Exhibit 10.37

LOAN AGREEMENT

Dated as of November 21, 2017

between

TESARO, INC.

 


(as Borrower),

TESARO SECURITIES CORPORATION

(as an additional Credit Party),

BIOPHARMA CREDIT PLC

(as Collateral Agent and a Lender)

and

BIOPHARMA CREDIT INVESTMENTS IV SUB LP

(as a Lender)

 

 





--------------------------------------------------------------------------------

 

 

LOAN AGREEMENT

THIS LOAN AGREEMENT (this “Agreement”), dated as of November 21, 2017 (the
“Effective Date”) by and among TESARO, INC., a Delaware corporation (as
“Borrower”), TESARO SECURITIES CORPORATION, a Massachusetts corporation (as an
additional Credit Party), BIOPHARMA CREDIT PLC, a public limited company
incorporated under the laws of England and Wales (as “Collateral Agent” and a
“Lender”) and BIOPHARMA CREDIT INVESTMENTS IV SUB LP, a Cayman Islands limited
partnership (as a “Lender”), provides the terms on which each Lender shall make,
and Borrower shall repay, the Credit Extensions (as hereinafter defined).  The
parties hereto agree as follows:

 

1. ACCOUNTING AND OTHER TERMS

Except as otherwise expressly provided herein, all accounting terms not
otherwise defined in this Agreement shall have the meanings assigned to them in
conformity with Applicable Accounting Standards.  Calculations and
determinations must be made following Applicable Accounting Standards.  If at
any time any change in Applicable Accounting Standards would affect the
computation of any financial requirement set forth in any Loan Document, and
either Borrower or the Collateral Agent shall so request, the Collateral Agent,
the Required Lenders and Borrower shall negotiate in good faith to amend such
requirement to preserve the original intent thereof in light of such change in
Applicable Accounting Standards; provided,  that, until so amended, such
requirement shall continue to be computed in accordance with Applicable
Accounting Standards prior to such change therein.  Without limiting the
foregoing, leases shall continue to be classified and accounted for on a basis
consistent with that reflected in the audited consolidated financial statements
of Borrower for the fiscal year ended December 31, 2016 for all purposes of this
Agreement, notwithstanding any change in Applicable Accounting Standards
relating thereto or the application thereof, unless the parties hereto shall
enter into a mutually acceptable amendment addressing such changes, as provided
for above.  Capitalized terms not otherwise defined in this Agreement shall have
the meanings set forth in Section 13.  All other terms contained in this
Agreement, unless otherwise indicated, shall have the meaning provided by the
Code to the extent such terms are defined therein.  All references to “Dollars”
or “$” are United States Dollars, unless otherwise noted.

For purposes of determining compliance with Section 6 with respect to the amount
of any Indebtedness in a currency other than Dollars, no Default or Event of
Default shall be deemed to have occurred solely as a result of changes in rates
of currency exchange occurring after the time such Indebtedness is incurred,
made or acquired (so long as such Indebtedness, at the time incurred, made or
acquired, was permitted hereunder).

2. LOANS AND TERMS OF PAYMENT 

2.1. Promise to Pay. 

Borrower hereby unconditionally promises to pay Lenders the outstanding
principal amount of the Term Loans advanced to Borrower by Lenders and accrued
and unpaid interest thereon and any other amounts due hereunder as and when due
in accordance with this Agreement.

 

2.2. Term Loans.

(a) Availability.  Subject to the terms and conditions of this Agreement
(including Sections 3.1,  3.2,  3.3 and 3.5):

(i) Tranche A Loan.  Each Lender severally agrees to make a term loan to
Borrower on the Tranche A Closing Date in a principal amount equal to such
Lender’s Tranche A Commitment (collectively, the “Tranche A Loan”); and

(ii) Tranche B Loan.  At Borrower’s option, each Lender severally agrees to make
a term loan to Borrower on the Tranche B Closing Date in a principal amount
equal to such Lender’s Tranche B Commitment (collectively, the “Tranche B
Loan”).

After repayment, no Term Loan may be re-borrowed.



 

--------------------------------------------------------------------------------

 



(b) Repayment. 

(i) Borrower shall make equal quarterly payments of principal in an amount equal
to three percent (3.00%) of the Tranche A Loan Amount commencing on the first
Payment Date following the 24th-month anniversary of the Tranche A Closing
Date.  All unpaid principal with respect to the Tranche A Loan is due and
payable in full on the Term Loan Maturity Date.  The Tranche A Loan may be
prepaid only in accordance with Section 2.2(c), except as provided in Section
8.1.

(ii) Borrower shall make equal quarterly payments of principal in an amount
equal to three percent (3.00%) of the Tranche B Loan Amount commencing on the
first Payment Date following the 24th-month anniversary of the Tranche B Closing
Date.  All unpaid principal with respect to the Tranche B Loan is due and
payable in full on the Term Loan Maturity Date.  The Tranche B Loan may be
prepaid only in accordance with Section 2.2(c), except as provided in Section
8.1.

(c) Prepayment of Term Loans. 

(i) Borrower shall have the option, at any time after the Tranche A Closing
Date, to prepay, in whole or in part (in multiples of not less than $5,000,000
or such lesser amount as may then be outstanding), the Tranche A Loan or the
Tranche B Loan advanced by Lenders under this Agreement; provided that (A)
Borrower provide written notice to the Collateral Agent of its election (which
shall be irrevocable unless the Collateral Agent otherwise consents in writing,
provided, that such notice of proposed prepayment may be revoked or modified in
connection with a prepayment of Term Loans at any time on or prior to the date
of prepayment if such prepayment is contingent, and notice of such contingency
has been provided pursuant to this sentence, on the consummation of a
refinancing or other specified transaction that does not close on the originally
anticipated closing date) to prepay all or the applicable portion of the Term
Loans, which such notice shall include the amount of the Tranche A Loan or the
amount of the Tranche B Loan to be prepaid, at least five (5) Business Days
prior to such prepayment, and (B) such prepayment shall be accompanied by any
and all accrued and unpaid interest on the principal amount to be prepaid to the
date of prepayment and any amounts payable pursuant to Section 2.2(e) or Section
2.2(f) (as applicable), and, in the case of a prepayment in whole of the Term
Loans, all other amounts payable or accrued and not yet paid under this
Agreement and the other Loan Documents; provided,  further, that any prepayment
pursuant to this Section 2.2(c)(i) shall be applied first to the Tranche B Loan
and then to the Tranche A Loan as described in Section 2.2(d) below.  The
Collateral Agent will promptly notify each Lender of its receipt of each such
notice, and the amount of such Lender’s Applicable Percentage of such
prepayment.

(ii) Upon a Change in Control, Borrower shall promptly, and in any event no
later than ten (10) days after the consummation of such Change in Control,
notify the Collateral Agent in writing of the occurrence of a Change in Control,
which notice shall include reasonable detail as to the nature, timing and other
circumstances of such Change in Control (such notice, a “Change in Control
Notice”).  Borrower shall prepay the Term Loans in full, no later than ten (10)
Business Days after delivery to the Collateral Agent of the Change in Control
Notice, in an amount equal to the sum of (A) all unpaid principal and any and
all accrued and unpaid interest with respect to the Term Loans, and (B) any
applicable amounts payable pursuant to Section 2.2(e) and Section 2.2(f) and all
other amounts payable or accrued and not yet paid under this Agreement and the
other Loan Documents.  The Collateral Agent will promptly notify each Lender of
its receipt of the Change in Control Notice, and the amount of such Lender’s
Applicable Percentage of such prepayment.

(d) Prepayment Application.  Any prepayment of the Term Loans pursuant to
Section 2.2(c) (together with the accompanying Makewhole Amount or Prepayment
Premium that is payable pursuant to Section 2.2(e) or Section 2.2(f), as
applicable) shall be paid to Lenders in accordance with their respective
Applicable Percentages for application to the Obligations in the following
order:  (i) first, to due and unpaid Lender Expenses, (ii) second, to accrued
and unpaid interest at the Default Rate, if any, (iii) third, without
duplication of amounts paid pursuant to clause (ii) above, to accrued and unpaid
interest at the non-Default Rate, (iv) fourth, to the Prepayment Premium, if
applicable, (v) fifth, to the Makewhole Amount, if applicable, (vi) sixth, to
the outstanding principal amount of the Tranche A Loan or Tranche B Loan being
prepaid (which, in the case of any partial prepayment pursuant to Section
2.2(c)(i), shall be applied first to reduce the quarterly payments of principal
on the Tranche B Loan (if any)

 

-  2  -

 

--------------------------------------------------------------------------------

 



in direct order and then to reduce the quarterly payments of principal on the
Tranche A Loan in direct order) and (vii) seventh, in the case of a prepayment
of the Term Loans in whole, to any remaining amounts then due and payable under
this Agreement and the other Loan Documents.

(e) Makewhole Amount. 

(i) Any prepayment of the Tranche A Loan by Borrower (x) pursuant to Section
2.2(c) or (y) as a result of the acceleration of the maturity of the Term Loans
pursuant to Section 8.1(a) occurring prior to the 24th-month anniversary of the
Tranche A Closing Date shall, in any such case, be accompanied by payment of an
amount equal to the Tranche A Makewhole Amount.

(ii) Any prepayment of the Tranche B Loan by Borrower (x) pursuant to Section
2.2(c) or (y) as a result of the acceleration of the maturity of the Term Loans
pursuant to Section 8.1(a) occurring prior to the 24th-month anniversary of the
Tranche B Closing Date shall, in any such case, be accompanied by payment of an
amount equal to the Tranche B Makewhole Amount.

(f) Prepayment Premium. 

(i) Any prepayment of the Tranche A Loan by Borrower (x) pursuant to Section
2.2(c) or (y) as a result of the acceleration of the maturity of the Term Loans
pursuant to Section 8.1(a) shall, in any such case, be accompanied by payment of
an amount equal to the Tranche A Prepayment Premium.

(ii) Any prepayment of the Tranche B Loan by Borrower (x) pursuant to Section
2.2(c) or (y) as a result of the acceleration of the maturity of the Term Loans
pursuant to Section 8.1(a) shall, in any such case, be accompanied by payment of
an amount equal to the Tranche B Prepayment Premium.

2.3. Payment of Interest on the Credit Extensions.

(a) Interest Rate. 

(i) Subject to Section 2.3(b), the principal amount outstanding under the
Tranche A Loan shall accrue interest at a per annum rate equal to the LIBOR Rate
plus eight percent (8.00%) per annum (the “Tranche A Rate”), which interest
shall be payable quarterly in arrears in accordance with this Section 2.3. 

(ii) Subject to Section 2.3(b), the principal amount outstanding under the
Tranche B Loan shall accrue interest at a per annum rate equal to the LIBOR Rate
plus seven and one-half percent (7.50%) per annum (the “Tranche B Rate”), which
interest shall be payable quarterly in arrears in accordance with this Section
2.3.

(iii) Interest shall accrue on each Term Loan commencing on, and including, the
day on which such Term Loan is made, and shall accrue on such Term Loan, or any
portion thereof, for the day on which such Term Loan or such portion is paid.

(b) Default Rate. In the event Borrower fails to pay any of the Obligations when
due, immediately (and without notice to Borrower or demand by the Collateral
Agent or any Lender for payment thereof), such past due Obligations shall bear
interest at a rate per annum which is three percentage points (3.00%) above the
rate that is otherwise applicable thereto (the “Default Rate”), and such
interest shall be payable entirely in cash on demand of the Collateral
Agent.  Payment or acceptance of the increased interest rate provided in this
Section 2.3(b) is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of Lender. 

(c) 360-Day Year.  Interest shall be computed on the basis of a year of 360 days
and the actual number of days elapsed.



 

-  3  -

 

--------------------------------------------------------------------------------

 



(d) Payments.  Except as otherwise expressly provided herein, all loan payments
(and any other payments hereunder) by Borrower hereunder shall be made to such
bank account of each Lender as such Lender (or the Collateral Agent on its
behalf) shall have designated in a written notice to Borrower delivered on or
before the Tranche A Closing Date (which such notice may be updated by such
Lender from time to time after the Tranche A Closing Date) on the date specified
herein.  Interest is payable quarterly on the Payment Date of each calendar
quarter.  Payments of principal or interest received after 2:00 p.m. on such
date are considered received at the opening of business on the next Business
Day.  When a payment is due on a day that is not a Business Day, the payment is
due the next Business Day and additional fees or interest, as applicable, shall
continue to accrue until paid.  All payments to be made by Borrower hereunder or
under any other Loan Document, including payments of principal and interest made
hereunder and pursuant to any other Loan Document, and all fees, expenses,
indemnities and reimbursements, shall be made without set-off, recoupment or
counterclaim, in lawful money of the United States and in immediately available
funds.

(e) If at any time the Collateral Agent determines (which determination shall be
conclusive absent manifest error) that (i) adequate and reasonable means do not
exist for determining the rate described in clause (a) of the definition of
“LIBOR Rate” and such circumstances are unlikely to be temporary or (ii) the
circumstances set forth in the immediately preceding clause (i) have not arisen
but the supervisor for the administrator of the three-month LIBOR Rate or a
Governmental Authority having jurisdiction over the Collateral Agent has made a
public statement identifying a specific date after which the three-month LIBOR
Rate shall no longer be used for determining interest rates for loans, then the
Collateral Agent and Borrower shall endeavor to establish an alternate rate of
interest to the three-month LIBOR Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for loans in the
United States at such time, and shall enter into an amendment to this Agreement
to reflect such alternate rate of interest and such other related changes to
this Agreement as may be applicable.  Notwithstanding anything to the contrary
in Section 11.5, such amendment shall become effective without any further
action or consent of any other party to this Agreement so long as the Collateral
Agent shall not have received, within five (5) Business Days of the date notice
of such alternate rate of interest is provided to the Lenders, a written notice
from the Required Lenders stating that such Required Lenders object to such
amendment.

2.4. Expenses.  Borrower shall pay to each of the Lenders and the Collateral
Agent, its Lender Expenses incurred through and after the Effective Date, within
thirty (30) days after receipt of a written demand therefor by such Lender (with
a copy of such demand to the Collateral Agent) or the Collateral Agent, as
applicable, setting forth in reasonable detail such Lender Expenses; provided,
that the aggregate amount to be reimbursed by Borrower pursuant to this Section
2.4 for Lender Expenses of the Lenders and the Collateral Agent incurred through
the Tranche A Closing Date shall not exceed $250,000.

2.5. Requirements of Law; Increased Costs.  In the event that any applicable
Change in Law:

 

(a) Does or shall subject any Lender to any Tax of any kind whatsoever with
respect to this Agreement or the Term Loans made hereunder (except, in each
case, Indemnified Taxes, Taxes described in clause (b) through (c) of the
definition of Excluded Taxes, and Connection Income Taxes);

(b) Does or shall impose, modify or hold applicable any reserve, capital
requirement, special deposit, compulsory loan or similar requirements against
assets held by, or deposits or other liabilities in or for the account of,
advances or loans by, or other credit extended by, or any other acquisition of
funds by, any Lender; or

(c) Does or shall impose on any Lender any other condition (other than Taxes);
and the result of any of the foregoing is to increase the cost to such Lender
(as determined by such Lender in good faith using calculation methods customary
in the industry) of making, renewing or maintaining the Term Loans or to reduce
any amount receivable in respect thereof or to reduce the rate of return on the
capital of such Lender or any Person controlling such Lender,

then, in any such case, Borrower shall promptly pay to such Lender, within
thirty (30) days of its receipt of the certificate described below, any
additional amounts necessary to compensate such Lender for such additional cost
or reduced amounts receivable or rate of return as reasonably determined by such
Lender with respect to this Agreement or the Term Loans made hereunder;
provided, that amounts shall only be payable by Borrower to such Lender under
this Section 2.5 so long as it is such Lender’s general policy or practice to
demand compensation of its

 

-  4  -

 

--------------------------------------------------------------------------------

 



other borrowers in similar circumstances under comparable provisions of other
financing agreements and, upon the request of Borrower, such Lender provides a
certificate to such effect (with a copy of such certificate to the Collateral
Agent).  If any Lender becomes entitled to claim any additional amounts pursuant
to this Section 2.5, it shall promptly notify Borrower in writing (with a copy
of such notice to the Collateral Agent) of the event by reason of which it has
become so entitled, and a certificate (with a copy of such certificate to the
Collateral Agent) as to any additional amounts payable pursuant to the foregoing
sentence containing the calculation thereof in reasonable detail submitted by
such Lender to Borrower shall be conclusive in the absence of manifest
error.  Failure or delay on the part of any Lender to demand compensation for
any increased costs or reduction in amounts received or receivable or reduction
in return on capital under this Section 2.5 shall not constitute a waiver of
such Lender’s right to demand such compensation; provided that Borrower shall
not be under any obligation to compensate such Lender under this Section 2.5
with respect to increased costs or reductions with respect to any period prior
to the date that is 180 days prior to the date of the delivery of the notice
required pursuant to the foregoing provisions of this paragraph; provided,
 further, that if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

2.6. Taxes; Withholding, etc. 

(a) All sums payable by any Credit Party hereunder and under the other Loan
Documents shall (except to the extent required by Requirements of Law) be paid
free and clear of, and without any deduction or withholding on account of, any
Tax imposed, levied, collected, withheld or assessed by any Governmental
Authority.  In addition, Borrower agrees to pay, and shall indemnify and hold
each Lender harmless from, Other Taxes, and within thirty (30) days after the
date of paying such sum, Borrower shall furnish to each Lender (with a copy to
the Collateral Agent) the original or a certified copy of a receipt evidencing
payment thereof.  

(b) If any Credit Party or any other Person is required by Requirements of Law
to make any deduction or withholding on account of any Tax from any sum paid or
payable by any Credit Party to any Lender under any of the Loan Documents: (i)
Borrower shall notify such Lender in writing (with a copy of such notice to the
Collateral Agent) of any such requirement or any change in any such requirement
promptly after Borrower becomes aware of it; (ii) Borrower shall make any such
withholding or deduction; (iii) Borrower shall pay any such Tax before the date
on which penalties attach thereto, such payment to be made (if the liability to
pay is imposed on any Credit Party) for its own account or (if that liability is
imposed on such Lender, as the case may be) on behalf of and in the name of such
Lender in accordance with Requirements of Law; (iv) if the Tax is an Indemnified
Tax, the sum payable by such Credit Party in respect of which the relevant
deduction, withholding or payment of Indemnified Tax is required shall be
increased to the extent necessary to ensure that, after the making of that
deduction, withholding or payment (including any deductions for Indemnified
Taxes applicable to additional sums payable under this Section 2.6(b)), such
Lender receives on the due date a net sum equal to what it would have received
had no such deduction, withholding or payment of Indemnified Tax been required
or made; and (v) within thirty (30) days after paying any sum from which it is
required by Requirements of Law to make any deduction or withholding, and within
thirty (30) days after the due date of payment of any Tax which it is required
by clause (ii) or (iii) above to pay, Borrower shall deliver to such Lender
(with a copy to the Collateral Agent) evidence reasonably satisfactory to such
Lender of such deduction, withholding or payment and of the remittance thereof
to the relevant taxing or other Governmental Authority.  Borrower shall
indemnify each Lender for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.6(b)) paid by such Lender and any liability (including
penalties, interest and reasonable expenses) arising therefrom or with respect
thereto whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority.  Any indemnification payment
pursuant to this Section 2.6 shall be made to the applicable Lender within
thirty (30) days from written demand therefor. 

(c) If any Lender is organized under the laws of the United States of America or
any state thereof, such Lender shall deliver to Borrower two (2) copies of
Internal Revenue Service Form W-9.  If any Lender is not a “United States
person” (as such term is defined in Section 7701(a)(30) of the IRC) for U.S.
federal income Tax purposes, such Lender shall deliver, and shall cause each
applicable assignee thereof to deliver, to Borrower, on or prior to, the Tranche
A Closing Date and, the date on which a Lender Transfer involving such Lender
occurs, as applicable, and at such other times as may be necessary in the
determination of Borrower (in the reasonable exercise of its discretion), two
(2) properly completed and duly executed original copies of Internal Revenue
Service Form W-8BEN, W-8BEN-E, W-8ECI or W-8IMY (along with Form W-9, W-8BEN-E
or W-8BEN for each beneficial owner

 

-  5  -

 

--------------------------------------------------------------------------------

 



that will receive, directly or indirectly, a payment of principal, interest,
fees or other amounts payable under any of the Loan Documents), or any successor
forms, and such other documentation required under the IRC and reasonably
requested by Borrower to establish the appropriate amount of any deduction or
withholding of United States federal Tax, if any, with respect to any payments
to such Lender of principal, interest, fees or other amounts payable under any
of the Loan Documents, including any such additional documentation reasonably
requested by Borrower as may be necessary for Borrower to comply with its
obligations under FATCA.  If any Lender is required to deliver any forms,
statements, certificates or other evidence with respect to United States federal
Tax or backup withholding matters pursuant to this Section 2.6(c), such Lender
hereby agrees, from time to time after the initial delivery by such Lender of
such forms, certificates or other evidence, whenever a lapse in time, change in
circumstances or law, or additional guidance by a Governmental Authority renders
such forms, certificates or other evidence obsolete or inaccurate in any
material respect, to promptly deliver to Borrowers two (2) new original copies
of Internal Revenue Service Form W-8BEN, W-8BEN-E W-8ECI, W-9 or W-8IMY (along
with Internal Revenue Service Forms W-9, W-8BEN-E or W-8BEN for each beneficial
owner for whom it expects to receive a payment), or any successor form, as the
case may be, properly completed and duly executed by such Lender, and such other
documentation required under the IRC and reasonably requested by Borrower to
confirm or establish the extent to which such Lender is or is not subject to
deduction, backup withholding or withholding of United States federal Tax with
respect to payments to such Lender under the Loan Documents, or notify Borrower
in writing of its inability under Requirements of Law to deliver any such forms,
certificates or other evidence.  If any Lender is claiming an exemption from
United States withholding Tax pursuant to the “portfolio interest exemption”, it
shall provide Borrower with the applicable Internal Revenue Service Form W-8 and
a certificate as reasonably requested by Borrower certifying such Lender’s
entitlement thereto.  Borrower shall not be required to pay any additional
amount to any Lender under Section 2.6(b)(iii) if such Lender shall have failed
(1) to timely deliver to Borrower the forms, certificates or other evidence
referred to in this Section 2.6(c) (each of which shall be complete, accurate
and duly executed), or (2) to notify Borrower of its inability to deliver any
such forms, certificates or other evidence, as the case may be; provided that,
if any Lender shall have satisfied the requirements of the first sentence of
this Section 2.6(c) on the Tranche A Closing Date (or on the date such Lender
initially acquires an interest in a Term Loan), nothing in this last sentence of
this Section 2.6(c) shall relieve Borrower of its obligations to pay any
additional amounts pursuant to this Section 2.6 in the event that, solely as a
result of any change in any Requirements of Law or any change in the
interpretation, administration or application thereof by any applicable
Governmental Authority, such Lender is no longer legally entitled to deliver
forms, certificates or other evidence at a subsequent date establishing the fact
that such Lender is not subject to withholding as described herein and in the
forms, certificates or other evidence initially provided by such Lender.

(d) If any party hereto determines that it has received a refund of any Taxes or
a credit or offset for any Taxes as to which it has been indemnified pursuant to
this Section 2.6 (including by the payment of additional amounts pursuant to
this Section 2.6), it shall pay to the indemnifying party an amount equal to
such refund, credit or offset (but only to the extent of indemnity payments
made, or additional amounts paid, under this Section 2.6 with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund).  Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this clause (d) in the
event that such indemnified party is required to repay, credit or offset such
refund to such Governmental Authority and the requirement to repay such refund
to such Governmental Authority is not due to the indemnified party’s failure to
timely provide complete and accurate Internal Revenue Service forms and other
documentation required pursuant to Section 2.6(c) or Section
2.8.  Notwithstanding anything to the contrary in this clause (d), in no event
will the indemnified party be required to pay any amount to an indemnifying
party pursuant to this clause (d) if the payment of such amount would place the
indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid.  This clause
(d) shall not be construed to require any indemnified party to make available
its Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

2.7. Additional Consideration.  As additional consideration for the obligation
to make the Term Loans and the making of one or both of the Term Loans, (i) on
the Tranche A Closing Date, Borrower shall pay to each Lender an amount equal
such Lender’s Applicable Percentage of the Tranche A Loan Amount of the product
of (a) Three Hundred Million Dollars ($300,000,000.00), multiplied by (b) two
percent (2.00%) and (ii) on the Tranche B Closing Date, Borrower shall pay to
each Lender an amount equal to such Lender’s Applicable Percentage of the
Tranche B Loan Amount of the product of (a) the Tranche B Loan Amount,
multiplied by (b) two percent (2.00%) 

 

-  6  -

 

--------------------------------------------------------------------------------

 



(each such product, the “Additional Consideration”).  The Additional
Consideration shall be fully earned when paid and shall not be refundable for
any reason whatsoever.

 

2.8. Evidence of Debt; Register; Lender’s Books and Records; Term Loan Note.

 

(a) Lenders’ Evidence of Debt; Register.  Notwithstanding anything herein to the
contrary, Borrower hereby designates the Collateral Agent to serve as Borrower’s
agent solely for purposes of maintaining at all times at the Collateral Agent’s
principal office a “book entry system” as described in IRC Treasury Regulation
Section 5f.103-1(c)(1)(ii) that identifies each beneficial owner that is
entitled to a payment of principal and stated interest on the Term Loans (the
“Register”) so that each Term Loan is at all times in “registered form” as
described in IRC Treasury Regulations Section 5f.103-1(c).  The Collateral Agent
is hereby authorized by Borrower to record in the manual or data processing
records of the Collateral Agent, the date and amount of each advance and the
amount of the outstanding Obligations and the date and amount of each repayment
of principal and each payment of interest or otherwise on account of the
Obligations.  Absent manifest error, such Collateral Agent records shall be
conclusive as to the outstanding principal amount of the total outstanding
Obligations, and the payment of interest, principal and other sums due
hereunder; provided,  however, that the failure of the Collateral Agent to make
any such record entry with respect to any payment shall not limit or otherwise
affect the obligations of Borrower under the Loan Documents.  Each Term Loan:
(i) shall, pursuant to this clause (a), be also registered as to both principal
and any stated interest with Borrower or its agent, and (ii) may be transferred
by a Lender only by (1) surrender of the old instrument and either (x) the
reissuance by Borrower of the old instrument to the new Lender or (y) the
issuance by Borrower of a new instrument to the new Lender, or (2) confirmation
with Borrower that the right to the principal and stated interest on such Term
Loan is maintained through the book entry system kept by the Collateral
Agent.  Each Lender, severally and not jointly, represents that any interest
that may become due and owing under this Agreement qualifies for the portfolio
interest exception from withholding on interest payments pursuant to IRC
Sections 871(h) and 881(c).

 

(b) Term Loan Notes.  Borrower shall execute and deliver to each Lender (or, if
applicable, to any Person who is an assignee of a Lender pursuant to Section
11.1 hereof) to evidence such Lender’s Term Loan(s) (i) on the Tranche A Closing
Date, a Tranche A Note, and (ii) on the Tranche B Closing Date (if any), a
Tranche B Note.

 

3. CONDITIONS OF TERM LOANS

3.1. Conditions Precedent to Tranche A Loan.  Each Lender’s obligation to
advance its Applicable Percentage of the Tranche A Loan is subject to the
satisfaction (or waiver in accordance with Section 11.5 hereof) of the following
conditions:

 

(a) the Collateral Agent’s receipt of copies of the Loan Documents (including
the Tranche A Notes, executed by Borrower, and the Collateral Documents but
excluding any Control Agreements described in Schedule 5.14 of the Disclosure
Letter) executed and delivered by each applicable Credit Party, the Disclosure
Letter, if and to the extent any update thereto is necessary between the
Effective Date and the Tranche A Closing Date (provided, that in no event may
the Disclosure Letter be updated in a manner that would reflect or evidence a
Default or Event of Default (with or without such update)) and each other
schedule to such Loan Documents (the Disclosure Letter and such other schedules
to be in form and substance reasonably satisfactory to the Collateral Agent);

(b) the Collateral Agent’s receipt of (i) true, correct and complete copies of
the Operating Documents of each of the Credit Parties, and (ii) a Secretary’s
Certificate, dated the Tranche A Closing Date, certifying that the foregoing
copies are true, correct and complete (such Secretary’s Certificate to be in
form and substance reasonably satisfactory to the Collateral Agent);

(c) the Collateral Agent’s receipt of the Perfection Certificate(s) for Borrower
and its Subsidiaries, in form and substance reasonably satisfactory to the
Collateral Agent;

(d) the Collateral Agent’s receipt of a good standing certificate for each
Credit Party, certified by the Secretary of State (or the equivalent thereof) of
the State of incorporation or formation of such Credit Party as of a date no
earlier than thirty (30) days prior to the Tranche A Closing Date;



 

-  7  -

 

--------------------------------------------------------------------------------

 



(e) the Collateral Agent’s receipt of a Secretary’s Certificate with completed
Borrowing Resolutions with respect to the Loan Documents and the Term Loans for
each Credit Party, in form and substance reasonably satisfactory to the
Collateral Agent;

(f) each Credit Party shall have obtained all Governmental Approvals and all
consents of other Persons, if any, in each case that are necessary in connection
with the transactions contemplated by the Loan Documents and each of the
foregoing shall be in full force and effect and in form and substance reasonably
satisfactory to the Collateral Agent;

(g) the Collateral Agent’s receipt of an opinion of Hogan Lovells US LLP,
counsel to the Credit Parties, in form and substance reasonably satisfactory to
the Collateral Agent;

(h) the Collateral Agent’s receipt of evidence that the products liability and
general liability insurance policies maintained in the United States regarding
Collateral are in full force and effect, together with appropriate evidence
showing loss payable or additional insured clauses or endorsements in favor of
the Collateral Agent (such evidence to be in form and substance reasonably
satisfactory to the Collateral Agent);

(i) the Collateral Agent’s receipt of all documentation and other information
required by bank regulatory authorities under applicable “know-your-customer”
and anti-money laundering rules and regulations, including the U.S.A. Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Patriot Act”);

(j) payment of Lender Expenses and other fees then due as specified in Section
2.4 hereof;

(k) the Collateral Agent’s receipt of a certificate, dated the Tranche A Closing
Date and signed by a Responsible Officer of Borrower, confirming there is no
Adverse Proceeding pending or, to the Knowledge of Borrower, threatened, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Change, except as set forth on Schedule 4.7 of the Disclosure
Letter (such certificate to be in form and substance reasonably satisfactory to
the Collateral Agent); and

(l) the Collateral Agent’s receipt of a certificate, dated the Tranche A Closing
Date and signed by a Responsible Officer of Borrower, confirming satisfaction of
the conditions precedent set forth in this Section 3.1 and in Section 3.3 (such
certificate to be in form and substance reasonably satisfactory to the
Collateral Agent).

3.2. Conditions Precedent to Tranche B Loan.  Each Lender’s obligation to
advance its Applicable Percentage of the Tranche B Loan is subject to the
satisfaction (or waiver in accordance with Section 11.5 hereof) of the following
conditions:

 

(a) the Collateral Agent’s receipt of the Tranche B Notes, executed by Borrower;

(b) [reserved];

(c) the Collateral Agent’s receipt of a certificate, dated the Tranche B Closing
Date and signed by a Responsible Officer of Borrower, confirming that there is
no Adverse Proceeding pending or, to the Knowledge of Borrower, threatened,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Change, except as set forth on Schedule 4.7 of the
Disclosure Letter dated as of the Tranche A Closing Date (such certificate to be
in form and substance reasonably satisfactory to the Collateral Agent);

(d) [reserved]; and

(e) there shall not have been any prepayment of the Tranche A Loan, in whole or
in part, pursuant to Section 2.2(c) or as a result of the acceleration of the
maturity of such Term Loan pursuant to Section 8.1(a).

3.3. Additional Conditions Precedent to Term Loans.  The obligation of each
Lender to advance its Applicable Percentage of each Term Loan is subject to the
following additional conditions precedent:

 



 

-  8  -

 

--------------------------------------------------------------------------------

 



(a) the representations and warranties made by the Credit Parties in Section 4
of this Agreement and in the other Loan Documents are true and correct in all
material respects, unless any such representation or warranty is stated to
relate to a specific earlier date, in which case such representation or warranty
shall be true and correct in all material respects as of such earlier date (it
being understood that any representation or warranty that is qualified as to
“materiality,” “Material Adverse Change,” or similar language shall be true and
correct in all respects, in each case, on the date on which each Term Loan is
made (both with and without giving effect to such Term Loan) or as of such
earlier date, as applicable); and

(b) there shall not have occurred (i) any Material Adverse Change or (ii) any
Default or Event of Default.

3.4. Covenant to Deliver.  The Credit Parties agree to deliver to the Collateral
Agent each item required to be delivered to the Collateral Agent under this
Agreement as a condition precedent to any Credit Extension; provided,  however,
that any such items set forth on Schedule 5.14 of the Disclosure Letter shall be
delivered to the Collateral Agent within the time period prescribed therefor on
such schedule.  The Credit Parties expressly agree that a Credit Extension made
prior to the receipt by the Collateral Agent of any such item shall not
constitute a waiver by the Collateral Agent or any Lender of the Credit Parties’
obligation to deliver such item, and the making of any Credit Extension in the
absence of any such item required to have been delivered by the date of such
Credit Extension shall be in the Collateral Agent’s sole discretion.

 

3.5. Procedures for Borrowing.  Subject to the prior satisfaction of all other
applicable conditions to the making of each Term Loan set forth in this
Agreement, to obtain any Term Loan, Borrower shall deliver to the Collateral
Agent by electronic mail or facsimile a completed Payment/Advance Form in the
form of Exhibit A hereto for such Term Loan executed by a Responsible Officer of
Borrower.  In addition to the foregoing, if Borrower intends to obtain the
Tranche B Loan, Borrower shall notify the Collateral Agent (which notice shall
be irrevocable on and after the date on which such notice is given and Borrower
shall be bound to make a borrowing in accordance therewith) by electronic mail
or facsimile on such date that is at least ninety (90) days prior to the Tranche
B  Closing Date set forth in such notice, in which case each Lender severally
agrees to make its Applicable Percentage of the Tranche B Loan available to
Borrower on the Tranche B Closing Date by wire transfer of same day funds in
Dollars, to such account(s) in the United States as may be designated in writing
to the Collateral Agent by Borrower.

 

4. REPRESENTATIONS AND WARRANTIES

In order to induce each Lender and the Collateral Agent to enter into this
Agreement and for Lenders to make the Credit Extensions to be made on the
Tranche A Closing Date and, if applicable, the Tranche B Closing Date, each
Credit Party, jointly and severally, represents and warrants to each Lender and
the Collateral Agent that the following statements are true and correct as of
the Effective Date and on the date on which each Term Loan is made (both with
and without giving effect to the Term Loan):

4.1. Due Organization, Power and Authority.  Each of Borrower and each of its
Subsidiaries (a) is duly incorporated, organized or formed, and validly existing
and, where applicable, in good standing under the laws of its jurisdiction of
incorporation, organization or formation, (b) has all requisite power and
authority to (i) own, lease, license and operate its assets and properties and
to carry on its business as currently conducted and (ii) execute and deliver the
Loan Documents to which it is a party and to perform its obligations thereunder
and otherwise carry out the transactions contemplated thereby, (c) is duly
qualified and, where applicable, in good standing under the laws of each
jurisdiction where its ownership, lease, license or operation of assets or
properties or the conduct of its business requires such qualification, and (d)
has all requisite Governmental Approvals to operate its business as currently
conducted; except in each case referred to clauses (a) (other than with respect
to Borrower and any other Credit Party), (b)(i) or (c) or (d) above, to the
extent that failure to do so could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Change.

 

4.2. Equity Interests.  All of the outstanding Equity Interests in each
Subsidiary of the Borrower, the Equity Interests of which are required to be
pledged pursuant to the Collateral Documents, have been duly authorized and
validly issued, are fully paid and, in the case of Equity Interests representing
corporate interests, are non-assessable and, on the Tranche A Closing Date, all
such Equity Interests owned directly by Borrower or any other Credit Party are
owned free and clear of all Liens except for Permitted Liens.  As of the Tranche
A Closing Date, Schedule 4.2 of

 

-  9  -

 

--------------------------------------------------------------------------------

 



the Disclosure Letter identifies each Person, the Equity Interests of which are
required to be pledged on the Tranche A Closing Date pursuant to the Collateral
Documents.

 

4.3. Authorization; No Conflict.  Except as set forth on Schedule 4.3 of the
Disclosure Letter, the execution, delivery and performance by each Credit Party
of the Loan Documents to which it is a party, and the consummation of the
transactions contemplated thereby, (a) have been duly authorized by all
necessary corporate or other organizational action and (b) do not and will not
(i) contravene the terms of any of such Credit Party’s Operating Documents, (ii)
conflict with or result in any breach or contravention of, or require any
payment to be made under (A) any provision of any security issued by such Credit
Party or of any agreement, instrument or other undertaking to which such Credit
Party is a party or affecting such Credit Party or the assets or properties of
such Credit Party or any of its Subsidiaries or (B) any material order, writ,
judgment, injunction, decree, determination or award of any Governmental
Authority by which such Credit Party or any of its properties or assets are
subject, (iii) result in the creation of any Lien (other than under the Loan
Documents) or (iv) violate any material Requirements of Law, except, in the
cases of clauses (b)(ii) and (b)(iv) above, to the extent that such conflict,
breach, contravention, payment or violation could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Change.

 

4.4. Government Consents; Third Party Consents.  Except as set forth on Schedule
4.4 of the Disclosure Letter, no Governmental Approval or other approval,
consent, exemption or authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person (including any counterparty
to any Current Company IP Agreement) is necessary or required in connection with
(a) the execution, delivery or performance by, or enforcement against, any
Credit Party of this Agreement or any other Loan Document, or for the
consummation of the transactions contemplated hereby or thereby, (b) the grant
by any Credit Party of the Liens granted by it pursuant to the Collateral
Documents, (c) the perfection or maintenance of the Liens created under the
Collateral Documents (including the priority thereof) or (d) the exercise by the
Collateral Agent or any Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents,
except for (i) filings necessary to perfect the Liens on the Collateral granted
by the Credit Parties to the Collateral Agent in favor and for the benefit of
Lenders and the other Secured Parties, (ii) the approvals, consents, exemptions,
authorizations, actions, notices and filings which have been duly obtained,
taken, given or made and are in full force and effect, (iii) filings under state
or federal securities laws and (iv) those approvals, consents, exemptions,
authorizations or other actions, notices or filings, the failure of which to
obtain or make could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Change.

 

4.5. Binding Obligation.  Each Loan Document has been duly executed and
delivered by each Credit Party that is a party thereto and constitutes a legal,
valid and binding obligation of such Credit Party, enforceable against such
Credit Party in accordance with its respective terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally
or by general principles of equity.

 

4.6. Collateral.  In connection with this Agreement, each Credit Party has
delivered to the Collateral Agent a completed certificate signed by such Credit
Party (each, a “Perfection Certificate, and collectively, the “Perfection
Certificates”).  Each Credit Party, jointly and severally, represents and
warrants to the Collateral Agent and each Lender that:

 

(a) (i) its exact legal name is that indicated on its Perfection Certificate and
on the signature page hereof; (ii) it is an organization of the type and is
organized in the jurisdiction set forth in its Perfection Certificate; (iii) its
Perfection Certificate accurately sets forth its organizational identification
number or accurately states that it has none; (iv) its Perfection Certificate
accurately sets forth as of the Effective Date its place of business, or, if
more than one, its chief executive office as well as its mailing address (if
different than its chief executive office); (v) it (and each of its
predecessors) has not, in the five (5) years prior to the Effective Date,
changed its jurisdiction of formation, organizational structure or type, or any
organizational number assigned by its jurisdiction; and (vi) all other
information set forth on its Perfection Certificate pertaining to it and each of
its Subsidiaries is accurate and complete in all material respects as of the
Effective Date.  If any Credit Party is not now a Registered Organization but
later becomes one, it shall promptly notify the Collateral Agent of such
occurrence and provide the Collateral Agent with such Credit Party’s
organizational identification number.  The Collateral Agent hereby agrees that
the Perfection Certificate(s) shall be updated or deemed to be updated to
reflect information provided in any notice delivered by any Credit Party to the
Collateral Agent pursuant to Section 6.2;  provided that any update to the
Perfection Certificate(s)

 

-  10  -

 

--------------------------------------------------------------------------------

 



by any Credit Party pursuant to Section 6.2 shall not relieve any Credit Party
of any other Obligation under this Agreement. 

(b) (i) it has good title to, has rights in, and subject to Permitted Domestic
Subsidiary Restricted Distributions, the power to transfer each item of the
Collateral upon which it purports to grant a Lien under any Collateral Document,
free and clear of any and all Liens except Permitted Liens, except for such
minor irregularities or defects in title as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Change and (ii) as
of the Effective Date, it has no deposit accounts maintained at a bank or other
depository or financial institution located in the United States other than the
deposit accounts described in the Perfection Certificates delivered to the
Collateral Agent in connection herewith. 

(c) A true, correct and complete list of all U.S. pending, registered or issued
Patents and Trademarks material to the business of Borrower and its
Subsidiaries, taken as a whole, relating to the research, development,
manufacture, production, use, commercialization, marketing, importing, storage,
transport, offer for sale, distribution or sale of any Product in the Territory,
which as of the Effective Date are owned by or exclusively licensed to Borrower
(collectively, the “Current Company IP”), including the name/title, current
owner, registration or application number, and registration or application date
is set forth on Schedule 4.6(c) of the Disclosure Letter.  Except as set forth
on Schedule 4.6(c) of the Disclosure Letter, (i) to the Knowledge of Borrower,
each item of Current Company IP which is owned by Borrower is valid and
subsisting and no such item of Current Company IP has lapsed, expired, been
cancelled or invalidated or become abandoned, except, in each case, with respect
to any Current Company IP that Borrower reasonably determines is immaterial
after the Tranche A Closing Date, and (ii) to the Knowledge of Borrower, each
such item of Current Company IP which is licensed by Borrower from another
Person is valid and subsisting and no such item of Current Company IP has
lapsed, expired, been cancelled or invalidated, or become abandoned, except, in
each case, with respect to any Current Company IP that such other Person (if
applicable) and Borrower reasonably determine is immaterial after the Tranche A
Closing Date.  To the Knowledge of Borrower, there are no published patents,
patent applications, articles or prior art references that would reasonably be
expected to materially adversely affect any Product.  Except as set forth on
Schedule 4.6(c) of the Disclosure Letter, (i) each Person who has or has had any
rights in or to owned Current Company IP or any trade secrets owned  by any
Credit Party or any of its Subsidiaries, including each inventor named on the
Patents within such owned Current Company IP filed by any Credit Party or any of
its Subsidiaries, and has executed an agreement assigning his, her or its entire
right, title and interest in and to such owned Current Company IP and such trade
secrets, and the inventions, improvements, ideas, discoveries, writings, works
of authorship, information and other intellectual property embodied, described
or claimed therein, to the stated owner thereof and, (ii) to the Knowledge of
Borrower, no such Person has any contractual or other obligation that would
preclude or conflict with such assignment or the exploitation of any Product in
the Territory or entitle such Person to ongoing payments. 

(d) Except for the Permitted Licenses: (i) Borrower possesses valid title to the
Current Company IP for which it is listed as the owner or co-owner, as
applicable, on Schedule 4.6(c) of the Disclosure Letter; and (ii) there are no
Liens on any Current Company IP, other than Permitted Liens.

(e) There are no maintenance, annuity or renewal fees that are currently overdue
beyond their allotted grace period for any of the Current Company IP which is
owned by or exclusively licensed to Borrower, except, in each case, that could
not reasonably be expected to have a materially adverse impact on Borrower’s
rights to such Current Company IP, nor have any applications or registrations
therefor lapsed or become abandoned, been cancelled or expired, except, in each
case, with respect to any Current Company IP that Borrower and the licensor
thereof (if applicable) reasonably determine is immaterial after the Tranche A
Closing Date.  There are no maintenance, annuity or renewal fees that are
currently overdue beyond their allotted grace period for any of the Current
Company IP which is not owned by or exclusively licensed to Borrower, except, in
each case, that could not reasonably be expected to have a materially adverse
impact on Borrower’s rights to such Current Company IP, nor to the Knowledge of
Borrower, have any applications or registrations therefor lapsed or become
abandoned, been cancelled or expired, except, in each case, with respect to any
Current Company IP that Borrower and the licensor thereof (if applicable)
reasonably determine is immaterial after the Tranche A Closing Date.

(f) There are no unpaid fees or royalties under any Current Company IP Agreement
that have become due, or are expected to become overdue.  Each Current Company
IP Agreement is in full force and effect and, to the Knowledge of Borrower, is
legal, valid, binding, and enforceable in accordance with its respective terms,
except

 

-  11  -

 

--------------------------------------------------------------------------------

 



as may be limited by bankruptcy, insolvency, reorganization, moratorium or
similar laws relating to or limiting creditors’ rights generally or by equitable
principles relating to enforceability.  Neither Borrower nor any of its
Subsidiaries, as applicable, is in breach of or default under any Current
Company IP Agreement to which it is a party or may otherwise be bound, and to
the Knowledge of Borrower, no circumstances or grounds exist that would give
rise to a claim of breach or right of rescission, termination, non-renewal,
revision, or amendment of any of the Current Company IP Agreements, including
the execution, delivery and performance of this Agreement and the other Loan
Documents.

(g) No payments by Borrower are due to any other Person in respect of the
Current Company IP, other than pursuant to the Current Company IP Agreements and
those fees payable to patent offices in connection with the prosecution and
maintenance of the Current Company IP and associated attorney fees.

(h) Borrower has not undertaken or omitted to undertake any acts, and, to the
Knowledge of Borrower, no circumstance or grounds exist that would invalidate or
reduce, in whole or in part, the enforceability or scope of (i) any issued
Patents in the Current Company IP in any manner that could reasonably be
expected to materially adversely affect any Product, or (ii) in the case of
Current Company IP solely owned or exclusively licensed by Borrower, other than
with respect to Permitted Licenses and except as set forth on Schedule 4.6(h) of
the Disclosure Letter, Borrower’s entitlement to solely own or license and
exploit the Current Company IP.

(i) Except as set forth on Schedule 4.7 of the Disclosure Letter or advised
pursuant to Section 5.2(b), there is no pending, decided or settled opposition,
interference proceeding, reissue proceeding, reexamination proceeding,
inter-partes review proceeding, post-grant review proceeding, cancellation
proceeding, injunction, lawsuit, hearing, investigation, complaint, arbitration,
mediation, demand, International Trade Commission investigation, decree, or any
other dispute, disagreement, or claim, in each case alleged in writing to
Borrower or any of its Subsidiaries (collectively referred to hereinafter as
“Specified Disputes”), nor to the Knowledge of Borrower, has any such Specified
Dispute been threatened in writing, in each case challenging the legality,
validity, enforceability or ownership of any Current Company IP.  Except as
noted on Schedule 4.6(i) of the Disclosure Letter, to the Knowledge of Borrower,
there is no patent or patent application of any third party that could
reasonably be expected to infringe a Patent within the Current Company IP.

(j) As of the Effective Date, except as noted on Schedule 4.6(j) of the
Disclosure Letter, no Credit Party is a party to, nor is it bound by, any
Restricted License.

(k) In each case where an issued Patent within the Current Company IP is owned
by any Credit Party or its Subsidiaries by assignment, the assignment has been
duly recorded with the U.S. Patent and Trademark Office. 

(l) There are no pending (in a court of law) or, to the Knowledge of Borrower,
threatened (in writing) claims against Borrower or any of its Subsidiaries
alleging (i) that any research, development, manufacture, production, use,
commercialization, marketing, importing, storage, transport, offer for sale,
distribution or sale of any Product in the Territory infringes or violates (or
in the past infringed or violated) the rights of any third parties in or to any
Intellectual Property (“Third Party IP”) or constitutes a misappropriation of
(or in the past constituted a misappropriation of) any Third Party IP, or (ii)
that any Current Company IP is invalid or unenforceable. 

(m) The manufacture, production, use, commercialization, marketing, importing,
storage, transport, offer for sale, distribution or sale of any Product in the
Territory does not, to the Knowledge of Borrower, infringe or violate (or in the
past infringed or violated) any issued or registered Third Party IP (including
any issued Patent within the Third Party IP) or, to the Knowledge of Borrower,
constitutes a misappropriation of (or in the past constituted a misappropriation
of) any Third Party IP.

(n) To the Knowledge of Borrower, there are no settlements, covenants not to
sue, consents, judgments, orders or similar obligations imposed by a court of
law that: (i) restrict the rights of any Credit Party or any of its Subsidiaries
to use any U.S. Intellectual Property relating to the research, development,
manufacture, production, use, commercialization, marketing, importing, storage,
transport, offer for sale, distribution or sale of any Product in the Territory
(in order to accommodate any Third Party IP or otherwise), or (ii) permit any
third parties to use any Company IP.



 

-  12  -

 

--------------------------------------------------------------------------------

 



(o) To the Knowledge of Borrower, (i) there is no, nor has there been any,
infringement or violation by any Person of any of the Company IP or the rights
therein, and (ii) there is no, nor has there been any, misappropriation by any
Person of any of the Company IP or the subject matter thereof.

(p) Each Credit Party and each of its Subsidiaries have used commercially
reasonable measures customary in the pharmaceutical industry to protect the
confidentiality and value of all U.S. trade secrets owned by such Credit Party
or any of its Subsidiaries or used or held for use by such Credit Party or any
of its Subsidiaries, in each case relating to the research, development,
manufacture, production, use, commercialization, marketing, importing, storage,
transport, offer for sale, distribution or sale of any Product in the Territory.

4.7. Adverse Proceedings, Compliance with Laws.  Except as set forth on Schedule
4.7 of the Disclosure Letter or advised pursuant to Section 5.2(b), there are no
Adverse Proceedings pending or, to the Knowledge of Borrower, threatened in
writing or contemplated, at law, in equity, in arbitration or before any
Governmental Authority, by or against Borrower or any of its Subsidiaries or
against any of their respective assets or properties or revenues that, either
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Change.  Neither Borrower nor any of its Subsidiaries (a) is in
violation of any Requirements of Law (including Environmental Laws) that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Change, or (b) is subject to or in default with respect to any
final judgments, orders, writs, injunctions, decrees, rules or regulations of
any court or any federal, state, municipal or other governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Change.

 

4.8. Exchange Act Documents; Financial Statements; Financial Condition; No
Material Adverse Change; Books and Records. 

 

(a) The documents filed by Borrower with the SEC pursuant to the Exchange Act
since January 1, 2017 (the “Exchange Act Documents”), when they were filed with
the SEC, conformed in all material respects to the requirements of the Exchange
Act, and as of the time they were filed with the SEC, none of such documents
contained any untrue statement of a material fact or omitted to state a material
fact necessary to make the statements therein (excluding any projections and
forward-looking statements, estimates, budgets and general economic or industry
data of a general nature), in the light of the circumstances under which they
were made, not misleading; provided, that, with respect to projected financial
information, Borrower represents only that such information was prepared in good
faith based upon assumptions believed to be reasonable at the time (it being
understood that such projections are not a guarantee of financial performance
and are subject to uncertainties and contingencies, many of which are beyond the
control of Borrower or any Subsidiary, and neither Borrower nor any Subsidiary
can give any assurance that such projections will be attained, that actual
results may differ in a material manner from such projections and any failure to
meet such projections shall not be deemed to be a breach of any representation
or covenant herein); 

(b) The financial statements (including the related notes thereto) of Borrower
and its Subsidiaries included in the Exchange Act Documents present fairly in
all material respects the consolidated financial condition of Borrower and such
Subsidiaries and their consolidated results of operations as of the dates
indicated and the results of their operations and the changes in their cash
flows for the periods specified.  Such financial statements have been prepared
in conformity with Applicable Accounting Standards applied on a consistent basis
throughout the periods covered thereby, except as otherwise disclosed therein
and, in the case of unaudited, interim financial statements, subject to normal
year-end audit adjustments and the exclusion of certain footnotes, and any
supporting schedules included in the Exchange Act Documents present fairly in
all material respects the information required to be stated therein;

(c) Since December 31, 2016, there shall not have occurred or failed to occur
any change or event that has had or could reasonably be expected to have, either
alone or in conjunction with any other change(s), event(s) or failure(s), a
Material Adverse Change, except as otherwise disclosed in the Exchange Act
Documents; and

(d) [Reserved]. 



 

-  13  -

 

--------------------------------------------------------------------------------

 



4.9. Solvency.  Borrower and its Subsidiaries, on a consolidated basis, are
Solvent.  Without limiting the generality of the foregoing, there has been no
proposal made or resolution adopted by any competent corporate body for the
dissolution or liquidation of Borrower, nor do any circumstances exist which may
result in the dissolution or liquidation of Borrower. 

 

4.10. Payment of Taxes.  All United States federal income and other material Tax
returns and reports (or extensions thereof) of each Credit Party and each of its
Subsidiaries required to be filed by any of them have been timely filed and are
correct in all material respects, and all material Taxes which are due and
payable by any Credit Party or any of its Subsidiaries and all material
assessments, fees and other governmental charges upon any Credit Party or any of
its Subsidiaries and upon their respective properties, assets, income,
businesses and franchises which are due and payable have been paid when due and
payable except where the validity or amount thereof is being contested in good
faith by appropriate proceedings; provided that (a) the applicable Credit Party
has set aside on its books adequate reserves therefor in conformity with
Applicable Accounting Standards and (b) the failure to pay such Taxes,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Change. 

 

4.11. Environmental Matters.  Neither Borrower nor any of its Domestic
Subsidiaries nor any of their respective Facilities or operations is subject to
any outstanding written order, consent decree or settlement agreement with any
Person relating to any Environmental Law, any Environmental Claim, or any
Hazardous Materials Activity that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Change.  There are and,
to the Knowledge of Borrower, have been, no conditions, occurrences, or
Hazardous Materials Activities which could reasonably be expected to form the
basis of an Environmental Claim against Borrower or any of its Domestic
Subsidiaries that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Change.  To the Knowledge of Borrower,
no predecessor of Borrower or any of its Domestic Subsidiaries has filed any
notice under any Environmental Law indicating past or present treatment of
Hazardous Materials at any Facility, which could reasonably be expected to form
the basis of an Environmental Claim against Borrower or any of its Domestic
Subsidiaries that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Change, and neither Borrower’s nor any
of its Domestic Subsidiaries’ operations involves the generation,
transportation, treatment, storage or disposal of hazardous waste, as defined
under 40 C.F.R. Parts 260 270 or any state equivalent, which could reasonably be
expected to form the basis of an Environmental Claim against Borrower or any of
its Domestic Subsidiaries that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Change.  No event or
condition has occurred or is occurring with respect to any Credit Party relating
to any Environmental Law, any Release of Hazardous Materials, or any Hazardous
Materials Activity which, individually or in the aggregate, has resulted in, or
could reasonably be expected to result in, a Material Adverse Change.

 

4.12. Material Contracts.  After giving effect to the consummation of the
transactions contemplated by this Agreement, except as described on Schedule
4.12 of the Disclosure Letter, each Material Contract is a valid and binding
obligation of the applicable Credit Party and, to the Knowledge of Borrower,
each other party thereto, and is in full force and effect, and neither the
applicable Credit Party nor, to the Knowledge of Borrower, any other party
thereto is in material breach thereof or default thereunder, except where such
breach or default (which default has not been cured or waived) could not
reasonably be expected to give rise to any cancellation, termination or
acceleration right of the applicable counterparty thereto.  No Credit Party or
any of its Subsidiaries has received any written notice from any party thereto
asserting or, to the Knowledge of Borrower threatening to assert, circumstances
that could reasonably be expected to result in the cancellation, termination or
invalidation of any Material Contract.

 

4.13. Regulatory Compliance.  No Credit Party is or is required to be an
“investment company” under the Investment Company Act of 1940, as amended.  No
Credit Party is engaged as one of its important activities in extending credit
for margin stock (under Regulations X, T and U of the Federal Reserve
Board).  Each Credit Party has complied in all material respects with the
Federal Fair Labor Standards Act.  Except as could not, either individually or
in the aggregate, reasonably be expected to result in a Material Adverse Change,
each Plan is in compliance with the applicable provisions of ERISA, the IRC and
other U.S. federal or state Requirements of Law, respectively.  (i) No ERISA
Event has occurred or is reasonably expected to occur; (ii) neither any Credit
Party nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Section 4201 et
seq. or 4243 of ERISA with respect to a Multiemployer Plan; and (iii) neither
any Credit Party nor any ERISA Affiliate has engaged in a transaction that could
be subject to Section 4069 or 4212(c) of ERISA, except, with respect to each of
clauses (i),  

 

-  14  -

 

--------------------------------------------------------------------------------

 



(ii) and (iii) above, as could not reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Change.

 

4.14. Margin Stock.  No Credit Party is engaged, nor will it engage, principally
or as one of its important activities, in the business of extending credit for
the purpose of “purchasing” or “carrying” any “margin stock” as such terms are
defined in Regulation U of the Federal Reserve Board as now and from time to
time hereafter in effect (such securities being referred to herein as “Margin
Stock”).  No Credit Party owns any Margin Stock, and none of the proceeds of the
Credit Extensions or other extensions of credit under this Agreement will be
used, directly or indirectly, for the purpose of purchasing or carrying any
Margin Stock, for the purpose of reducing or retiring any Indebtedness that was
originally incurred to purchase or carry any Margin Stock or for any other
purpose that might cause the Term Loans or other extensions of credit under this
Agreement to be considered a “purpose credit” within the meaning of Regulation
T, U or X of the Federal Reserve Board.  No Credit Party or any of its
Subsidiaries has taken or permitted to be taken any action that might cause any
Loan Document to violate Regulation T, U or X of the Federal Reserve Board. 

 

4.15. Subsidiaries.  As of the Tranche A Closing Date, Schedule 4.15 of the
Disclosure Letter (a) sets forth the name and jurisdiction of incorporation,
organization or formation of each Subsidiary of Borrower or any other Credit
Party and (b) sets forth the ownership interest of Borrower and any other Credit
Party in each of their respective Subsidiaries, including the percentage of such
ownership.

 

4.16. Employee Matters.  Neither Borrower nor any of its Subsidiaries is engaged
in any unfair labor practice that could reasonably be expected to result in a
Material Adverse Change.  There is (a) no unfair labor practice complaint
pending against Borrower or any of its Domestic Subsidiaries or, to the
Knowledge of Borrower, threatened in writing against any of them before the
National Labor Relations Board, and no grievance or arbitration proceeding
arising out of or under any collective bargaining agreement that is pending
against Borrower or any of its Domestic Subsidiaries or, to the Knowledge of
Borrower, threatened in writing against any of them, (b) no strike or work
stoppage in existence or, to the Knowledge of Borrower, threatened in writing
involving Borrower or any of its Domestic Subsidiaries, and (c) to the Knowledge
of Borrower, no union representation question existing with respect to the
employees of Borrower or any of its Domestic Subsidiaries and, to the Knowledge
of Borrower, no union organization activity that is taking place that in each
case specified in any of clauses (a),  (b) and (c), individually or together
with any other matter specified in clause (a),  (b) or (c), could reasonably be
expected to result in a Material Adverse Change.

 

4.17. Full Disclosure.  None of the documents, certificates or written
statements (excluding any projections and forward-looking statements, estimates,
budgets and general economic or industry data of a general nature) furnished or
otherwise made available to the Collateral Agent or Lenders by or on behalf of
any Credit Party for use in connection with the transactions contemplated hereby
(in each case, taken as a whole and as modified or supplemented by other
information so furnished promptly after the same becomes available) contains any
untrue statement of a material fact or omits to state a material fact necessary
in order to make the statements contained herein or therein, as of the time when
made or delivered, not misleading in light of the circumstances in which the
same were made; provided, that, with respect to projected financial information,
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time (it being understood that
such projections are not a guarantee of financial performance and are subject to
uncertainties and contingencies, many of which are beyond the control of
Borrower or any Subsidiary, and neither Borrower nor any Subsidiary can give any
assurance that such projections will be attained, that actual results may differ
in a material manner from such projections and any failure to meet such
projections shall not be deemed to be a breach of any representation or covenant
herein).  To the Knowledge of Borrower, there are no facts (other than matters
of a general economic or industry nature) that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Change
and that have not been disclosed herein or in such other documents, certificates
and written statements furnished or made available to the Collateral Agent or
Lenders for use in connection with the transactions contemplated hereby.

 

4.18. FCPA; Patriot Act; OFAC. 

 

(a) None of Borrower, its Subsidiaries or, to the Knowledge of Borrower, any
director, officer, agent or employee of Borrower or any Subsidiary of Borrower
has (i) used any corporate funds of Borrower or any of

 

-  15  -

 

--------------------------------------------------------------------------------

 



its Subsidiaries for any unlawful contribution, gift, entertainment or other
unlawful expense relating to political activity, (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds of Borrower or any of its Subsidiaries, (iii)
violated or is in violation of any provision of the Foreign Corrupt Practices
Act of 1977, as amended (the “FCPA”) or (iv) made any bribe, rebate, payoff,
influence payment, kickback or other unlawful payment, and no part of the
proceeds of any Credit Extension will be used, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage in violation of the FCPA;

(b) (i) The operations of Borrower and its Subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the Bank Secrecy Act of 1970, as amended by Title III of the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism (USA PATRIOT) Act of 2001 and the anti-money
laundering laws, rules and regulations of each jurisdiction (foreign or
domestic) in which Borrower or any of its Subsidiaries is subject to such
jurisdiction’s Requirements of Law (collectively, the “Anti-Money Laundering
Laws”) and (ii) no action, suit or proceeding by or before any Governmental
Authority or any arbitrator involving Borrower or any of its Subsidiaries with
respect to the Anti-Money Laundering Laws is pending or to the knowledge of
Borrower, threatened in writing; and

(c) None of Borrower, its Subsidiaries or, to the Knowledge of Borrower, any
director, officer, agent or employee of Borrower or any Subsidiary of Borrower
is currently to the target of any U.S. sanctions administered by the Office of
Foreign Assets Control of the U.S. Department of the Treasury (“OFAC”) or
imposed by the Trading with the Enemy Act, 50 U.S.C. App. 1 et seq.  Borrower
will not, directly or, to the Knowledge of Borrower, indirectly through an
agent, use the proceeds of the Credit Extension, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other Person, for the purpose of financing the activities of any Person
currently the target of any U.S. sanctions administered by OFAC.

4.19. Health Care Matters. 

 

(a) Compliance with Health Care Laws.  Each Credit Party and each of its
Subsidiaries, and each officer, Affiliate, and employee acting on behalf of each
Credit Party and each of its Subsidiaries is in compliance in all material
respects with all Health Care Laws applicable to the research, development,
manufacture, production, use, commercialization, marketing, importing, storage,
transport, offer for sale, distribution or sale of any Product in the Territory.

(b) Compliance with FDA Laws.  Each Credit Party and each of its Subsidiaries
are in compliance in all material respects with all applicable FDA Laws,
including those related to the adulteration or misbranding of products within
the meaning of Sections 501 and 502 of the Food Drug and Cosmetics Act (“FDCA”),
relating to any research, development, manufacture, production, use,
commercialization, marketing, importing, storage, transport, offer for sale,
distribution or sale of any Product in the Territory.  (i) None of the Products
are articles which may not be introduced into interstate commerce pursuant to
the requirements of the FDCA, (ii) each Product distributed or sold in the
Territory has been manufactured in all material respects in accordance with
current FDA Good Manufacturing Practices, and (iii) each Product required to be
approved or cleared by the FDA pursuant to the FDCA has been so approved or
cleared.

(c) Material Statements.  None of (i) the Credit Parties, (ii) any officer,
Affiliate or employee of the Credit Parties or their Subsidiaries in their
capacity as an officer, Affiliate or employee of a Credit Party or Subsidiary,
and, (iii) to the Knowledge of Borrower, any agent of any Credit Party or its
Subsidiaries, has made an untrue statement of a material fact or fraudulent
statement to any U.S. Governmental Authority, failed to disclose a material fact
to any U.S. Governmental Authority, or committed an act, made a statement, or
failed to make a statement that, at the time such disclosure was made, could
reasonably be expected to constitute a material violation of any Health Care
Law. 

(d) Proceedings; Audits.  To the Knowledge of Borrower, there are no material
investigations, suits, claims, audits, actions (legal or regulatory) or
proceedings (legal or regulatory) by a U.S. Governmental

 

-  16  -

 

--------------------------------------------------------------------------------

 



Authority pending or threatened in writing against any Credit Party or any of
its Subsidiaries relating to any of the Health Care Laws or FDA Laws.

(e) Prohibited Transactions.  None of the Credit Parties or their Subsidiaries,
or any of their respective officers, Affiliates or employees, or, to the
Knowledge of Borrower, any other Person acting on behalf of any Credit Party or
any of its Subsidiaries, directly or indirectly: (i) offered or paid any
remuneration, in cash or in kind, to, or made any financial arrangements with,
any past, present or potential patient, supplier, physician, or contractor, in
order to illegally obtain business or payments from such Person in material
violation of any Health Care Law; (ii) has given or agreed to give, made, or is
party to any illegal agreement to make, any illegal gift or gratuitous payment
of any kind, nature or description (whether in money, property or services) to
any past, present or potential patient, supplier, physician, contractor, or any
other Person in material violation of any Health Care Law; (iii) made or agreed
to make, or is party to any agreement to make on behalf of any Credit Party or
any of its Subsidiaries, any contribution, payment or gift of funds or property
to, or for the private use of, any governmental official, employee or agent
where either the contribution, payment or gift or the purpose of such
contribution, payment or gift is or was a material violation of the laws of any
U.S. Governmental Authority having jurisdiction over such payment, contribution
or gift; (iv) established or maintained any unrecorded fund or asset for any
purpose or made any materially misleading, false or artificial entries on any of
its books or records for any reason; or (v) made, or agreed to make, or is party
to any agreement to make, any payment to any Person with the intention or
understanding that any part of such payment would be in material violation of
any Health Care Law or that was used or given for any purpose other than that
described in the documents supporting such payment.  To the Knowledge of
Borrower, there are no actions pending or threatened (in writing) against any
Credit Party or any of its Subsidiaries or any of their respective Affiliates
under any U.S. federal or state whistleblower statute, including under the False
Claims Act of 1863 (31 U.S.C. § 3729 et seq.).

(f) Exclusion.  None of the Credit Parties or their Subsidiaries, nor any
officer, Affiliate, or employee having authority to act on behalf of any Credit
Party or any of its Subsidiaries has been, or, to the Knowledge of Borrower, has
been threatened in writing to be, (i) excluded from any Governmental Payor
Program pursuant to 42 U.S.C. § 1320a-7b and related regulations, (ii)
“suspended” or “debarred” from selling any products to the U.S. government or
its agencies pursuant to the Federal Acquisition Regulation, relating to
debarment and suspension applicable to federal government agencies generally (42
C.F.R. Subpart 9.4), or other U.S. Requirements of Law, (iii) debarred,
disqualified, suspended or excluded from participation in Medicare, Medicaid or
any other health care program or is listed on the General Services
Administration list of excluded parties, nor, to the Knowledge of Borrower, is
any such debarment, disqualification, suspension or exclusion threatened or
pending, or (iv) made a part to any other action by any U.S. Governmental
Authority that may prohibit the applicable Credit Party or Subsidiary from
distributing or selling any Products in the Territory or providing any services
to any U.S. governmental or other purchaser pursuant to any Health Care Laws.

(g) HIPAA.  Each Credit Party and each of its Subsidiaries, to the extent
applicable, is in material compliance with all applicable U.S. federal, state
and local laws and regulations regarding the privacy and security of health
information and electronic transactions, including HIPAA, and the provisions of
all business associate agreements (as such term is defined by HIPAA) to which it
is a party and has implemented policies, procedures and training customary in
the pharmaceutical industry or otherwise adequate to assure continued compliance
and to detect non-compliance.  Each Credit Party neither is a “covered entity”
as defined in 45 C.F.R. § 160.103 nor sponsors any “group health plans” as
defined in 45 C.F.R. § 160.103.

(h) Corporate Integrity Agreement.  No Credit Party or any of its Subsidiaries
or any of their respective Affiliates, nor any officer, director, managing
employee or, to the Knowledge of Borrower, agent (as those terms are defined in
42 C.F.R. § 1001.1001) thereof, is a party to, or bound by, any order,
individual integrity agreement, or corporate integrity agreement with any U.S.
Governmental Authority concerning compliance with any laws, rules, or
regulations, issued under or in connection with a Governmental Payor Program.

4.20. Regulatory Approvals.  

(a) Each Credit Party and any of its Subsidiaries involved in any research,
development, manufacture, production, use, commercialization, marketing,
importing, storage, transport, offer for sale, distribution or sale of any
Product in the Territory has all U.S. Regulatory Approvals material to its
business and operations. 



 

-  17  -

 

--------------------------------------------------------------------------------

 



(b) Each Credit Party and its Subsidiaries, as applicable, and, to the Knowledge
of Borrower, each licensee of a Credit Party or any of its Subsidiaries of any
U.S. Intellectual Property, are in compliance with, and have complied with, all
applicable U.S. federal, state and local laws, rules, and regulations, governing
the research, development, manufacture, production, use, commercialization,
marketing, importing, distribution or sale of any Product in the Territory,
including all such regulations promulgated by each applicable U.S. Regulatory
Agency, the failure of compliance with which could reasonably be expected to
result in a Material Adverse Change.  No Credit Party or its Subsidiaries has
received any written notice from any U.S. Regulatory Agency citing action or
inaction by any Credit Party or any of its Subsidiaries that would constitute a
violation of any applicable U.S. federal, state or local laws, rules, or
regulations, which could reasonably be expected to result in a Material Adverse
Change.

5. AFFIRMATIVE COVENANTS

Each Credit Party covenants and agrees that, until payment in full of all
Obligations (other than inchoate indemnity obligations), each Credit Party
shall, and shall cause each of its Subsidiaries to:

5.1. Maintenance of Existence.  (a) Preserve, renew and maintain in full force
and effect its and all its Subsidiaries’ legal existence under the Requirements
of Law in their respective jurisdictions of organization, incorporation or
formation; (b) take all commercially reasonable action to maintain all rights,
privileges (including its good standing), permits, licenses and franchises
necessary or desirable for it and all of its Subsidiaries in the ordinary course
of its business, except in the case of clause (a) (other than with respect to
Borrower) and clause (b) above, (i) to the extent that failure to do so could
not reasonably be expected to result in a Material Adverse Change or (ii)
pursuant to a transaction permitted by this Agreement; and (c) comply with all
Requirements of Law of any Governmental Authority to which it is subject, except
where the failure to do so could not reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Change. 

 

5.2. Financial Statements, Notices.  Deliver to the Collateral Agent:

 

 

(a) Financial Statements.

(i) Annual Financial Statements.  As soon as available, but in any event within
one hundred and twenty (120) days (or such earlier date on which Borrower is
required to file a Form 10-K under the Exchange Act, if applicable) after the
end of each fiscal year of Borrower, beginning with the fiscal year ending
December 31, 2017, a consolidated balance sheet of Borrower and its Subsidiaries
as of the end of such fiscal year, and the related consolidated statements of
income, cash flows and stockholders’ equity for such fiscal year, setting forth
in each case in comparative form the figures for the previous fiscal year, all
prepared in accordance with Applicable Accounting Standards, with such
consolidated financial statements to be audited and accompanied by (x) a report
and opinion of Borrower’s independent certified public accounting firm of
recognized national standing (which report and opinion shall be prepared in
accordance with Applicable Accounting Standards and shall not be subject to any
qualification as to “going concern” or scope of audit), stating that such
financial statements fairly present, in all material respects, the consolidated
financial condition, results of operations and cash flows of Borrower and its
Subsidiaries as of the dates and for the periods specified in accordance with
Applicable Accounting Standards, and (y) if and only if Borrower is required to
comply with the internal control provisions pursuant to Section 404 of the
Sarbanes-Oxley Act of 2002 requiring an attestation report of such independent
certified public accounting firm, an attestation report of such independent
certified public accounting firm as to Borrower’s internal controls pursuant to
Section 404 of the Sarbanes-Oxley Act of 2002 attesting to management’s
assessment that such internal controls meet the requirements of the
Sarbanes-Oxley Act of 2002; provided,  however, that Borrower shall be deemed to
have made such delivery of such consolidated financial statements if such
consolidated financial statements shall have been made available within the time
period specified above on the SEC’s EDGAR system (or any successor system
adopted by the SEC);

(ii) Quarterly Financial Statements.  As soon as available, but in any event
within sixty (60) days (or such earlier date on which Borrower is required to
file a Form 10-Q under the Exchange Act, if applicable) after the end of each of
the first three (3) fiscal quarters of each fiscal year of Borrower, beginning
with the fiscal quarter ending March 31, 2018, a consolidated balance sheet of
Borrower and its Subsidiaries as of the end of such fiscal quarter, and the
related consolidated statements of income and cash

 

-  18  -

 

--------------------------------------------------------------------------------

 



flows and for such fiscal quarter and (in respect of the second and third fiscal
quarters of such fiscal year) for the then-elapsed portion of Borrower’s fiscal
year, setting forth in each case in comparative form the figures for the
comparable period or periods in the previous fiscal year, all prepared in
accordance with Applicable Accounting Standards, subject to normal year-end
audit adjustments and the absence of disclosures normally made in footnotes;
provided,  however, that Borrower shall be deemed to have made such delivery of
such consolidated financial statements if such consolidated financial statements
shall have been made available within the time period specified above on the
SEC’s EDGAR system (or any successor system adopted by the SEC).  Such
consolidated financial statements shall be certified by a Responsible Officer of
Borrower as, to his or her knowledge, fairly presenting, in all material
respects, the consolidated financial condition, results of operations and cash
flows of Borrower and its Subsidiaries as of the dates and for the periods
specified in accordance with Applicable Accounting Standards consistently
applied, and on a basis consistent with the audited consolidated financial
statements referred to under Section 5.2(a)(i), subject to normal year-end audit
adjustments and the absence of footnotes;

(b) Notice of Defaults or Events of Default.  Written notice in accordance with
Section 9 hereof as promptly as practicable (and in any event within five (5)
Business Days) after a Responsible Officer of Borrower shall have obtained
knowledge thereof, of the occurrence of any Default or Event of Default.

5.3. Taxes.  Timely file all federal and state income and other material
required Tax returns and reports or extensions therefor and timely pay all
material foreign, federal, state and local Taxes, assessments, deposits and
contributions imposed upon it or any of its properties or assets or in respect
of any of its income, businesses or franchises before any penalty or fine accrue
thereon; provided,  however, that no such Tax or any claim for Taxes that have
become due and payable and have or may become a Lien on any Collateral shall be
required to be paid if (a) it is being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted, so long as adequate
reserves with respect thereto have been maintained in accordance with Applicable
Accounting Standards and (b) solely in the case of a Tax or claim that has or
may become a Lien against any Collateral, such contest proceedings conclusively
operate to stay the sale of any portion of any Collateral to satisfy such Tax or
claim.  No Credit Party will, nor will it permit any of its Subsidiaries to,
file or consent to the filing of any consolidated income Tax return with any
Person (other than Borrower or any of its Subsidiaries).

 

5.4. Insurance.  Maintain with financially sound and reputable insurance
companies, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons of comparable size
engaged in the same or similar business, of such types and in such amounts
(after giving effect to any self-insurance reasonable and customary for
similarly situated Persons of comparable size engaged in the same or similar
businesses as Borrower and its Subsidiaries) as are customarily carried under
similar circumstances by such other Persons.  Any products liability or general
liability insurance maintained in the United States regarding Collateral shall
name the Collateral Agent as additional insured or loss payee, as applicable. So
long as no Event of Default shall have occurred and be continuing, the Borrower
and its Subsidiaries may retain all or any portion of the proceeds of any
insurance of the Borrower and its Subsidiaries (and the Collateral Agent shall
promptly remit to the Borrower any proceeds with respect to any insurance
received by it).

 

5.5. Operating Accounts.  In the case of any Credit Party, contemporaneously
with the establishment of any new Collateral Account at or with any bank or
other depository or financial institution, subject such account to a Control
Agreement that is reasonably acceptable to the Collateral Agent.  For each
Collateral Account that each Credit Party at any time maintains, such Credit
Party shall cause the applicable bank or other depository or financial
institution at or with which any Collateral Account is maintained to execute and
deliver a Control Agreement or other appropriate instrument with respect to such
Collateral Account to perfect the Collateral Agent’s Lien in favor and for the
benefit of Lenders and the other Secured Parties in such Collateral Account in
accordance with the terms hereunder, which Control Agreement may not be
terminated without the prior written consent of the Collateral Agent.  The
provisions of the previous two (2) sentences shall not apply to deposit accounts
exclusively used for payroll, payroll Taxes and other employee wage and benefit
payments to or for the benefit of any Credit Party’s employees, zero balance
accounts, accounts (including trust accounts) used exclusively for escrow,
customs, insurance or fiduciary purposes, merchant accounts, accounts used
exclusively for compliance with any U.S. Requirements of Law to the extent such
Requirements of Law prohibit the granting of a Lien thereon, accounts which
constitute cash collateral in respect of a Permitted Lien and accounts the cash
balances of which do not exceed $150,000 in the aggregate in all such accounts
at any time (all such accounts, collectively, the “Excluded
Accounts”).  Notwithstanding the foregoing,

 

-  19  -

 

--------------------------------------------------------------------------------

 



the Credit Parties shall have until the date that is ninety (90) days (or such
longer period as the Collateral Agent may agree in its sole discretion)
following (i) the Tranche A Closing Date to comply with the provisions of this
Section 5.5 with regard to Collateral Accounts of the Credit Parties in
existence on the Tranche A Closing Date (or opened during such 90-day period (or
such longer period as the Collateral Agent may agree in its sole discretion))
and (ii) the closing date of any Acquisition or other Investment to comply with
the provisions of this Section 5.5 with regard to Collateral Accounts of the
Credit Parties acquired in connection with such Acquisition or other Investment.

 

5.6. Compliance with Laws.  Comply in all respects with the Requirements of Law
and all orders, writs, injunctions, decrees and judgments applicable to it or to
its business or its assets or properties (including Environmental Laws, ERISA,
Anti-Money Laundering Laws, OFAC, FCPA, Health Care Laws and the Federal Fair
Labor Standards Act), except if the failure to comply therewith could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Change.

 

5.7. Protection of Intellectual Property Rights. 

 

(a) Except as could not reasonably be expected to result in a Material Adverse
Change, (i) protect, defend and maintain the validity and enforceability of the
Company IP material to the research, development, manufacture, production, use,
commercialization, marketing, importing, storage, transport, offer for sale,
distribution or sale of any Product in the Territory; (ii) maintain the
confidential nature of any material U.S. trade secrets and trade secret rights
used in any research, development, manufacture, production, use,
commercialization, marketing, importing, storage, transport, offer for sale,
distribution or sale of any Product in the Territory; and (iii) not allow any
Company IP material to the research, development, manufacture, production, use,
commercialization, marketing, importing, storage, transport, offer for sale,
distribution or sale of any Product in the Territory to be abandoned, forfeited
or dedicated to the public or any Current Company IP Agreement to be terminated
by Borrower or any of its Subsidiaries, as applicable, without the Collateral
Agent’s prior written consent (such consent not to be unreasonably withheld or
delayed); provided,  however, that with respect to any such Company IP that is
not owned by Borrower or any of its Subsidiaries, the obligations in clauses (i)
and (iii) above shall apply only to the extent Borrower or any of its
Subsidiaries have the right to take such actions or to cause any licensee or
other third party to take such actions pursuant to applicable agreements or
contractual rights.

(b) [Reserved].

(c) (i) Except as Borrower may otherwise determine in its reasonable business
judgment, use commercially reasonable efforts, at its (or its Subsidiaries’, as
applicable) sole expense, either directly or indirectly, with respect to any
licensee or licensor under the terms of any Credit Party’s (or its
Subsidiaries’) agreement with the respective licensee or licensor, as
applicable, to take any and all actions (including taking legal action to
specifically enforce the applicable terms of any license agreement) and prepare,
execute, deliver and file agreements, documents or instruments which are
necessary or desirable to (A)  prosecute and maintain the Company IP material to
the research, development, manufacture, production, use, commercialization,
marketing, importing, storage, transport, offer for sale, distribution or sale
of any Product in the Territory and (B) diligently defend or assert the Company
IP material to the research, development, manufacture, production, use,
commercialization, marketing, importing, storage, transport, offer for sale,
distribution or sale of any Product in the Territory against material
infringement, misappropriation, violation or interference by any other Persons
and, in the case of Copyrights, Trademarks and Patents within the Company IP,
against any claims of invalidity or unenforceability (including by bringing any
legal action for infringement, dilution, violation or defending any counterclaim
of invalidity or action of a non-Affiliate third party for declaratory judgment
of non-infringement or non-interference); and (ii) not, and shall use
commercially reasonable efforts to cause any licensee or licensor of any Company
IP not to, disclaim or abandon, or fail to take any action necessary or
desirable to prevent the disclaimer or abandonment of Company IP material to the
research, development, manufacture, production, use, commercialization,
marketing, importing, storage, transport, offer for sale, distribution or sale
of any Product in the Territory, in each case only if such disclaimer or
abandonment could reasonably be expected to have a Material Adverse Change.

5.8. Books and Records.  Maintain proper Books, in which entries that are full,
true and correct in all material respects and are in conformity with Applicable
Accounting Standards consistently applied shall be made of all material
financial transactions and matters involving the assets, properties and business
of such Credit Party (or such Subsidiary), as the case may be.

 



 

-  20  -

 

--------------------------------------------------------------------------------

 



5.9. Access to Collateral; Audits.  Allow the Collateral Agent, or its agents or
representatives, at any time during the occurrence and continuance of an Event
of Default during normal business hours and upon reasonable advance notice, to
visit and inspect the Collateral and inspect, copy and audit any Credit Party’s
Books.  The foregoing inspections and audits shall be at the relevant Credit
Party’s expense. 

 

5.10. Use of Proceeds.  (a) Use the proceeds of the Term Loan solely to fund its
general business requirements and (b) not use the proceeds of the Term Loan to
purchase or carry, or to reduce or retire or refinance any credit incurred to
purchase or carry, any margin stock (within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System) or to extend credit to others
for the purpose of purchasing or carrying any margin stock.  If requested by the
Collateral Agent, Borrower shall complete and sign Part I of a copy of Federal
Reserve Form G-3 referred to in Regulation U and deliver such copy to the
Collateral Agent.

 

5.11. Further Assurances.  Promptly upon the reasonable written request of the
Collateral Agent, execute, acknowledge and deliver such further documents and do
such other acts and things in order to effectuate or carry out more effectively
the purposes of this Agreement and the other Loan Documents at its expense,
including after the Tranche A Closing Date taking such steps as are reasonably
deemed necessary or desirable by the Collateral Agent to maintain, protect and
enforce the Collateral Agent’s Lien in favor and for the benefit of Lenders and
the other Secured Parties on Collateral securing the Obligations created under
the Security Agreement and the other Loan Documents in accordance with the terms
of the Security Agreement and the other Loan Documents, subject to Permitted
Liens; provided,  however, that Credit Parties and their Subsidiaries shall not
be required to take any action under laws outside the United States to attach,
maintain, perfect, protect or enforce any Lien of the Collateral Agent in favor
and for the benefit of Lenders and the other Secured Parties on Collateral.

 

5.12. Additional Collateral; Guarantors.  From and after the Tranche A Closing
Date, without limiting the generality of Section 5.11 and except as otherwise
approved in writing by the Collateral Agent, each Credit Party shall cause each
of its Domestic Subsidiaries (other than Excluded Subsidiaries) to guarantee the
Obligations and to cause each such Domestic Subsidiary to grant to the
Collateral Agent in favor and for the benefit of Lenders and the other Secured
Parties a first priority security interest in and Lien upon, and pledge to the
Collateral Agent in favor and for the benefit of Lenders and the other Secured
Parties, subject to Permitted Liens, all of such Subsidiary’s properties and
assets constituting Collateral, whether now existing or hereafter acquired or
existing, to secure such guaranty; provided, that such Credit Party’s
obligations to cause such Domestic Subsidiaries formed or acquired after the
Tranche A Closing Date to take the foregoing actions shall be subject to the
timing requirements of Section 5.13.  Furthermore, and without limiting the
generality of Section 5.11 and except as otherwise approved in writing by the
Collateral Agent, each Credit Party, following the Tranche A Closing Date, shall
(a) grant the Collateral Agent in favor and for the benefit of Lenders and the
other Secured Parties a first priority security interest in and Lien upon, and
pledge to the Collateral Agent in favor and for the benefit of Lenders and the
other Secured Parties, subject to Permitted Liens, the limitations set forth
herein and the limitations set forth in the other Loan Documents, all of the
Equity Interests (other than Excluded Equity Interests) of each of its Domestic
Subsidiaries that is directly owned by such Credit Party and (b) grant the
Collateral Agent in favor and for the benefit of Lenders and the other Secured
Parties a first priority security interest in and Lien upon, and pledge to the
Collateral Agent in favor and for the benefit of Lenders and the other Secured
Parties, subject to Permitted Liens, the limitations set forth herein and the
limitations set forth in the other Loan Documents, all of the Equity Interests
(other than Excluded Equity Interests) in each Foreign Subsidiary that is
directly owned by a Domestic Subsidiary.  In connection with each pledge of
certificated Equity Interests required under the Loan Documents, the Credit
Parties shall deliver, or cause to be delivered, to the Collateral Agent, such
certificate(s) together with stock powers or assignments, as applicable,
properly endorsed for transfer to the Collateral Agent or duly executed in
blank, in each case reasonably satisfactory to the Collateral Agent.  In
connection with each pledge of uncertificated Equity Interests constituting a
security (as defined under Section 8-102(a)(15) of the Code) required under the
Loan Documents and subject to the proviso in Section 5.11, the Credit Parties
shall deliver, or cause to be delivered, to the Collateral Agent an executed
uncertificated stock control agreement among the issuer, the registered owner
and the Collateral Agent substantially in the form attached as an Annex to the
Security Agreement. 

5.13. Formation or Acquisition of Domestic Subsidiaries.  If Borrower or any of
its Subsidiaries at any time after the Tranche A Closing Date forms or acquires
a Domestic Subsidiary (other than an Excluded Subsidiary), as promptly as
practicable but in no event later than thirty (30) days (or such longer period
as the Collateral Agent may agree in its sole discretion) after such formation
or acquisition: (a) Borrower will cause such Domestic Subsidiary

 

-  21  -

 

--------------------------------------------------------------------------------

 



to execute and deliver to the Collateral Agent a joinder to the Security
Agreement in the form attached thereto; (b) Borrower will deliver to the
Collateral Agent (i) true, correct and complete copies of the Operating
Documents of such Domestic Subsidiary, (ii) a Secretary’s Certificate,
certifying that the copies of such Operating Documents are true, correct and
complete (such Secretary’s Certificate to be in form and substance reasonably
satisfactory to the Collateral Agent) and (iii) a good standing certificate for
such Domestic Subsidiary certified by the Secretary of State (or the equivalent
thereof) of its jurisdiction of organization, incorporation or formation; and
(c) Borrower will deliver to the Collateral Agent a Perfection Certificate,
updated to reflect the formation or acquisition of such Domestic
Subsidiary.  Borrower, the Collateral Agent and Lenders hereby agree that any
such Domestic Subsidiary shall constitute a Credit Party for all purposes
hereunder as of the date of the execution and delivery of the joinder
contemplated by clause (a) above.  Any document, agreement or instrument
executed or issued pursuant to this Section 5.13 shall be a Loan Document. 

5.14. Post-Closing Requirements.  Borrower will, and will cause each of its
Subsidiaries to, take each of the actions set forth on Schedule 5.14 of the
Disclosure Letter within the time period prescribed therefor on such schedule
(or such longer period as the Collateral Agent may agree in its sole
discretion), which shall include, among other things, that notwithstanding
anything to the contrary in Section 5.5, the Credit Parties shall have until the
date that is ninety (90) days following the Tranche A Closing Date (or such
longer period as the Collateral Agent may agree in its sole discretion) to
comply with the provisions of Section 5.5 with regard to Collateral Accounts of
the Credit Parties in existence on the Tranche A Closing Date or opened during
such 90-day period (or such longer period as the Collateral Agent may agree in
its sole discretion).  All representations and warranties and covenants
contained in this Agreement and the other Loan Documents shall be deemed
modified to the extent necessary to take the actions set forth on Schedule 5.14
of the Disclosure Letter within the time periods set forth therein, rather than
elsewhere provided in the Loan Documents, such that to the extent any such
action set forth in Schedule 5.14 of the Disclosure Letter is not overdue, the
applicable Credit Party shall not be in breach of any representation or warranty
or covenant contained in this Agreement or any other Loan Document applicable to
such action for the period from the Tranche A Closing Date until the date on
which such action is required to be fulfilled as set forth on Schedule 5.14 of
the Disclosure Letter.

6. NEGATIVE COVENANTS

Each Credit Party covenants and agrees that, until payment in full of all
Obligations (other than inchoate indemnity obligations), such Credit Party shall
not, and shall cause each of its Subsidiaries not to:

6.1. Dispositions.  Convey, sell, lease, transfer, assign, covenant not to sue,
enter into a coexistence agreement, exclusively or non-exclusively license out,
or otherwise dispose of (including any sale-leaseback), directly or indirectly
and whether in one or a series of transactions (collectively, “Transfer”), all
or any part of the Current Company IP; except in each case of this Section 6.1
(i) Transfers that are under Permitted Licenses or made in connection with
Permitted Liens, (ii) intercompany licenses or grants of rights of distribution,
co-promotion or similar commercial rights between or among the Credit Parties or
their Subsidiaries relating to a Product, (iii) other Transfers made in the
ordinary course of business on commercially reasonable arm’s length terms, and
(iv) any license or similar grant of rights so long as such license or grant
does not result in the following: (i) one hundred percent (100%) of the Net
Sales of a Product in the Territory not being reported in the financial
statements of Borrower and its Subsidiaries and (ii) such Credit Party or
Subsidiary is prohibited or otherwise restricted from determining in its sole
discretion the pricing of such Product in the Territory (but not including
pricing of such Product under any Governmental Payor Programs). 

 

6.2. Fundamental Changes.  Without at least ten (10) days prior written notice
to the Collateral Agent in accordance with Section 9 hereof, solely in the case
of a Credit Party: (i) change its jurisdiction of organization, incorporation or
formation, (ii) change its organizational structure or type, (iii) change its
legal name, or (iv) change any organizational number (if any) assigned by its
jurisdiction of organization, incorporation or formation.

 

6.3. [Reserved]. 

 

6.4. Indebtedness.  Directly or indirectly, create, incur, assume or guaranty,
or otherwise become or remain directly or indirectly liable with respect to, any
Indebtedness (including any Indebtedness consisting of obligations evidenced by
a bond, debenture, note or other similar instrument) that is not Permitted
Indebtedness;

 

-  22  -

 

--------------------------------------------------------------------------------

 



provided,  however, that the accrual of interest, the accretion of accreted
value and the payment of interest in the form of additional Indebtedness shall
not be deemed to be an incurrence of Indebtedness for purposes of this Section
6.4.

 

6.5. Encumbrances.  Except for Permitted Liens, (i) create, incur, allow, or
suffer to exist any Lien on any Collateral, or (ii) permit (other than  pursuant
to the terms of the Loan Documents) any material portion of the Collateral not
to be subject to the first priority security interest granted in the Loan
Documents or otherwise pursuant to the Collateral Documents, in each case of
this clause (ii), other than as a direct result of any action by the Collateral
Agent or any Lender or failure of the Collateral Agent or any Lender to perform
an obligation of the Collateral Agent or Lenders under the Loan Documents. 

 

6.6. No Further Negative Pledges; Negative Pledge.

 

(a) No Credit Party nor any of its Subsidiaries shall enter into any agreement,
document or instrument directly or indirectly prohibiting (or having the effect
of prohibiting) or limiting the ability of such Credit Party or Subsidiary to
create, incur, assume or suffer to exist any Lien upon any Collateral, whether
now owned or hereafter acquired, in favor and for the benefit of Lenders and the
other Secured Parties with respect to the Obligations or under the Loan
Documents, in each case of this Section 6.6(a), other than Permitted Negative
Pledges.

(b) [Reserved].

6.7. [Reserved]. 

 

6.8. Distributions.  Pay any dividends or make any distribution or payment on or
redeem, retire or purchase any Equity Interests, except, in each case of this
Section 6.8, for Permitted Distributions.

 

6.9. No Restrictions on Domestic Subsidiary Distributions.  No Credit Party nor
any of its Subsidiaries shall enter into any agreement, document or instrument
directly or indirectly prohibiting (or having the effect of prohibiting) or
limiting the ability of any Domestic Subsidiary of Borrower to (a) pay dividends
or make any other distributions on any of such Domestic Subsidiary’s Equity
Interests owned by Borrower or any other Domestic Subsidiary of Borrower, (b)
repay or prepay any Indebtedness owed by such Domestic Subsidiary to Borrower or
any other Domestic Subsidiary of Borrower, (c) make loans or advances to
Borrower or any other Domestic Subsidiary of Borrower, or (d) transfer, lease or
license any Collateral to Borrower or any other Domestic Subsidiary of Borrower,
except, in each case of this Section 6.9, for Permitted Domestic Subsidiary
Distribution Restrictions.

 

6.10. Subordinated Debt  Make or permit any voluntary or optional prepayment of
any Subordinated Debt or Permitted Convertible Bond Indebtedness, except (i) the
conversion by Borrower of any Permitted Convertible Bond Indebtedness issued and
outstanding as of the Effective Date into or in exchange for other securities,
the redemption of any such Permitted Convertible Bond Indebtedness for cash, or
cash payments to induce or to settle the conversion of any such Permitted
Convertible Bond Indebtedness by the holders thereof, in each case pursuant to
the terms of such Permitted Convertible Bond Indebtedness, (ii) under the terms
of any subordination, intercreditor, or other similar agreement to which any
Subordinated Debt is subject, (iii) replacements, refinancings or exchanges of
any Subordinated Debt or Permitted Convertible Bond Indebtedness with any
Indebtedness permitted to be incurred under Section 6.4, (iv) any prepayment or
conversion of any Permitted Convertible Bond Indebtedness that is made or
settled in Equity Interests of Borrower or, in respect of any fractional shares
to be issued, in cash; (v) with the proceeds from substantially concurrent
equity contributions or issuances of new Equity Interests; and (vi) any
prepayment or redemption of any Subordinated Debt or Permitted Convertible Bond
Indebtedness so long as the trailing four-fiscal quarter Net Sales of Borrower
and its Subsidiaries on a consolidated basis for the most recent four-fiscal
quarter period ending prior to the date of such prepayment or redemption, as
indicated in the statements of Borrower delivered or otherwise made available to
the Collateral Agent pursuant to Section 5.2(a), are greater than or equal to
$750,000,000.

 

6.11. Amendments or Waivers of Organizational Documents.  Amend, restate,
supplement or otherwise modify, or waive, any provision of its Operating
Documents in a manner that could reasonably be expected to result in a Material
Adverse Change. 

 

6.12. Compliance. 

 



 

-  23  -

 

--------------------------------------------------------------------------------

 



(a) Become an “investment company” under the Investment Company Act of 1940, as
amended, or undertake as one of its important activities extending credit to
purchase or carry margin stock (as defined in Regulation U of the Board of
Governors of the Federal Reserve System), or use the proceeds of any Credit
Extension for that purpose;

(b) No ERISA Affiliate shall cause or suffer to exist (i) any event that could
result in the imposition of a Lien on any assets or properties of any Credit
Party or a Subsidiary of a Credit Party with respect to any Plan or
Multiemployer Plan or (ii) any other ERISA Event that, in the case of clauses
(i) and (ii), could reasonably be expected to, in the aggregate, result in a
Material Adverse Change; or

(c) Permit the occurrence of any other event with respect to any present
pension, profit sharing or deferred compensation plan which could reasonably be
expected to result in a Material Adverse Change.

6.13. Compliance with Anti-Terrorism Laws.  The Collateral Agent and each Lender
hereby notifies each Credit Party that pursuant to the requirements of
Anti-Terrorism Laws, and such Person’s policies and practices, the Collateral
Agent and each Lender is required to obtain, verify and record certain
information and documentation that identifies each Credit Party and its
principals, which information includes the name and address of each Credit Party
and its principals and such other information that will allow the Collateral
Agent and each Lender to identify such party in accordance with Anti-Terrorism
Laws.  No Credit Party will, nor will any Credit Party permit any of its
Subsidiaries or Affiliates to, directly or indirectly, knowingly enter into any
documents or contracts with any Person listed on the OFAC Lists.  Each Credit
Party shall promptly (but in any event within three (3) Business Days) notify
the Collateral Agent in writing upon any Responsible Officer of Borrower having
knowledge that any Credit Party or any Subsidiary or Affiliate of any Credit
Party is listed on the OFAC Lists or (a) is convicted on, (b) pleads nolo
contendere to, (c) is indicted on, or (d) is arraigned and held over on charges
involving money laundering or predicate crimes to money laundering.  No Credit
Party will, nor will any Credit Party permit any of its Subsidiaries or
Affiliates to, directly or indirectly, (i) conduct any business or engage in any
transaction or dealing with any Blocked Person, including the making or
receiving of any contribution of funds, goods or services to or for the benefit
of any Blocked Person, (ii) deal in, or otherwise engage in any transaction
relating to, any property or interests in property blocked pursuant to Executive
Order No. 13224, any similar executive order or other Anti-Terrorism Law, or
(iii) engage in or conspire to engage in any transaction that evades or avoids
or violates, or has the purpose of evading or avoiding, or attempts to violate,
any of the prohibitions set forth in Executive Order No. 13224 or other
Anti-Terrorism Law.

6.14. Amendments or Waivers of Current Company IP Agreements.  Waive, amend,
cancel or terminate, exercise or fail to exercise, any material rights
constituting or relating to any of the Current Company IP Agreements or (b)
breach, default under, or take any action or fail to take any action that, with
the passage of time or the giving of notice or both, would constitute a default
or event of default under any of the Current Company IP Agreements, in each case
of this Section 6.14, which could reasonably be expected to result in a Material
Adverse Change.

 

7. EVENTS OF DEFAULT

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

7.1. Payment Default.  Any Credit Party fails to (a) make any payment of any
principal of any Term Loan when and as the same shall become due and payable,
whether at the due date thereof (including pursuant to Section 2.2(c)) or at a
date fixed for prepayment (whether voluntary or mandatory) thereof or by
acceleration thereof or otherwise, or (b) within five (5) Business Days after
the same becomes due, any payment of interest or premium pursuant to Section
2.2, including any applicable Makewhole Amount or Prepayment Premium, or any
other Obligations (which five (5) Business Day cure period shall not apply to
any payments due on the Term Loan Maturity Date or the date of acceleration
pursuant to Section 8.1(a) hereof).  A failure to pay any such interest, premium
or Obligations pursuant to the foregoing clause (b) prior to the end of such
five (5) Business Day-period shall not constitute an Event of Default (unless
such payment is due on the Term Loan Maturity Date or the date of acceleration
pursuant to Section 8.1(a) hereof).

 

7.2. Covenant Default.

 



 

-  24  -

 

--------------------------------------------------------------------------------

 



(a) The Credit Parties:  (i) fail or neglect to perform any obligation in
Sections 5.4,  5.5 or 5.10 or (ii) violate any covenant in Section 6; or

(b) The Credit Parties fail or neglect to perform, keep, or observe any other
term, provision, condition, covenant or agreement contained in this Agreement or
any Loan Documents on its part to be performed, kept or observed and such
failure continues for thirty (30) days (or for ninety (90) days in the case of
Section 5.2(a)(i)(y), and provided further that the failure to perform, keep, or
observe Section 5.2(a)(i)(y) shall be deemed cured and such resulting Default
shall be deemed to no longer exist, when the underlying cause that led to such
failure and resulting Default has been cured or remediated) after the earlier of
the date on which (i) a Responsible Officer of any Credit Party becomes aware of
such failure and (ii) written notice thereof shall have been given to the
Borrower by the Collateral Agent or the Required Lenders (it being acknowledged
and agreed that no Credit Extensions shall be made during any such 30-day (or
90-day) period ).  Cure periods provided under this Section 7.2(b) shall not
apply, among other things, to any of the covenants referenced in clause (a)
above.

7.3. Material Adverse Change.  A Material Adverse Change of the type described
in clause (ii) or clause (iii) of the definition thereof occurs.

 

7.4. Attachment; Levy; Restraint on Business.

 

(a) (i) The service of process seeking to attach, by trustee or similar process,
any funds of any Credit Party or of any entity under the control of any Credit
Party (including a Subsidiary) in excess of $10,000,000 on deposit or otherwise
maintained with the Collateral Agent, or (ii) a notice of lien or levy is filed
against any of material portion of Collateral by any Governmental Authority, and
the same under sub-clauses (i) and (ii) hereof are not, within thirty (30) days
after the occurrence thereof, discharged or stayed (whether through the posting
of a bond or otherwise); provided,  however, that no Credit Extensions shall be
made during any thirty (30) day cure period; or

(b) (i) Any material portion of Collateral is attached, seized, levied on, or
comes into possession of a trustee or receiver, or (ii) any court order enjoins,
restrains, or prevents Borrower and its Subsidiaries from conducting any
material part of their business, taken as a whole.

7.5. Insolvency.

 

(a) An involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking:  (i) relief in
respect of any Credit Party, or of a substantial part of the property of any
Credit Party, under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar law; (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any Credit
Party or for a substantial part of the property or assets of any Credit Party;
or (iii) the winding-up or liquidation of any Credit Party, and such proceeding
or petition shall continue undismissed or unstayed for sixty (60) days or an
order or decree approving or ordering any of the foregoing shall be entered; or

(b) Any Credit Party shall:  (i) voluntarily commence any proceeding or file any
petition seeking relief under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law; (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in clause (a) above; (iii)
apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for any Credit Party or for a
substantial part of the property or assets of any Credit Party; (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding; (v) make a general assignment for the benefit of creditors;
(vi) become unable, admit in writing its inability or fail generally to pay its
debts as they become due; (vii) take any action for the purpose of effecting any
of the foregoing; or (viii) wind up or liquidate (except as otherwise expressly
permitted hereunder).

7.6. Other Agreements.  Any Credit Party fails to pay any Indebtedness (other
than the Indebtedness represented by this Agreement and the other Loan
Documents) within any applicable grace period after such payment

 

-  25  -

 

--------------------------------------------------------------------------------

 



is due and payable (including at final maturity) or after the acceleration of
any such Indebtedness by the holders thereof because of a default, in each case,
if the total amount of such Indebtedness unpaid or accelerated exceeds
$10,000,000.

 

7.7. Judgments.  One or more final, non-appealable judgments, orders, or decrees
for the payment of money in an amount in excess of $10,000,000 (but excluding
any final judgments, orders, or decrees for the payment of money that are
covered by independent third-party insurance as to which liability has not been
denied by such insurance carrier or by an indemnification claim against a
solvent and unaffiliated Person that is not a Credit Party as to which such
Person has not denied liability for such claim), shall be rendered against one
or more Credit Parties and the same are not, within thirty (30) days after the
entry thereof, discharged or execution thereof stayed or bonded pending appeal,
or such judgments are not discharged prior to the expiration of any such stay.

 

7.8. Misrepresentations.  Any Credit Party or any Person acting for any Credit
Party makes or is deemed to make any representation, warranty, or other
statement now or later in this Agreement, any other Loan Document or in any
writing delivered to the Collateral Agent or any Lender or to induce the
Collateral Agent or any Lender to enter this Agreement or any other Loan
Document, and such representation, warranty, or other statement is incorrect in
any material respect (or, to the extent any such representation, warranty or
other statement is qualified by materiality or Material Adverse Change, in any
respect) when made or deemed to be made.

 

7.9. Loan Documents; Collateral.  Any material provision of any Loan Document
shall for any reason cease to be valid and binding on or enforceable against any
Credit Party, or any Credit Party shall so state in writing or bring an action
to limit its obligations or liabilities thereunder; or any Collateral Document
shall for any reason (other than pursuant to the terms thereof) cease to create
a valid security interest in any material portion of the Collateral purported to
be covered thereby or such security interest shall for any reason (other than
pursuant to the terms of the Loan Documents) cease to be a perfected and first
priority security interest in any material portion of the Collateral subject
thereto, subject only to Permitted Liens, in each case, other than as a direct
result of any action by the Collateral Agent or any Lender or failure of the
Collateral Agent or any Lender to perform an obligation of the Collateral Agent
or Lenders under the Loan Documents.

 

7.10. Subordinated Debt.  Any document, instrument, or agreement evidencing the
subordination of any Subordinated Debt shall for any reason be revoked or
invalidated or otherwise cease to be in full force and effect, any Credit Party
shall contest in any manner the validity or enforceability thereof or deny that
it has any further liability or obligation thereunder, or the Obligations shall
for any reason be subordinated or shall not have the priority contemplated by
this Agreement, other than with respect to Permitted Liens.

 

7.11. ERISA Event.  An ERISA Event occurs that, individually or together with
any other ERISA Events, results or could reasonably be expected to result in a
Material Adverse Change or the imposition of a Lien on any Collateral.

 

8. RIGHTS AND REMEDIES UPON AN EVENT OF DEFAULT

8.1. Rights and Remedies.  While an Event of Default occurs and continues, the
Collateral Agent may, and at the request of the Required Lenders, will, without
notice or demand:

 

(a) declare all Obligations (including, for the avoidance of doubt, the
Makewhole Amount or Prepayment Premium, as applicable, that is payable pursuant
to Section 2.2(e) or Section 2.2(f), as the case may be) immediately due and
payable (but if an Event of Default described in Section 7.5 occurs all
Obligations, including the Makewhole Amount or Prepayment Premium, as
applicable, that is payable pursuant to Section 2.2(e) or Section 2.2(f), as the
case may be, are automatically and immediately due and payable without any
action by the Collateral Agent or any Lender), whereupon all Obligations for
principal, interest, premium or otherwise (including, for the avoidance of
doubt, the Makewhole Amount or Prepayment Premium, as applicable, that is
payable pursuant to Section 2.2(e) or Section 2.2(f), as the case may be) shall
become due and payable by Borrower without presentment, demand, protest or other
notice of any kind, which are all expressly waived by the Credit Parties hereby;

(b) stop advancing money or extending credit for Borrower’s benefit under this
Agreement;

(c) verify the amount of the Collateral Accounts;



 

-  26  -

 

--------------------------------------------------------------------------------

 



(d) make any payments and do any acts it considers necessary or reasonable to
protect the Collateral or the Collateral Agent’s security interest in favor and
for the benefit of Lenders and the other Secured Parties in the
Collateral.  Borrower shall assemble the Collateral if the Collateral Agent or
the Required Lenders requests and make it available as the Collateral Agent or
the Required Lenders designates.  The Collateral Agent or its agents or
representatives may enter premises where the Collateral is located, take and
maintain possession of any part of the Collateral, and pay, purchase, contest,
or compromise any Lien which appears to be prior or superior to its security
interest in favor and for the benefit of Lenders and the other Secured Parties
and pay all expenses incurred.  Borrower grants the Collateral Agent a license
to enter and occupy (and for its agents or representatives to enter and occupy)
any of its premises, without charge, to exercise any of the Collateral Agent’s
or Lenders’ rights or remedies;

(e) apply to the Obligations (i) any balances and deposits of Borrower it holds,
or (ii) any amount held by the Collateral Agent owing to or for the credit or
the account of Borrower;

(f) ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell the Collateral.  With respect to any and all
Intellectual Property owned by any Credit Party and included in Collateral, each
Credit Party hereby grants to the Collateral Agent, for the benefit of all
Secured Parties, as of the Tranche A Closing Date, a non-exclusive, royalty-free
license or other right to use, without charge, such Intellectual Property in
advertising for sale and selling any Collateral and, in connection with the
Collateral Agent’s exercise of its rights under this Section 8.1, Borrower’s
rights under all licenses and all franchise Contracts inure to the benefit of
all Secured Parties.  Each Credit Party shall retain the right to control the
Collateral Agent’s use of its trade names and Trademarks and such trade names
and Trademarks, together with the goodwill associated therewith, are and remain
the exclusive property of the Credit Parties, and any and all use of the same by
the Collateral Agent shall inure to the benefit of the Credit Parties; 

(g) place a “hold” on any account maintained with the Collateral Agent or
deliver a notice of exclusive control, any entitlement order, or other
directions or instructions pursuant to any Control Agreement or similar
agreements providing control of any Collateral;

(h) demand and receive possession of Borrower’s Books regarding Collateral; and

(i) exercise all rights and remedies available to the Collateral Agent or
Lenders under the Collateral Documents or any other Loan Documents or at law or
equity, including all remedies provided under the Code (including disposal of
the Collateral pursuant to the terms thereof).

The Collateral Agent and Lenders agree that in connection with any foreclosure
or other exercise of rights under this Agreement or any other Loan Document with
respect to the Intellectual Property, the rights of the licensees under the
Permitted Licenses will not be terminated, limited or otherwise adversely
affected so long as no default exists under the Permitted License in a way that
would permit the licensor to terminate such Permitted License (commonly termed a
non-disturbance).

8.2. Power of Attorney.  Borrower hereby irrevocably appoints the Collateral
Agent and any Related Party thereof as its lawful attorney-in-fact, exercisable
upon the occurrence and during the continuance of an Event of Default, to:  (a)
settle and adjust disputes and claims about the Collateral Accounts directly
with depository banks where the Collateral Accounts are maintained, for amounts
and on terms the Collateral Agent or the Required Lenders determines reasonable;
(b) make, settle, and adjust all claims under Borrower’s products liability or
general liability insurance policies maintained in the United States regarding
Collateral; (c) pay, contest or settle any Lien, charge, encumbrance, security
interest, and adverse claim in or to the Collateral, or any judgment based
thereon, or otherwise take any action to terminate or discharge the same; and
(d) transfer the Collateral into the name of the Collateral Agent, Lenders or a
third party as the Code permits.  Borrower hereby appoints the Collateral Agent
and any Related Party thereof as its lawful attorney-in-fact to file or record
any documents necessary to perfect or continue the perfection of the Collateral
Agent’s security interest in favor and for the benefit of Lenders and the other
Secured Parties in the Collateral regardless of whether an Event of Default has
occurred until all Obligations (other than inchoate indemnity obligations) have
been satisfied in full and Lenders are not under any further obligation to make
Credit Extensions hereunder.  The foregoing appointment of the Collateral Agent
and any Related Party thereof as Borrower’s attorney in fact, and all of the
Collateral Agent’s (or such Related Party’s) rights and powers, coupled with an
interest, are

 

-  27  -

 

--------------------------------------------------------------------------------

 



irrevocable until all Obligations (other than inchoate indemnity obligations)
have been fully repaid and performed and each Lender’s obligation to provide
Credit Extensions terminates.

 

8.3. Application of Payments and Proceeds Upon Default.  If an Event of Default
has occurred and is continuing, the Collateral Agent shall apply any funds in
its possession, whether from Borrower account balances, payments, proceeds
realized as the result of any collection of Collateral Accounts or disposition
of any other Collateral, or otherwise, to the Obligations in such order as the
Collateral agent or Required Lenders shall determine in its or their sole
discretion.  Any surplus shall be paid to Borrower or other Persons legally
entitled thereto; Borrower shall remain liable to Lenders for any
deficiency.  If the Collateral Agent or Lenders directly or indirectly enters
into a deferred payment or other credit transaction with any purchaser at any
sale of Collateral, the Collateral Agent or Lenders shall have the option,
exercisable at any time, of either reducing the Obligations by the principal
amount of the purchase price or deferring the reduction of the Obligations until
the actual receipt by Lenders of cash therefor.

 

8.4. Collateral Agent’s Liability for Collateral.  So long as the Collateral
Agent complies with Requirements of Law regarding the safekeeping of the
Collateral in the possession or under the control of the Collateral Agent, the
Collateral Agent shall not be liable or responsible for: (a) the safekeeping of
the Collateral; (b) any loss or damage to the Collateral; or (c) any act or
default of any other Person.  In no event shall the Collateral agent or any
Lender have any liability for any diminution in the value of the Collateral for
any reason.  Borrower bears all risk of loss, damage or destruction of the
Collateral.

 

8.5. No Waiver; Remedies Cumulative.  The Collateral Agent’s or Lenders’
failure, at any time or times, to require strict performance by Borrower of any
provision of this Agreement or any other Loan Document shall not waive, affect,
or diminish any right of the Collateral Agent or Lenders thereafter to demand
strict performance and compliance herewith or therewith.  No waiver hereunder
shall be effective unless signed by the party granting the waiver and then is
only effective for the specific instance and purpose for which it is given.  The
Collateral Agent’s and Lenders’ rights and remedies under this Agreement and the
other Loan Documents are cumulative.  Each of the Collateral Agent and Lenders
has all rights and remedies provided under the Code, by law, or in equity.  The
exercise by the Collateral agent or Lenders of one right or remedy is not an
election and shall not preclude the Collateral Agent or Lenders from exercising
any other remedy under this Agreement or other remedy available at law or in
equity, and the waiver by the Collateral Agent or Lenders of any Event of
Default is not a continuing waiver.  The Collateral Agent’s or Lenders’ delay in
exercising any remedy is not a waiver, election, or acquiescence.

 

8.6. Demand Waiver; Makewhole Amount; Prepayment Premium.  Borrower waives
demand, notice of default or dishonor, notice of payment and nonpayment, notice
of any default, nonpayment at maturity, release, compromise, settlement,
extension, or renewal of accounts, documents, instruments, chattel paper, and
guarantees held by the Collateral Agent or Lenders on which Borrower is
liable.  Borrower acknowledges and agrees that if the maturity of all
Obligations shall be accelerated pursuant to Section 8.1(a) by reason of the
occurrence of an Event of Default, the Makewhole Amount or Prepayment Premium,
as applicable, that is payable pursuant to Section 2.2(e) or  Section 2.2(f), as
the case may be, shall become due and payable by Borrower upon such
acceleration, whether such acceleration is automatic or is effected by the
Collateral Agent’s or Lenders’ declaration thereof, as provided in Section
8.1(a), and Borrower shall pay the Makewhole Amount or Prepayment Premium, as
applicable, that is payable pursuant to Section 2.2(e) or Section 2.2(f), as the
case may be, as compensation to Lenders for the loss of its investment
opportunity and not as a penalty, and Borrower waives any right to object
thereto in any voluntary or involuntary bankruptcy, insolvency or similar
proceeding or otherwise.

 

9. NOTICES

All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by electronic mail or
facsimile transmission; (c) one (1) Business Day after deposit with a reputable
overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address (if any)
indicated below.  Any party to this Agreement may change its mailing or
electronic mail address or facsimile number by giving all other parties hereto
written notice thereof in accordance with the terms of this Section 9.



 

-  28  -

 

--------------------------------------------------------------------------------

 



If to Borrower or any other Credit Party:

TESARO, Inc.
1000 Winter Street
Waltham, MA 02451

Attention:  General Counsel
Telephone: +1 (781) 786-7065
Facsimile:  +1 (339) 309-5013

_______________Email: jfarmer@tesarobio.com

with a copy to (which shall not constitute notice) to:

Hogan Lovells US LLP
100 International Drive

_______________________________________________________Suite 2000

Baltimore, MD 21202
Attn:  Asher Rubin
Telephone:  +1 (410) 659-2700
Facsimile: +1 (410) 659-2701

Email:  asher.rubin@hoganlovells.com

 

 

If to the Collateral Agent:_____BioPharma Credit PLC

c/o Beaufort House

51 New North Road

Exeter EX4 4EP

United Kingdom

Attn:  Company Secretary

Tel: +44 01 392 477 500

Fax:  +44 01 392 253 282

 

with copies (which shall not constitute notice) to:

 

Pharmakon Advisors LP

110 East 59th Street, #3300

New York, NY 10022

Attn:  Pedro Gonzalez de Cosio

Phone: +1 (212) 883-2296

Fax: +1 (917) 210-4048

Email:  pg@PharmakonAdvisors.com

 

and

 

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park

New York, NY 10036-6745

Attn:  Geoffrey E. Secol

Phone: (212) 872-8081

Fax: (212) 872-1002

Email:  gsecol@akingump.com

 

If to any Lender:To the address set forth on Exhibit D attached hereto for such
Lender

 



 

-  29  -

 

--------------------------------------------------------------------------------

 



10. CHOICE OF LAW, VENUE, AND JURY TRIAL WAIVER

the Loan Documents shall be governed by, and construed and interpreted in
accordance with the laws of the State of New York, without regard to any
principles of conflicts of law that could require the application of the law of
any other jurisdiction.  Each party hereto submits to the exclusive jurisdiction
of the courts of the State of New York sitting in New York County, and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, and agrees that all claims in respect of any
such action, litigation or proceeding may be heard and determined in such New
York State court or, to the fullest extent permitted by Requirements of Law, in
such Federal court; provided,  however, that nothing in this Agreement shall be
deemed to operate to preclude the Collateral Agent or any Lender from bringing
suit or taking other legal action in any other jurisdiction to realize on the
Collateral or any other security for the Obligations, or to enforce a judgment
or other court order in favor of the Collateral Party or such Lender.  Each
Credit Party expressly submits and consents in advance to such jurisdiction in
any action or suit commenced in any such court, and each Credit Party hereby
waives any objection that it may have based upon lack of personal jurisdiction,
improper venue, or forum non conveniens and hereby consents to the granting of
such legal or equitable relief as is deemed appropriate by such court.  Each
Credit Party hereby waives personal service of the summons, complaints, and
other process issued in such action or suit and agrees that service of such
summons, complaints, and other process may be made by registered or certified
mail addressed to such party at the address set forth in (or otherwise provided
in accordance with the terms of) Section 9 of this Agreement and that service so
made shall be deemed completed upon the earlier to occur of such party’s actual
receipt thereof or three (3) days after deposit in the U.S. mails, proper
postage prepaid.

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HERETO WAIVES ITS
RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED
UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION,
INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS.  THIS WAIVER IS A
MATERIAL INDUCEMENT FOR ALL PARTIES HERETO TO ENTER INTO THIS AGREEMENT.  EACH
PARTY HERETO HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

11. GENERAL PROVISIONS

11.1. Successors and Assigns. 

 

(a) This Agreement binds and is for the benefit of the parties hereto and their
respective successors and permitted assigns. 

(b) No Credit Party may transfer, pledge or assign this Agreement or any other
Loan Document or any rights or obligations under hereunder or thereunder without
the prior written consent of each Lender.  No Lender may sell, transfer, assign
or pledge this Agreement or any other Loan Document or any of its rights or
obligations hereunder or thereunder to any third party without Borrower’s prior
written consent (not to be unreasonably withheld, delayed or conditioned),
including to grant a participation in all or any part of, or any interest in,
such Lender’s obligations, rights or benefits under this Agreement and the other
Loan Documents (any such sale, transfer, assignment, pledge or grant of a
participation, a “Lender Transfer”).  

(c) Notwithstanding clause (b) above, Borrower’s consent shall not be required
for any Lender Transfer by a Pharmakon Lender to another Pharmakon Lender;

(i) by a Pharmakon Lender to any third party,  so long as after giving effect to
such Lender Transfer, one or more of the Pharmakon Lenders continue to hold in
the aggregate at least fifty-one percent (51.0%) of each of (x) the outstanding
aggregate principal amount of the Term Loans, (y) prior to the Tranche A Closing
Date, the Tranche A Commitments and (z) prior to the Tranche B Closing Date, the
Tranche B Commitments;

(ii) to a Controlled Investment Affiliate of any Lender;



 

-  30  -

 

--------------------------------------------------------------------------------

 



(iii) if any Event of Default described in Section 7.1,7.2(a),  7.3,  7.4, 7.5,
7.6, 7.9, or 7.10 has occurred and is continuing. 

(d) In the case of a Lender Transfer in the form of a participation granted by a
Lender to any third party, (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of its obligations hereunder, (iii)
Borrower, the Collateral Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and (iv) any agreement or instrument pursuant
to which such Lender sells such participation shall provide that such Lender
shall retain the sole right to enforce this Agreement and to approve any
amendment, modification, or other modification hereto, in each case subject to
the terms and conditions of this Agreement (including Section 12). 

(e) No Lender shall make a Lender Transfer to a Competitor of Borrower.  

(f) The Collateral Agent shall record any Lender Transfer in the “book entry
system” maintained pursuant to Section 2.8.  Each Lender shall provide Borrower,
the Collateral Agent and each other Lender written notice of a Lender Transfer
delivered no later than five (5) Business Days prior to the date on which such
Lender Transfer is consummated. 

(g) Any attempted Lender Transfer, transfer, pledge or assignment of this
Agreement or any other Loan Document or any rights or obligations under
hereunder or thereunder in violation of this Section 11.1 shall be null and
void. 

11.2. Indemnification.

 

(a) Borrower agrees to indemnify and hold harmless each of the Collateral Agent
and its Related Parties and each of the Lenders and their respective Affiliates
(and its or their successors and assigns) and each manager, member, partner,
controlling Person, director, officer, employee, agent or sub-agent, advisor and
affiliate thereof (each such Person, an “Indemnified Person”) from and against
any and all Indemnified Liabilities; provided,  however, that (i) Borrower shall
have no obligation to any Indemnified Person hereunder with respect to any
Indemnified Liabilities to the extent such Indemnified Liabilities arise from
the bad faith, gross negligence or willful misconduct of that Indemnified Person
(or its Affiliates or controlling Persons or their respective directors,
officers, managers, partners, members, agents, sub-agents or advisors), in each
case, as determined by a final, non-appealable judgment of a court of competent
jurisdiction, (ii) Borrower shall have no obligation to any Indemnified Person
hereunder with respect to any Indemnified Liabilities to the extent such
Indemnified Liabilities arise from a material breach of any obligation of such
Indemnified Person hereunder, and (iii) Borrower shall have no obligation to any
Indemnified Person hereunder with respect to any Indemnified Liabilities to the
extent such Indemnified Liabilities arise from any claim by one Indemnified
Person against another Indemnified Person that does not relate to any act or
omission of any Credit Party, and (iv) no Credit Party shall be liable for any
settlement of any claim or proceeding effected by any Indemnified Person without
the prior written consent of such Credit Party (which consent shall not be
unreasonably withheld or delayed), but if settled with such consent or if there
shall be a final judgment against an Indemnified Person, each of the Credit
Parties shall, jointly and severally, indemnify and hold harmless such
Indemnified Person from and against any loss or liability by reason of such
settlement or judgment in the manner set forth in this Agreement.  This Section
11.2(a) shall not apply with respect to Taxes other than any Taxes that
represent liabilities, obligations, losses, damages, penalties, claims, costs,
expenses and disbursements arising from any third party claim or other non-Tax
claim, and yield protection matters, which shall be governed exclusively by
Section 2.5. 

(b) To the extent permitted by Requirements of Law, no party to this Agreement
shall assert, and each party to this Agreement hereby waives, any claim against
any other party hereto (and its or their successors and assigns), and each
manager, member, partner, controlling Person, director, officer, employee, agent
or sub-agent, advisor and affiliate thereof, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) (whether or not the claim therefor is based on contract, tort or
duty imposed by any applicable legal requirement) arising out of, in connection
with, arising out of, as a result of, or in any way related to, this Agreement
or any Loan Document or any agreement or instrument contemplated hereby or
thereby or referred to herein or therein, the transactions contemplated hereby
or thereby, the Term Loan or the use of the proceeds thereof

 

-  31  -

 

--------------------------------------------------------------------------------

 



or any act or omission or event occurring in connection therewith, and each
party to this Agreement hereby waives, releases and agrees not to sue upon any
such claim or any such damages, whether or not accrued and whether or not known
or suspected to exist in its favor.

11.3. Severability of Provisions.  In case any provision in or obligation
hereunder or under any other Loan Document shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.

 

11.4. Correction of Loan Documents.  The Collateral Agent or Required Lenders
may correct patent errors and fill in any blanks in the Loan Documents
consistent with the agreement of the parties hereto so long as the Collateral
Agent or Required Lenders, as applicable, provides the Credit Parties with
written notice of such correction and allows the Credit Parties at least ten
(10) days to object to such correction in writing delivered to the Collateral
Agent.  In the event of such objection, such correction shall not be made except
by an amendment to this Agreement in accordance with Section 11.5.

 

11.5. Amendments in Writing; Integration.

(a)  No amendment or modification of any provision of this Agreement or any
other Loan Document, or waiver, discharge or termination of any obligation
hereunder or thereunder, no approval or consent hereunder or thereunder
(including any consent to any departure by Borrower or any other Credit Party
herefrom or therefrom), shall in any event be effective unless the same shall be
in writing and signed by Borrower (on its own behalf and on behalf of each other
Credit Party) and the Required Lenders; provided,  however, that that no such
amendment, modification, waiver, discharge, termination, approval or consent
shall, unless in writing and signed by the Collateral Agent and the Required
Lenders, affect the rights or duties of, or any amounts payable to, the
Collateral Agent under this Agreement or any other Loan Document.  Any such
waiver, approval or consent granted shall be limited to the specific
circumstance expressly described in it, and shall not apply to any subsequent or
other circumstance, whether similar or dissimilar, or give rise to, or evidence,
any obligation or commitment to grant any further waiver, approval or consent.

(b) This Agreement and the Loan Documents represent the entire agreement about
this subject matter and supersede prior negotiations or agreements.  All prior
agreements, understandings, representations, warranties, and negotiations among
the parties hereto about the subject matter of this Agreement and the Loan
Documents merge into this Agreement and the Loan Documents. 

11.6. Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, is an original, and all taken together, constitute
one Agreement.

 

11.7. Survival.  All covenants, representations and warranties made in this
Agreement continue in full force until this Agreement has terminated pursuant to
its terms and all Obligations (other than inchoate indemnity obligations and any
other obligations which, by their terms, are to survive the termination of this
Agreement) have been paid in full and satisfied.  The obligation of Borrower or
any other the Credit Parties in Section 11.2 to indemnify Indemnified Persons
shall survive until the statute of limitations with respect to such claim or
cause of action shall have run.

 

11.8. Confidentiality.  Any information regarding the Credit Parties and their
Subsidiaries and their businesses provided to Lenders or the Collateral Agent by
or on behalf of any Credit Party pursuant to the Loan Documents shall be deemed
“Confidential Information”; provided,  however, that Confidential Information
does not include information that is either: (i) in the public domain or in the
possession of any Lender or the Collateral Agent or any of their respective
Affiliates or when disclosed to any Lender or the Collateral Agent or any of
their respective Affiliates, or becomes part of the public domain after
disclosure to any Lender or the Collateral Agent or any of their respective
Affiliates, in each case, other than as a result of a breach by any Lender or
the Collateral agent or any of their respective Affiliates of the obligations
under this Section 11.8; or (ii) disclosed to any Lender or the Collateral Agent
or any of their respective Affiliates by a third party if any Lender or the
Collateral Agent or any of their respective Affiliates do not know that the
third party is prohibited from disclosing the information.  No Lender or the
Collateral Agent shall disclose any Confidential Information to a third party or
use Confidential Information for any purpose other than the exercise of its
rights and the performance of its duties or obligations under the Loan
Documents. 

 

-  32  -

 

--------------------------------------------------------------------------------

 



The foregoing in this Section 11.8 notwithstanding, the Collateral Agent and
each Lender may disclose Confidential Information: (a) to any of such Lender’s
Subsidiaries or Affiliates; (b) to prospective transferees or purchasers of any
interest in the Credit Extensions; (c) as required by law, regulation, subpoena,
or other order, provided, that (x) prior to any disclosure under this clause
(c), the Collateral Agent or such Lender agrees to endeavor to provide Borrower
with prior written notice thereof and with respect to any law, regulation,
subpoena or other order, to the extent that the Collateral Agent or such Lender
is permitted to provide such prior notice to Borrower pursuant to the terms
hereof, and (y) any disclosure under this clause (c) shall be limited solely to
that portion of the Confidential Information as may be specifically compelled by
such law, regulation, subpoena or other order; (d) to the extent requested by
regulators having jurisdiction over the Collateral Agent or such Lender or as
otherwise required in connection with the Collateral Agent’s or such Lender’s
examination or audit by such regulators; (e) as the Collateral Agent or such
Lender considers reasonably necessary in exercising remedies under the Loan
Documents; (f) to third-party service providers of the Collateral Agent or such
Lender; and (g) to any of the Collateral Agent’s Related Parties; provided,
 however, that the third parties to which Confidential Information is disclosed
pursuant to clauses (a),  (b), (f) and (g) are bound by obligations of
confidentiality and non-use that are no less restrictive than those contained
herein. 

 

The provisions of this Section 11.8 shall survive the termination of this
Agreement.

11.9. Attorneys’ Fees, Costs and Expenses.  In any action or proceeding between
any Credit Party and the Collateral Agent or any Lender arising out of or
relating to the Loan Documents, the prevailing party shall be entitled to
recover its reasonable attorneys’ fees and other costs and expenses incurred, in
addition to any other relief to which it may be entitled.

 

11.10. Right of Set-Off.  In addition to any rights now or hereafter granted
under Requirements of Law and not by way of limitation of any such rights, upon
the occurrence of an Event of Default and at any time thereafter during the
continuance of any Event of Default, each Lender is hereby authorized by each
Credit Party at any time or from time to time, without prior notice to any
Credit Party, any such notice being hereby expressly waived by Borrower (on its
own behalf and on behalf of each other Credit Party), to set off and to
appropriate and to apply any and all deposits (general or special, including
Indebtedness evidenced by certificates of deposit, whether matured or unmatured,
but not including trust accounts) and any other Indebtedness at any time held or
owing by such Lender to or for the credit or the account of any Credit Party
against and on account of the obligations and liabilities of any Credit Party to
such Lender hereunder and under the other Loan Documents, including all claims
of any nature or description arising out of or connected hereto or with any
other Loan Document, irrespective of whether or not (a) the Collateral Agent or
such Lender shall have made any demand hereunder or (b) the principal of or the
interest on the Term Loan or any other amounts due hereunder shall have become
due and payable pursuant to Section 2 and although such obligations and
liabilities, or any of them, may be contingent or unmatured.  Each Lender agrees
promptly to notify Borrower and the Collateral Agent after any such set off and
application made by such Lender; provided that the failure to give such notice
shall not affect the validity of such set off and application.

 

11.11. Marshalling; Payments Set Aside.  Neither the Collateral Agent nor any
Lender shall be under any obligation to marshal any assets in favor of any
Credit Party or any other Person or against or in payment of any or all of the
Obligations.  To the extent that any Credit Party makes a payment or payments to
any Lender, or the Collateral Agent or any Lender enforces any Liens or
exercises its rights of setoff, and such payment or payments or the proceeds of
such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, receiver or any other party under any bankruptcy law, any other state
or federal law, common law or any equitable cause, then, to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied,
and all Liens, rights and remedies therefor or related thereto, shall be revived
and continued in full force and effect as if such payment or payments had not
been made or such enforcement or setoff had not occurred.

 

11.12. Electronic Execution of Documents.  The words “execution,” “signed,”
“signature” and words of like import in any Loan Document shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity and enforceability as a
manually executed signature or the use of a paper-based recordkeeping systems,
as the case may be, to the extent and as provided for in any Requirements of
Law, including any state law based on the Uniform Electronic Transactions Act.

 



 

-  33  -

 

--------------------------------------------------------------------------------

 



11.13. Captions.  Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.

 

11.14. Construction of Agreement.  The parties hereto mutually acknowledge that
they and their respective attorneys have participated in the preparation and
negotiation of this Agreement.  In cases of uncertainty, this Agreement shall be
construed without regard to which of the parties hereto caused the uncertainty
to exist.

 

11.15. Third Parties.  Nothing in this Agreement, whether express or implied, is
intended to: (a) except as expressly provided in Section 11.2(a), confer any
benefits, rights or remedies under or by reason of this Agreement on any Persons
other than the express parties to it and their respective successors and
permitted assigns; (b) relieve or discharge the obligation or liability of any
Person not an express party to this Agreement; or (c) give any Person not an
express party to this Agreement any right of subrogation or action against any
party to this Agreement.

 

11.16. No Advisory or Fiduciary Duty.  The Collateral Agent and each Lender may
have economic interests that conflict with those of the Credit Parties.  Each
Credit Party agrees that nothing in the Loan Documents or otherwise will be
deemed to create an advisory, fiduciary or agency relationship or fiduciary or
other implied duty between any Lender or the Collateral Agent, on the one hand,
and such Credit Party, its Subsidiaries, and any of their respective
stockholders or affiliates, on the other hand.  Each Credit Party acknowledges
and agrees that (i) the transactions contemplated by the Loan Documents are
arm’s-length commercial transactions between each Lender and the Collateral
Agent, on the one hand, and such Credit Party, its Subsidiaries and their
respective affiliates, on the other hand, (ii) in connection therewith and with
the process leading to such transaction, the Collateral Agent and each Lender is
acting solely as a principal and not the advisor, agent or fiduciary of such
Credit Party, its Subsidiaries or their respective affiliates, management,
stockholders, creditors or any other Person, (iii) Neither the Collateral Agent
nor any Lender has assumed an advisory or fiduciary responsibility in favor of
any Credit Party, its Subsidiaries or their respective affiliates with respect
to the transactions contemplated hereby or the process leading thereto
(irrespective of whether the Collateral Agent or any Lender or any of its
affiliates has advised or is currently advising such Credit Party, its
Subsidiaries or their respective affiliates on other matters) or any other
obligation to such Credit Party, its Subsidiaries or their respective affiliates
except the obligations expressly set forth in the Loan Documents and (iv) each
Credit Party, its Subsidiaries and their respective affiliates have consulted
their own legal and financial advisors to the extent each deemed
appropriate.  Each Credit Party further acknowledges and agrees that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto.  Each Credit Party agrees that it
will not claim that the Collateral Agent or any Lender has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to such
Credit Party, its Subsidiaries or their respective affiliates in connection with
such transaction or the process leading thereto.

 

12. COLLATERAL AGENT

12.1. Appointment and Authority.  Each of the Lenders hereby irrevocably
appoints BioPharma Credit PLC to act on its behalf as the Collateral Agent
hereunder and under the other Loan Documents and authorizes the Collateral Agent
to take such actions on its behalf and to exercise such powers as are delegated
to the Collateral Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto.  Except for Section
12.6 and Section 12.8, the provisions of this Section 12 are solely for the
benefit of the Collateral Agent and the Lenders, and neither Borrower nor any
other Credit Party shall have rights as a third party beneficiary of any of such
provisions.  Subject to Section 12.8 and Section 11.5, any action required or
permitted to be taken by the Collateral Agent hereunder shall be taken with the
prior approval of the Required Lenders, except for such actions as are expressly
permitted in the Loan Documents to be taken by the Collateral Agent.

 

12.2. Rights as a Lender.  The Person serving as the Collateral Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Collateral Agent and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Person serving as the
Collateral Agent hereunder in its individual capacity.  Such Person and its
Affiliates may lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of business
with Borrower or any Subsidiary or other Affiliate thereof as if such Person
were not the Collateral Agent hereunder and without any duty to account therefor
to the Lenders.

 

12.3. Exculpatory Provisions. 

 



 

-  34  -

 

--------------------------------------------------------------------------------

 



(a) the Collateral Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents to which it is a
party.  Without limiting the generality of the foregoing, the Collateral Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents to which it is a party that
the Collateral Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in such other Loan Documents), provided that
the Collateral Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Collateral Agent to
liability or that is contrary to any Loan Document or Requirements of Law; and

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents to which it is a party, have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to Borrower or any
of its Affiliates that is communicated to or obtained by the Person serving as
the Collateral Agent or any of its Affiliates in any capacity.

(b) The Collateral Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Collateral Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 11.5) or (ii) in the absence of its own
gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment.  The Collateral Agent shall be
deemed not to have knowledge of any Default or Event of Default unless and until
notice describing such Default or Event of Default is given to the Collateral
Agent in writing by Borrower or a Lender.

(c) The Collateral Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 3 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Collateral Agent.

12.4. Reliance by Collateral Agent.  The Collateral Agent shall be entitled to
rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  The Collateral Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon.  The Collateral Agent may consult with legal counsel (who may
be counsel for Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

12.5. Delegation of Duties.  The Collateral Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the Collateral
Agent.  The Collateral Agent and any such sub-agent may perform any and all of
its duties and exercise its rights and powers by or through their respective
Related Parties.  The exculpatory provisions of this Section 12 shall apply to
any such sub-agent and to the Related Parties of the Collateral Agent and any
such sub-agent.  The Collateral Agent shall not be responsible for the
negligence or misconduct of any sub-agent except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that the
Collateral Agent acted with gross negligence or willful misconduct in the
selection of such sub-agent.

 



 

-  35  -

 

--------------------------------------------------------------------------------

 



12.6. Resignation of Collateral Agent.  The Collateral Agent may at any time
give notice of its resignation to the Lenders and Borrower.  Upon the receipt of
any such notice of resignation, the Required Lenders shall have the right, with
Borrower’s prior written consent so long as no Event of Default has occurred and
is continuing, to appoint a successor; provided, however, that Borrower’s
consent shall not be required in the case of any such appointment of a Pharmakon
Lender or any Related Party of a Pharmakon Lender (and such Pharmakon Lender
shall consult with Borrower regarding such appointment prior to the
effectiveness thereof).  If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty (30)
days after the retiring Collateral Agent gives notice of its resignation, then
the retiring Collateral Agent may, on behalf of the Lenders, with Borrower’s
prior written consent so long as no Event of Default has occurred and is
continuing, appoint a successor Collateral Agent; provided that, whether or not
a successor has been appointed or has accepted such appointment, such
resignation shall become effective upon delivery of the notice thereof.  Upon
the acceptance of a successor’s appointment as Collateral Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Collateral Agent, and the
retiring Collateral Agent shall be discharged from all of its duties and
obligations under the Loan Documents (if not already discharged therefrom as
provided above in this Section 12.6).  After the retiring Collateral Agent’s
resignation, the provisions of this Section 12 and Section 10 shall continue in
effect for the benefit of such retiring Collateral Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Collateral Agent was acting as
Collateral Agent.  Upon any resignation by the Collateral Agent, all payments,
communications and determinations provided to be made by, to or through the
Collateral Agent shall instead be made by, to or through each Lender (in the
case of such payments and communications) or the Required Lenders (in the case
of such determinations) directly, until such time as a Person accepts an
appointment as Collateral Agent in accordance with this Section 12.6.

 

12.7. Non-Reliance on Collateral Agent and Other Lenders.  Each Lender
acknowledges that it has, independently and without reliance upon the Collateral
Agent or any other Lender or any of their respective Related Parties and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and make Credit
Extensions hereunder.  Each Lender also acknowledges that it will, independently
and without reliance upon the Collateral Agent or any other Lender or any of
their respective Related Parties and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any other
Loan Document or any related agreement or any document furnished hereunder or
thereunder.

 

12.8. Collateral and Guaranty Matters.  Each Lender agrees that any action taken
by the Collateral Agent or the Required Lenders in accordance with the
provisions of this Agreement or of the other Loan Documents, and the exercise by
the Collateral Agent or Required Lenders of the powers set forth herein or
therein, together with such other powers as are reasonably incidental thereto,
shall be authorized and binding upon all of the Lenders.  Without limiting the
generality of the foregoing, the Lenders irrevocably authorize the Collateral
Agent, and the Collateral Agent agrees, upon the request of Borrower:

 

(a) to release any Lien on any property granted to or held by the Collateral
Agent under any Collateral Document (A) upon payment in full of the Obligations
(other than contingent indemnification obligations for which no claim has been
asserted), (B) that is sold, transferred, disposed or to be sold, transferred,
disposed as part of or in connection with any sale, transfer or other
disposition (other than any sale to a Credit Party) permitted hereunder, (C)
subject to Section 11.5, if approved, authorized or ratified in writing by the
Required Lenders or (D) to the extent such property is owned by a Guarantor upon
the release of such Guarantor from its obligations under the Loan Documents
pursuant to clause (c) below;

(b) to subordinate any Lien on any property granted to or held by the Collateral
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by clause (d),  (e),  (j),  (n),  (o),  (q) and (r) (solely with
respect to modifications, replacements, extensions or renewals of Liens
permitted under clause (d),  (e),  (j),  (n),  (o) and (q) of the definition of
“Permitted Liens”) of the definition of “Permitted Liens”;

(c) to release any Guarantor from its obligations under the Loan Documents (i)
if such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder or (ii) upon payment in full of the Obligations (other than contingent
indemnification obligations for which no claim has been asserted);



 

-  36  -

 

--------------------------------------------------------------------------------

 



(d) to enter into non-disturbance and similar agreements in connection with the
licensing of Intellectual Property permitted pursuant to the terms of this
Agreement; and

(e) to enter into a subordination, intercreditor, or other similar agreement as
contemplated by clause (c) of the definition of “Permitted Indebtedness” or the
definition of “Subordinated Debt” with respect to Subordinated Debt permitted
under the definition of “Permitted Indebtedness”.

Upon request by the Collateral Agent at any time the Required Lenders will
confirm in writing the Collateral Agent’s authority to release or subordinate
its interest in particular types or items of property, or to release any
Guarantor from its obligations under the Security Agreement pursuant to this
Section 12.8.

In each case as specified in this Section 12.8, the Collateral Agent will (and
each Lender irrevocably authorizes the Collateral Agent to), at Borrower’s
expense, (A) deliver to Borrower any Collateral in the Collateral Agent’s
possession in connection with the release of the Collateral Agent’s Lien thereon
and (B) execute and deliver to the applicable Credit Party such documents as
such Credit Party may reasonably request (i) to evidence the release or
subordination of such item of Collateral from the Liens and security interests
granted under the Collateral Documents, (ii) to enter into non-disturbance or
similar agreements in connection with the licensing of Intellectual Property,
(iii) to enter into a subordination, intercreditor, or other similar agreement
as contemplated by clause (c) of the definition of “Permitted Indebtedness” or
the definition of “Subordinated Debt” with respect to Subordinated Debt
permitted under the definition of “Permitted Indebtedness” or (iv) to evidence
the release of any Guarantor from its obligations under the Loan Documents, in
each case in accordance with the terms of the Loan Documents and this Section
12.8 and in form and substance reasonably acceptable to the Collateral Agent.

Without limiting the generality of Section 12.10 below, the Collateral Agent
shall deliver to the Lenders notice of any action taken by it under this Section
12.8 promptly after the taking thereof; provided, that delivery of or failure to
deliver any such notice shall not affect the Collateral Agent’s rights, powers,
privileges and protections under this Section 12.

12.9. Reimbursement by Lenders.  To the extent that Borrower for any reason
fails to indefeasibly pay any amount required under Section 2.4 to be paid by it
to the Collateral Agent (or any sub-agent thereof) or any Related Party of any
of the foregoing, each Lender severally agrees to pay to the Collateral Agent
(or any such sub-agent) or such Related Party, as the case may be, such Lender’s
pro rata share (based upon the percentages as used in determining the Required
Lenders as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, damage, liability or related expense, as the case may be,
was incurred by or asserted against the Collateral Agent (or any such sub-agent)
in its capacity as such or against any Related Party of any of the foregoing
acting for the Collateral Agent (or any sub-agent) in connection with such
capacity.

 

12.10. Notices and Items to Lenders.  The Collateral Agent shall deliver to the
Lenders each notice, report, statement, approval, direction, consent, exemption,
authorization, waiver, certificate, filing or other item received by it pursuant
to this Agreement or any other Loan Document (including any item received by it
pursuant to Section 3 or set forth on Schedule 5.14 of the Disclosure Letter);
provided, that any delivery of or failure to deliver any such notice, report,
statement, approval, direction, consent, exemption, authorization, waiver,
certificate, filing or item shall not otherwise alter or effect the rights of
the Lenders or the Collateral Agent under this Agreement or any other Loan
Document.  In addition, to the extent the Collateral Agent or the Required
Lenders deliver any notices, approvals, authorizations, directions, consents or
waivers to Borrower pursuant to this Agreement or any other Loan Document, the
Collateral Agent or the Required Lenders, as applicable, will also deliver such
notice, approval, authorization, direction, consent or waiver to the other
Lenders on or about the same time such notice, approval, authorization,
direction, consent or waiver is provided to Borrower; provided, that the
delivery of or failure to deliver such notice, approval, authorization,
direction, consent or waiver to the other Lenders shall not in any way effect
the obligations of Borrower, or the rights of the Collateral Agent or the
Required Lenders, in respect of such notice, approval, authorization, direction,
consent or waiver.

 



 

-  37  -

 

--------------------------------------------------------------------------------

 



13. DEFINITIONS

13.1. Definitions.  For the purposes of and as used in the Loan Documents:  (a)
references to any Person include its successors and assigns and, in the case of
any Governmental Authority, any Person succeeding to its functions and
capacities; (b) except as the context otherwise requires (including to the
extent otherwise expressly provided in any Loan Document), (i) references to any
law, statute, treaty, order, policy, rule or regulation include any amendments,
supplements and successors thereto and (ii) references to any contract,
agreement, instrument or other document include any amendments, restatements,
supplements or modifications thereto from time to time to the extent permitted
by the provisions thereof; (c) the word “shall” is mandatory; (d) the word “may”
is permissive; (e) the word “or” has the inclusive meaning represented by the
phrase “or”; (f) the words “include”, “includes” and “including” are not
limiting; (g) the singular includes the plural and the plural includes the
singular; (h) numbers denoting amounts that are set off in parentheses are
negative unless the context dictates otherwise; (i) each authorization herein
shall be deemed irrevocable and coupled with an interest; (j) all accounting
terms shall be interpreted, and all determinations relating thereto shall be
made, in accordance with Applicable Accounting Standards; (k) references to any
time of day shall be to New York time; (l) the words “herein”, “hereof”,
“hereby”, “hereto” and “hereunder” refer to this Agreement as a whole; and (m)
references to specific sections, articles, annexes and exhibits are to this
Agreement and references to specific schedules are to the Disclosure Letter.  As
used in this Agreement, the following capitalized terms have the following
meanings:

 

“Acquisition” means (a) any Stock Acquisition, or (b) any Asset Acquisition.

“Additional Consideration” is defined in Section 2.7.

“Adverse Proceeding” means any action, suit, proceeding, hearing (whether
administrative, judicial or otherwise), governmental investigation or
arbitration (whether or not purportedly on behalf of any Credit Party or any of
its Subsidiaries) at law or in equity, or before or by any Governmental
Authority, domestic or foreign (including any Environmental Claims), whether
pending or, to the Knowledge of Borrower, threatened against or adversely
affecting any Credit Party or any of its Subsidiaries or any property of any
Credit Party or any of its Subsidiaries.

“Affiliate” means, with respect to any Person, each other Person that owns or
controls directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person, and each of that
Person’s senior executive officers, directors, partners and, for any Person that
is a limited liability company or limited liability partnership, that Person’s
managers and members.  As used in this definition, “control” means (a) direct or
indirect beneficial ownership of at least fifty percent (50%) (or such lesser
percentage which is the maximum allowed to be owned by a foreign corporation in
a particular jurisdiction) of the voting share capital or other equity interest
in a Person or (b) the power to direct or cause the direction of the management
of such Person by contract or otherwise.  In no event shall the Collateral Agent
or any Lender be deemed to be an Affiliate of Borrower or any of its
Subsidiaries. 

“Agreement” is defined in the preamble hereof.

“Anti-Money Laundering Laws” is defined in Section 4.18(b).

“Anti-Terrorism Laws” means any Anti-Money Laundering Laws or other laws
relating to terrorism or money laundering, including Executive Order No. 13224
(effective September 24, 2001), the Patriot Act, the laws comprising or
implementing the Bank Secrecy Act, and the laws administered by OFAC.

“Applicable Accounting Standards” means with respect to Borrower and its
Subsidiaries, generally accepted accounting principles in the United States as
set forth in the opinions and pronouncements of the Accounting Principles Board
of the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other Person as may be approved by a significant segment of
the accounting profession, which are applicable to the circumstances as of the
date of determination, consistently applied.

“Applicable Percentage” means, at any time, (a) with respect to the Tranche A
Loan or the Tranche A Loan Amount, the percentage equal to a fraction, the
numerator of which is (i) on or prior to the Tranche A Closing Date, the amount
of such Lender’s Tranche A Commitment and the denominator of which is the
Tranche A Loan Amount

 

-  38  -

 

--------------------------------------------------------------------------------

 



or (ii) thereafter, the outstanding principal amount of such Lender’s portion of
the Tranche A Loan at such time, and the denominator of which is the aggregate
outstanding principal amount of the Tranche A Term Loan at such time, and (b)
with respect to the Tranche B Loan or the Tranche B Loan Amount, (i) on or prior
to the Tranche B Closing Date, such Lender’s Tranche B Commitment or (ii)
thereafter, the percentage equal to a fraction, the numerator of which is the
outstanding principal amount of such Lender’s portion of the Tranche B Loan at
such time, and the denominator of which is the aggregate outstanding principal
amount of the Tranche B Term Loan at such time.

“Asset Acquisition” means, with respect to Borrower or any of its Subsidiaries:
(a) any purchase, inbound license or other acquisition of all or substantially
all of the assets of any other Person (or of any business unit, line of business
or division of such Person); or (b) any other purchase, inbound license or other
acquisition of any properties or assets or businesses of any other Person for
any purpose other than for administrative expenses and other ordinary course
expenses related to day-to-day operations.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Blocked Person” means (a) any Person listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) a Person fifty
percent (50%) or more owned by, or acting for or on behalf of, any Person that
is listed in the annex to, or is otherwise subject to the provisions of,
Executive Order No. 13224, (c) a Person with which the Collateral Agent or any
Lender is prohibited from dealing or otherwise engaging in any transaction by
any Anti-Terrorism Law, (d) a Person that commits, threatens or conspires to
commit or supports “terrorism” as defined in Executive Order No. 13224, or (e) a
Person that is named a “specially designated national” or “blocked person” on
the most current list published by OFAC or other similar list. 

“Board of Directors” means, with respect to any Person, (i) in the case of any
corporation, the board of directors of such Person, (ii) in the case of any
limited liability company, the board of managers of such Person, or if there is
none, the Board of Directors of the managing member of such Person, (iii) in the
case of any partnership, the Board of Directors of the general partner of such
Person and (iv) in any other case, the functional equivalent of the foregoing.

“Board of Governors” means the Board of Governors of the United States Federal
Reserve System, or any successor thereto.

“Books” means all books and records including ledgers, records regarding a
Credit Party’s assets or liabilities, the Collateral, business operations or
financial condition, and all computer programs or storage or any equipment
containing such information.

“Borrower” is defined in the preamble hereof.

“Borrowing Resolutions” means, with respect to any Person, those resolutions
adopted by such Person’s Board of Directors and delivered by such Person to the
Collateral Agent pursuant to Section 3.1 approving the Loan Documents to which
such Person is a party and the transactions contemplated thereby (including the
Term Loans), together with a certificate executed by its Secretary on behalf of
such Person certifying that (a) such Person has the authority to execute,
deliver, and perform its obligations under each of the Loan Documents to which
it is a party, (b) that attached as Exhibit A to such certificate is a true,
correct, and complete copy of the resolutions then in full force and effect
authorizing and ratifying the execution, delivery, and performance by such
Person of the Loan Documents to which it is a party, (c) the name(s) and
title(s) of the officers of such Person authorized to execute the Loan Documents
to which such Person is a party on behalf of such Person, together with a sample
of the true signature(s) of such Person(s), and (d) that the Collateral Agent
and Lenders may conclusively rely on such certificate with respect to the
authority of such officers unless and until such Person shall have delivered to
the Collateral Agent a further certificate canceling or amending such prior
certificate.

“Business Day” means any day that is not a Saturday or a Sunday or a day on
which banks are authorized or required to be closed in New York, New York,
London or the Cayman Islands.



 

-  39  -

 

--------------------------------------------------------------------------------

 



“Capital Lease” means, as applied to any Person, any lease of any property by
that Person as lessee which, in accordance with Applicable Accounting Standards,
is required to be accounted for as a capital lease on the balance sheet of that
Person.

“Change in Control” means: (a) a transaction or series of transactions
(including any merger or consolidation with Borrower) in which any “person” or
“group” (within the meaning of Section 13(d) and 14(d)(2) of the Securities
Exchange Act of 1934, but excluding any employee benefit plan of such Person or
its Subsidiaries, and any Person acting in its capacity as trustee, agent or
other fiduciary or administrator of any such plan) is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Securities Exchange Act of 1934),
directly or indirectly, of a majority of shares of the then outstanding capital
stock of Borrower ordinarily entitled to vote in the election of directors; (b)
a sale of all or substantially all of the consolidated assets of Borrower and
its Subsidiaries in one transaction or a series of transactions (whether by way
of merger, stock purchase, asset purchase or otherwise); or (c) a merger or
consolidation involving Borrower in which Borrower is not the surviving Person.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking into effect of any law, treaty,
order, policy, rule or regulation, (b) any change in any law, treaty, order,
policy, rule or regulation or in the administration, interpretation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall be
deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.  Notwithstanding the foregoing, neither a “Change in Law” nor a “change
in any Requirements of Law” shall include any amendment made to FATCA after the
Effective Date.

“Code” means the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles of the Code, the definition of
such term contained in Article 9 of the Code shall govern; provided,  further,
that in the event that, by reason of mandatory provisions of law, any or all of
the attachment, perfection, or priority of, or remedies with respect to, the
Collateral Agent’s Lien in favor and for the benefit of Lenders and the other
Secured Parties on any Collateral is governed by the Uniform Commercial Code in
effect in a jurisdiction other than the State of New York, the term “Code” shall
mean the Uniform Commercial Code as enacted and in effect in such other
jurisdiction solely for purposes of the provisions thereof relating to such
attachment, perfection, priority, or remedies and for purposes of definitions
relating to such provisions.

“Collateral” means, collectively, “Collateral” (as such term is defined in the
Security Agreement) and all other property of whatever kind and nature subject
or purported to be subject from time to time to a Lien under any Collateral
Document.

“Collateral Account” means any Deposit Account (other than an Excluded Account)
of a Credit Party maintained with a bank or other depository or financial
institution located in the United States.

“Collateral Agent” means BioPharma Credit PLC, in its capacity as Collateral
Agent appointed under Section 12.1, and its successors and permitted assigns in
such capacity.

“Collateral Documents” means the Security Agreement, the Control Agreements, the
IP Agreements and all other instruments, documents and agreements delivered by
any Credit Party pursuant to this Agreement or any of the other Loan Documents,
in each case, in order to grant to the Collateral Agent in favor and for the
benefit of Lenders and the other Secured Parties or perfect a Lien on any
Collateral as security for the Obligations, and all amendments, restatements,
modifications or supplements thereof or thereto.

“Company IP” means any and all of the following, as they exist in the United
States: (a) Current Company IP; (b) improvements, continuations,
continuations-in-part, divisions, provisionals or any substitute applications,
any patent issued with respect to any of the Current Company IP, any reissue,
reexamination, renewal or patent term extension or adjustment (including any
supplementary protection certificate) of any such patent, and any confirmation

 

-  40  -

 

--------------------------------------------------------------------------------

 



patent or registration patent or patent of addition based on any such patent;
(c) trade secrets or trade secret rights, including any rights to unpatented
inventions, know-how, operating manuals, confidential or proprietary
information, research in progress, algorithms, data, databases, data
collections, designs, processes, procedures, methods, protocols, materials,
formulae, drawings, schematics, blueprints, flow charts, models, strategies,
prototypes, techniques, and the results of experimentation and testing,
including samples, in each case, as specifically related to any research,
development, manufacture, production, use, commercialization, marketing,
importing, storage, transport, offer for sale, distribution or sale of any
Product in the Territory; (d) any and all IP Ancillary Rights specifically
relating to any of the foregoing; and (e) regulatory filings, submissions and
approvals related to any research, development, manufacture, production, use,
commercialization, marketing, importing, storage, transport, offer for sale,
distribution or sale of any Product in the Territory and all data provided in
any of the foregoing.

“Competitor” means, at any time of determination, any Person that is an
operating company directly and primarily engaged in the same or substantially
the same line of business as the Borrower and its Subsidiaries, including
without limitation those Persons identified in the Disclosure Letter, which
Borrower may update from time to time.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Control Agreement” means, with respect to any Credit Party, any control
agreement entered into among the bank or other depository or financial
institution located in the United States at which such Credit Party maintains a
Collateral Account, such Credit Party and the Collateral Agent, pursuant to
which the Collateral Agent obtains control (within the meaning of the Code) over
such Collateral Account.

“Controlled Investment Affiliate” means, with respect to any Lender,  any fund,
investment vehicle or other Person (other than a natural person) that (a) that
is (or will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
activities and (b) controls, is controlled by, or under common control with,
such Lender.  For purposes of this definition “control” means (i) direct or
indirect beneficial ownership of more than fifty percent (50%) (or such lesser
percentage which is the maximum allowed to be owned by a foreign corporation in
a particular jurisdiction) of the voting share capital or other equity interest
in a Person or (b) the power to direct or cause the direction of the management
of such Person, by contract or otherwise.

“Copyrights” means any and all copyright rights, copyright applications,
copyright registrations and like protections in each work of authorship and
derivative work thereof, whether published or unpublished and whether or not the
same also constitutes a trade secret (and all related IP Ancillary Rights).

“Credit Extension” means any Term Loan or any other extension of credit by
Lenders for Borrower’s benefit pursuant to this Agreement.

“Credit Party” means each Borrower and each Guarantor.

“Current Company IP” is defined in Section 4.6(c).

“Current Company IP Agreement” means each of (a) the Exclusive License
Agreement, dated December 10, 2010, by and between Borrower and OPKO Health,
Inc., and (b) the License Agreement, dated May 22, 2012, by and between Borrower
and Merck Sharpe & Dohme Corp., as amended by that certain Amendment No. 1 to
License Agreement dated April 5, 2016.

“Default” means any breach of or default under any term, provision, condition,
covenant or agreement contained in this Agreement or any other Loan document or
any other event, in each case that, with the giving of notice or the lapse of
time or both, would constitute an Event of Default.

“Deposit Account” means any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.



 

-  41  -

 

--------------------------------------------------------------------------------

 



“Disclosure Letter” means the disclosure letter, dated as of the Effective Date,
delivered by the Credit Parties to the Collateral Agent, as updated on the
Tranche A Closing Date (if required).

“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.

“Domestic CFC Holdco” means, with respect to any Credit Party, a Subsidiary of
such Credit Party that (i) is organized, incorporated or formed under the laws
of the United States or any state thereof and (ii) has no material assets other
than equity in one or more Foreign Subsidiaries or Indebtedness of one or more
Foreign Subsidiaries and any other assets incidental thereto.

“Domestic Subsidiary” means, with respect to any Credit Party, a Subsidiary of
such Credit Party that is organized, incorporated or formed under the laws of
the United States or any state thereof (other than a Domestic CFC Holdco).

“Effective Date” is defined in the preamble hereof.

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any U.S. Governmental Authority or any
other U.S. Person, arising (i) pursuant to or in connection with any actual or
alleged violation of any Environmental Law; (ii) in connection with any
Hazardous Material or any actual or alleged Hazardous Materials Activity; or
(iii) in connection with any actual or alleged damage, injury, threat or harm to
health, safety, natural resources or the environment.

“Environmental Laws” means any and all current or future U.S. federal or state
(or any subdivision of either of them), statutes, ordinances, orders, rules,
regulations, judgments, Governmental Approvals, or any other requirements of
U.S. Governmental Authorities relating to (i) environmental matters, including
those relating to any Hazardous Materials Activity; (ii) the generation, use,
storage, transportation or disposal of Hazardous Materials; or (iii)
occupational safety and health, industrial hygiene, land use or the protection
of human, plant or animal health or welfare, in each case, in any manner
applicable to Borrower or any of its Domestic Subsidiaries or any Facility.

“Equity Interests” means, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated) of capital
stock of a corporation, any and all equivalent ownership interests in such
Person (other than a corporation), including partnership interests and
membership interests, and any and all warrants, rights or options to purchase or
other arrangements or rights to acquire (by purchase, conversion, dividend,
distribution or otherwise) any of the foregoing (and all other rights, powers,
privileges, interests, claims and other property in any manner arising therefrom
or relating thereto); provided that Equity Interests shall not include any
Permitted Convertible Bond Indebtedness.

“ERISA” means the Employee Retirement Income Security Act of 1974, and its
regulations.

“ERISA Affiliate” means, with respect to any Person, any trade or business
(whether or not incorporated) that, together with such Person, is treated as a
single employer under Section 414 of the IRC.

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30-day notice period is waived by regulation); (b) with
respect to a Plan, the failure to satisfy the minimum funding standard of
Section 412 of the IRC and Section 302 of ERISA, whether or not waived; (c) the
failure to make by its due date a required installment under Section 430(j) of
the IRC (or Section 430(j) of the IRC, as amended by the Pension Protection Act
of 2006) with respect to any Plan or the failure to make any required
contribution to a Multiemployer Plan; (d) the filing pursuant to Section 412(c)
of the IRC or Section 303(d) of ERISA (or after the effective date of the
Pension Protection Act of 2006, Section 412(c) of the IRC and Section 302(c) of
ERISA) of an application for a waiver of the minimum funding standard with
respect to any Plan; (e) the incurrence by Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (f) the receipt by Borrower or its Subsidiaries or any
of their respective ERISA Affiliates from the Pension Benefit Guaranty
Corporation (referred to and defined in

 

-  42  -

 

--------------------------------------------------------------------------------

 



ERISA) or a plan administrator of any notice relating to the intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan, or
the occurrence of any event or condition which could reasonably be expected to
constitute grounds under ERISA for the termination of, or the appointment of a
trustee to administer, any Plan; (g) the incurrence by Borrower or its
Subsidiaries or any of their respective ERISA Affiliates of any liability with
respect to the withdrawal from any Plan or Multiemployer Plan; (h) the receipt
by Borrower or its Subsidiaries or any of their respective ERISA Affiliates of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA; (i) the “substantial
cessation of operations” within the meaning of Section 4062(e) of ERISA with
respect to a Plan; (j) the making of any amendment to any Plan which could
result in the imposition of a lien or the posting of a bond or other security;
and (k) the occurrence of a nonexempt prohibited transaction (within the meaning
of Section 4975 of the IRC or Section 406 of ERISA) which could reasonably be
expected to result in material liability to Borrower or its Subsidiaries.

“Event of Default” is defined in Section 7.

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Accounts” is defined in Section 5.5.

“Excluded Equity Interests”  means, collectively, (i) any voting Equity
Interests in excess of sixty-five percent (65.0%) of the issued and outstanding
voting Equity Interests of any Foreign Subsidiary directly owned by any Credit
Party; (ii) any Equity Interests of any Subsidiary with respect to which the
grant to the Collateral Agent in favor and for the benefit of Lenders and the
other Secured Parties of a security interest in and Lien upon, and the pledge to
the Collateral Agent in favor and for the benefit of Lenders and the other
Secured Parties of, such Equity Interests, to secure the Obligations (and any
guaranty thereof) are validly prohibited by Requirements of Law; (iii) any
Equity Interests of any Subsidiary with respect to which the grant to the
Collateral Agent in favor and for the benefit of Lenders and the other Secured
Parties of a security interest in and Lien upon, and the pledge to the
Collateral Agent in favor and for the benefit of Lenders and the other Secured
Parties of, such Equity Interests, to secure the Obligations (and any guaranty
thereof) require the consent, approval or waiver of any Governmental Authority
or other third party and such consent, approval or waiver has not been obtained
by Borrower following Borrower’s commercially reasonable efforts to obtain the
same; (iv) any Equity Interests of any Subsidiary that is a non-Wholly-Owned
Subsidiary that the grant to the Collateral Agent in favor and for the benefit
of Lenders and the other Secured Parties of a security interest in and Lien
upon, and the pledge to the Collateral Agent of, such Equity Interests, to
secure the Obligations (and any guaranty thereof) are validly prohibited by, or
would give any third party (other than Borrower or an Affiliate of Borrower) the
right to terminate its obligations under, the Operating Documents of the joint
venture agreement or shareholder agreement with respect to, or any other
contract with such third party relating to such non-Wholly-Owned Subsidiary,
including any contract evidencing Indebtedness of such non-Wholly-Owned
Subsidiary (other than customary non-assignment provisions which are ineffective
under Article 9 of the Code or other Requirement of Law), but only, in each
case, to the extent, and for so long as such Operating Document, joint venture
agreement, shareholder agreement or other contract is in effect; and (v) any
Equity Interests of any other Subsidiary with respect to which, Borrower and the
Collateral Agent reasonably determine by mutual agreement that the cost of
granting the Collateral Agent in favor and for the benefit of Lenders and the
other Secured Parties a security interest, in and Lien upon, and pledging to the
Collateral Agent in favor and for the benefit of Lenders and the other Secured
Parties, such Equity Interests, to secure the Obligations (and any guaranty
thereof) are excessive, relative to the value to be afforded to the Secured
Parties thereby.  For purposes of this Agreement, “voting Equity Interests”
means, with respect to any issuer, the issued and outstanding shares of each
class of Equity Interests of such issuer entitled to vote in the election of
directors or similar governing body of such issuer. 

“Excluded License” means an exclusive license or sublicense of any U.S.
Intellectual Property within the Territory covering any Product that is
tantamount to a sale of substantially all rights to the Intellectual Property
covering such Product because it conveys to the licensee or sublicensee
exclusive rights to practice such Intellectual Property in the Territory for
consideration that is not based upon future development or commercialization of
any Products in the Territory (other than pursuant to so-called earn-out
payments) or services by the licensee or sublicensee (other than transition
services), such as, for example, consideration of only upfront advances or
initial license fees or similar payments in consideration of such rights, with
no anticipated subsequent payments or only de minimis 

 

-  43  -

 

--------------------------------------------------------------------------------

 



payments to Borrower or any of its Subsidiaries (other than pursuant to
so-called earn-out payments or transition services). 

“Excluded Subsidiaries” means, collectively, (i) any Subsidiary with respect to
which the grant to the Collateral Agent in favor and for the benefit of Lenders
and the other Secured Parties of a security interest in and Lien upon, and the
pledge to the Collateral Agent in favor and for the benefit of Lenders and the
other Secured Parties of, such Subsidiary’s properties and assets subject or
purported to be subject from time to time to a Lien under any Collateral
Document and the Equity Interests of such Subsidiary to secure the Obligations
(and any guaranty thereof) are validly prohibited by Requirements of Law; (ii)
any Subsidiary with respect to which the grant to the Collateral Agent in favor
and for the benefit of Lenders and the other Secured Parties of a security
interest in and Lien upon, and the pledge to the Collateral Agent in favor and
for the benefit of Lenders and the other Secured Parties of, such Subsidiary’s
properties and assets subject or purported to be subject from time to time to a
Lien under any Collateral Document and the Equity Interests of such Subsidiary
to secure the Obligations (and any guaranty thereof) require the consent,
approval or waiver of any Governmental Authority or other third party (other
than Borrower or an Affiliate of Borrower) and such consent, approval or waiver
has not been obtained by Borrower or such Subsidiary following Borrower’s and
such Subsidiary’s commercially reasonable efforts to obtain the same; (iii) any
Subsidiary that is a non-Wholly-Owned Subsidiary; (iv) any Subsidiary that owns
property and assets with an aggregate fair market value of less than $500,000;
and (v) any other Subsidiary with respect to which, Borrower and the Collateral
Agent reasonably determine by mutual agreement that the cost of granting the
Collateral Agent in favor and for the benefit of Lenders and the other Secured
Parties a security interest in and Lien upon, and pledging to the Collateral
Agent in favor and for the benefit of Lenders and the other Secured Parties,
such Subsidiary’s properties and assets subject or purported to be subject from
time to time to a Lien under any Collateral Document and the Equity Interests of
such Subsidiary to secure the Obligations (and any guaranty thereof) are
excessive relative to the value to be afforded to the Secured Parties thereby.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Lender or required to be withheld or deducted from a payment to a Lender, (a)
Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed by the United States
or as a result of such Lender being organized under the laws of, or having its
principal office or its applicable lending office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are
otherwise Other Connection Taxes, (b) U.S. federal withholding Taxes imposed on
amounts payable to or for the account of such Lender with respect to any
Obligation pursuant to a law in effect on the date on which (i) such Lender
acquires an interest in any Obligation or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 2.6, amounts
with respect to such Taxes were payable either to such Lender's assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Lender’s failure to comply with Section 2.6(c), and (d) any U.S. federal
withholding Taxes imposed under FATCA.

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) located in the United States now, hereafter or
heretofore owned, leased, operated or used by any Credit Party or any of its
Domestic Subsidiaries or any of their respective predecessors or Affiliates.

“FATCA” means Sections 1471 through 1474 of the IRC, as of the date of this
Agreement (including, for the avoidance of doubt, any agreements between the
governments of the United States and the jurisdiction in which the applicable
Lender is resident implementing such provisions),or any amended or successor
version that is substantively comparable and not materially more onerous to
comply with, and any current or future regulations promulgated thereunder or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(i) of the IRC and any law implementing an intergovernmental
agreement that is included in this definition. 

“FCPA” is defined in Section 4.18(a).

“FDA” means the United States Food and Drug Administration.

“FDA Good Manufacturing Practices” means the standards set forth in 21 C.F.R.
Parts 210, 211 and 600.

“FDA Laws” means all applicable statutes, rules, regulations and orders
administered or issued by FDA.



 

-  44  -

 

--------------------------------------------------------------------------------

 



“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.

“Foreign Subsidiary” means, with respect to any Credit Party, a Subsidiary of
such Credit Party that is not a Domestic Subsidiary.

“Governmental Approval” means any consent, authorization, approval, order,
license, franchise, permit, certificate, accreditation, registration, filing or
notice, of, issued by, from or to, or other act by or in respect of, any
Governmental Authority.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, government department, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative functions
of or pertaining to government, any securities exchange and any self-regulatory
organization.

“Governmental Payor Programs” means all governmental third party payor programs
in which any Credit Party or its Subsidiaries participates, including Medicare,
Medicaid, TRICARE or any other federal or state health care programs.

“Guarantor” means (i) as of the Effective Date, TESARO Securities Corp., a
Massachusetts corporation, and (ii) thereafter, any Domestic Subsidiary (other
than an Excluded Subsidiary) that is required to become a guarantor of the
Obligations pursuant to Section 5.13.

“Hazardous Materials” means any chemical, material or substance, exposure to
which is prohibited, limited or regulated by any U.S. Governmental Authority or
which may or could pose a hazard to the health and safety of the owners,
occupants or any Persons in the vicinity of any Facility or to the indoor or
outdoor environment.

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence in the United States involving any Hazardous
Materials, including the use, manufacture, possession, storage, holding,
presence, existence, location, Release, threatened Release, discharge,
placement, generation, transportation, processing, construction, treatment,
abatement, removal, remediation, disposal, disposition or handling of any
Hazardous Materials, and any corrective action or response action with respect
to any of the foregoing.

“Health Care Laws” means, collectively: (a) any and all federal, state or local
laws, rules, regulations, orders, ordinances, statutes and requirements issued
under or in connection with Medicare, Medicaid or any other Government Payor
Program; (b) federal and state laws and regulations governing the
confidentiality of patient information, including HIPAA; (c) accreditation
standards and requirements of all applicable state laws or regulatory bodies;
(d) any and all federal, state and local fraud and abuse laws of any
Governmental Authority, including the federal Anti-Kickback Statute (42 U.S.C. §
1320a-7(b)), the civil False Claims Act (31 U.S.C. § 3729 et seq.), Sections
1320a-7 and 1320a-7a of Title 42 of the United States Code and the regulations
promulgated pursuant to such statutes; (e) the Medicare Prescription Drug,
Improvement, and Modernization Act of 2003 (Pub. L. No. 108-173) and the
regulations promulgated thereunder; (f) the Physician Payment Sunshine Act (42
U.S.C. § 1320a-7h); (g) all reporting and disclosure requirements under the
Medicaid Drug Rebate Program (e.g., Monthly and Quarterly Average Manufacturer
Price, Baseline Average Manufacturer Price, and Rebate Per Unit, as applicable),
Medicare Part B (Quarterly Average Sales Price), Section 602 of the Veteran’s
Health Care Act  (Public Health Service 340B Quarterly Ceiling Price), Section
603 of the Veteran’s Health Care Act  (Quarterly and Annual Non-Federal Average
Manufacturer Price and Federal Ceiling Price), Best Price, Federal Supply
Schedule Contract Prices and Tricare Retail Pharmacy Refunds, and Medicare Part
D; (h) all other applicable health care laws, rules, codes, statutes,
regulations, manuals, orders, ordinances, policies, administrative guidance and
requirements pertaining to Medicare or Medicaid; in each case, in any manner
applicable to any Credit Party or any of its Subsidiaries; and (i) any and all
federal, state or local laws, rules, regulations, ordinances, statutes and
requirements relating to (A) the regulation of managed care, third party payors
and Persons bearing the financial risk for the provision or arrangement of
health care services, (B) billings to insurance companies, health maintenance
organizations and other Managed Care Plans or otherwise relating to insurance
fraud, and (C) any insurance, health maintenance organization or managed care
Requirements of Law.

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
any and all rules or regulations promulgated from time to time thereunder, and
any comparable U.S. state laws.



 

-  45  -

 

--------------------------------------------------------------------------------

 



“Indebtedness” means, with respect to any Person, without duplication: (a) all
indebtedness for borrowed money of such Person; (b) all obligations of such
Person evidenced by notes, bonds, debentures or other debt securities or similar
instruments (including debt securities convertible into Equity Interests),
including obligations so evidenced incurred in connection with the acquisition
of property, assets or businesses; and (c) all indebtedness referred to in
clauses (a) and (b) above of other Persons secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien upon or in property (including accounts and contracts
rights) owned by such Person, even though such Person has not assumed or become
liable for the payment of such indebtedness. For the avoidance of doubt,
“Indebtedness” shall not include Permitted Bond Hedge Transactions or Permitted
Warrant Transactions.

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims, actions, judgments, suits, costs, reasonable and documented
out-of-pocket expenses and disbursements of any kind or nature whatsoever
(including the reasonable and documented fees and disbursements of one counsel
for Indemnified Persons plus, if required, one local legal counsel in each
relevant material jurisdiction, and in the case of an actual or perceived
conflict of interest, one additional counsel for such affected Indemnified
Persons, in connection with any investigative, administrative or judicial
proceeding or hearing commenced or threatened in writing by any Person, whether
or not any such Indemnified Person shall have commenced such proceeding or
hearing or be designated as a party or a potential party thereto, and any fees
or expenses incurred by Indemnified Persons in enforcing the indemnity
hereunder), whether direct, indirect or consequential and whether based on any
federal, state or foreign laws, statutes, rules or regulations, on common law or
equitable cause or on contract or otherwise, that may be imposed on, incurred
by, or asserted against any such Indemnified Person, in any manner relating to
or arising out of this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby (including any Lender’s agreement to make Credit
Extensions or the use or intended use of the proceeds thereof, or any
enforcement of any of the Loan Documents (including any sale of, collection
from, or other realization upon any of the Collateral or the enforcement of any
guaranty of the Obligations)).

“Indemnified Person” is defined in Section 11.2.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in clause (a) above, Other Taxes. 

“Insolvency Proceeding” means, with respect to any Person, any proceeding by or
against such Person under the United States Bankruptcy Code, or any other
bankruptcy or insolvency law, including assignments for the benefit of
creditors, compositions, extensions generally with its creditors, or proceedings
seeking reorganization, arrangement, or other relief.

“Intellectual Property” means all:

(a)Copyrights, Trademarks, and Patents;

(b)trade secrets and trade secret rights, including any rights to unpatented
inventions, know-how, operating manuals;

(c)(i) all computer programs, including source code and object code versions,
(ii) all data, databases and compilations of data, whether machine readable or
otherwise, and (iii) all documentation, training materials and configurations
related to any of the foregoing (collectively, “Software”);

(d)all right, title and interest arising under any contract or Requirements of
Law in or relating to Internet domain names;

(e)design rights; and

(f)IP Ancillary Rights (including all IP Ancillary Rights related to any of the
foregoing);



 

-  46  -

 

--------------------------------------------------------------------------------

 



in each case of clause (a) through (f) above, existing in the United States.

“Interest Period” means, with respect to any Term Loan, (a) the period
commencing on (and including) the applicable borrowing date of such Term Loan
and ending on (and including) the first Payment Date following such Borrowing;
provided,  that, if such Payment Date is not a Business Day, the applicable
Interest Period shall end on the first Business Day immediately preceding such
Payment Date, and (b) thereafter, the period beginning on (and including) the
first day following the end of the preceding Interest Period and ending on the
earlier of (and including) (x) the next Payment Date, provided,  that if any
such last day is not a Business Day, the applicable Interest Period shall end on
the first Business Day immediately preceding such Payment Date, and (y) the Term
Loan Maturity Date.

“Interest Rate Determination Date” means (a) initially, (i) in the case of the
Tranche A Loan, the Tranche A Closing Date and (ii) in the case of the Tranche B
Loan, the Tranche B Closing Date and (b) thereafter, each Payment Date (or, if
any such Payment Date is not a Business Day, the first Business Day immediately
preceding such Payment Date.

“Inventory” means all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
all merchandise, raw materials, parts, supplies, packing and shipping materials,
work in process and finished products, including such inventory as is
temporarily out of a Credit Party’s or Subsidiary’s custody or possession or in
transit and including any returned goods and any documents of title representing
any of the above. 

“Investment” means (a) any beneficial ownership interest in any Person
(including Equity Interests), (b) any Acquisition or (c) the making of any
advance, loan, extension of credit or capital contribution in or to, any Person.

“IP Agreements” means those certain Intellectual Property Security Agreements
entered into by and between Borrower and the Collateral Agent, each dated as of
the Tranche A Closing Date.

“IP Ancillary Rights” means, with respect to any Copyright, Trademark, Patent,
Software, trade secrets or trade secret rights, including any rights to
unpatented inventions, know-how, operating manuals, all income, royalties,
proceeds and liabilities at any time due or payable or asserted under or with
respect to any of the foregoing or otherwise with respect thereto, including all
rights to sue or recover at law or in equity for any past, present or future
infringement, misappropriation, dilution, violation or other impairment thereof,
and, in each case, all rights to obtain any other intellectual property right
ancillary to any Copyright, Trademark, Patent, Software, trade secrets or trade
secret rights. 

“IRC” means the Internal Revenue Code of 1986 and any regulations promulgated
thereunder.

“Knowledge” or to the “knowledge” of Borrower and similar qualifications or
phrases means the actual knowledge, after reasonable investigation, of the
Responsible Officers of Borrower.

“Lender” means each Person signatory hereto as a “Lender” and their respective
successors and assigns.

“Lender Expenses” means (i) all reasonable and documented out-of-pocket fees and
expenses of the Collateral Agent and its Related Parties for developing,
preparing, amending, modifying, negotiating, executing and delivering, and
administering the Loan Documents or any other document prepared in connection
therewith or the consummation and administration of any transaction contemplated
therein or otherwise incurred with respect to the Credit Parties in connection
with the Loan Documents, including any filing or recording fees and expenses
(but limited to the reasonable and documented out-of-pocket fees and expenses of
one legal counsel to the Collateral Agent and its Related Parties (taken as a
whole) (plus, if required, one local legal counsel to the Collateral Agent and
its Related Parties (taken as a whole) in each relevant material jurisdiction)),
and (ii) all reasonable and documented out-of-pocket costs and expenses incurred
by the Collateral Agent, the Lenders and their respective Related Parties (but
limited, in the case of legal counsel, to the reasonable and documented
out-of-pocket fees and expenses of one primary counsel for the Collateral Agent,
the Lenders and their respective Related Parties (taken as a whole), and, of a
single local counsel to the Collateral Agent, the Lenders and their respective
Related Parties (taken as a whole) in each relevant material jurisdiction (and,
in the case of an actual or perceived conflict of interest where the party
affected by such conflict informs the Borrower of such conflict and thereafter
retains its own counsel, of one additional primary firm

 

-  47  -

 

--------------------------------------------------------------------------------

 



of counsel for all such affected parties (taken as a whole) and one additional
firm of local counsel for all such affected parties (taken as a whole) in each
relevant material jurisdiction)), in connection with (A) any refinancing or
restructuring of the credit arrangements provided hereunder in the nature of a
“work-out”, (B) the enforcement or preservation of any right or remedy under any
Loan Document, any Obligation, with respect to the Collateral or any other
related right or remedy or (C) the commencement, defense, conduct of,
intervention in, or the taking of any other action with respect to, any
proceeding (including any Insolvency Proceeding) related to any Credit Party,
any Subsidiary of any Credit Party, Loan Document or Obligation (or the response
to and preparation for any subpoena or request for document production relating
thereto). 

“Lender Transfer” is defined in Section 11.1.

“LIBOR Rate” means, as of any Interest Rate Determination Date and for any
Interest Period, the rate per annum equal to (a) the rate of interest appearing
on Reuters Screen LIBOR01 Page (or any successor page) for three-month Dollar
deposits or (b) if no such rate is available, the rate of interest determined by
the Collateral Agent to be the rate or the arithmetic mean of rates at which
Dollar deposits in immediately available funds are offered to first-tier banks
in the London interbank Eurodollar market, in each case under clause (a) or (b)
above at approximately 11:00 a.m., London time, on such Interest Rate
Determination Date for a period of three months; provided,  however, that, for
purposes of calculating the Tranche A Rate or the Tranche B Rate, the LIBOR Rate
shall at all times have a floor of one percent (1.00%); provided,  further,
that, for purposes of calculating the Tranche A Rate or the Tranche B Rate, the
LIBOR Rate shall at all times be subject to a cap equal to the LIBOR Rate on the
Tranche A Funding Date.

“Lien” means a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind or assignment for security purposes,
whether voluntarily incurred or arising by operation of law or otherwise against
any property or assets.

“Loan Documents” means, collectively, this Agreement, the Disclosure Letter, the
Term Loan Note, the Security Agreement, the IP Agreements, the Perfection
Certificates, any Control Agreement, any other Collateral Document, any
guaranties executed by a Guarantor in favor of the Collateral Agent or Lenders
in connection with this Agreement, and any other present or future agreement
between or among a Credit Party and the Collateral Agent or Lenders in
connection with this Agreement, including in each case, for the avoidance of
doubt, any annexes, exhibits or schedules thereto.

“Makewhole Amount” means the Tranche A Makewhole Amount or the Tranche B
Makewhole Amount or both of the Tranche A Makewhole Amount and the Tranche B
Makewhole Amount, as the context dictates.

“Managed Care Plans” means all U.S. health maintenance organizations, preferred
provider organizations, individual practice associations, competitive medical
plans and similar arrangements.

“Margin Stock” is defined in Section 4.14.

“Material Adverse Change” means any material adverse change in or effect on:
(i) the business, financial condition, properties or assets (including all or
any portion of Collateral) or liabilities (actual or contingent)of the Credit
Parties, taken as a whole, since December 31, 2016; (ii) the ability of the
Credit Parties, taken as a whole, to fulfill the payment or material performance
obligations under this Agreement or any other Loan Document; or (iii) the
binding nature or validity of, or the ability of the Collateral Agent or any
Lender to enforce, the Loan Documents, taken as a whole, or any of its rights or
remedies under the Loan Documents, taken as a whole.

“Material Contract” means any contract or other arrangement to which a Credit
Party is a party (other than the Loan Documents) or by which any of its assets
or properties are bound, in each case, relating to research, development,
manufacture, production, use, commercialization, marketing, importing, storage,
transport, offer for sale, distribution or sale of any Product in the Territory,
for which the breach of, default or nonperformance under, cancellation or
termination of or the failure to renew could reasonably be expected to result in
a Material Adverse Change. 

“Medicaid” means, collectively, the health care assistance program established
by Title XIX of the SSA (42 U.S.C. 1396 et seq.) and all laws, rules,
regulations, manuals, orders, or requirements pertaining to such program,

 

-  48  -

 

--------------------------------------------------------------------------------

 



including (a) all federal statutes affecting such program; (b) all state
statutes and plans for medical assistance enacted in connection with such
program and federal rules and regulations promulgated in connection with such
program; and (c) all applicable provisions of all rules, regulations, manuals,
orders and administrative, reimbursement, and requirements of all Government
Authorities promulgated in connection with such program (whether or not having
the force of law).

“Medicare” means, collectively, the health insurance program for the aged and
disabled established by Title XVIII of the SSA (42 U.S.C. 1395 et seq.) and all
laws, rules, regulations, manuals, or orders pertaining to such program
including (a) all federal statutes (whether set forth in Title XVIII of the SSA
or elsewhere) affecting such program; and (b) all applicable provisions of all
rules, regulations, manuals, orders and administrative, reimbursement and
requirements of all Governmental Authorities promulgated in connection with such
program (whether or not having the force of law).

“Multiemployer Plan” means a multiemployer plan within the meaning of Section
4001(a)(3) or Section 3(37) of ERISA (a) to which Borrower or its Subsidiaries
or their respective ERISA Affiliates is then making or accruing an obligation to
make contributions; (b) to which Borrower or its Subsidiaries or their
respective ERISA Affiliates has within the preceding five (5) plan years made
contributions; or (c) with respect to which Borrower or its Subsidiaries could
incur material liability. 

“Net Sales” means, as of any date of determination and solely with respect to
sales of the Products, the line item “product revenue, net” (which includes a
reduction for product sales allowances) of Borrower and its Subsidiaries for the
twelve (12) months prior to such date, determined on a consolidated basis in
accordance with Applicable Accounting Standards.

“Obligations” means, collectively, the Credit Parties’ obligations to pay when
due any and all debts, principal, interest, Lender Expenses, the Additional
Consideration, the Makewhole Amount, the Prepayment Premium and any other fees,
expenses, indemnities and amounts any Credit Party owes any Lender or the
Collateral Agent now or later, under this Agreement or any other Loan Document,
including interest accruing after Insolvency Proceedings begin (whether or not
allowed), and to perform Borrower’s duties under the Loan Documents. 

“OFAC” is defined in Section 4.18(c).

“OFAC Lists” means, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) or any other list of terrorists or other restricted
Persons maintained pursuant to any of the rules and regulations of OFAC or
pursuant to any other applicable Executive Orders.

“Operating Documents” means, collectively with respect to any Person such
Person’s formation documents as certified with the Secretary of State or other
applicable Governmental Authority of such Person’s jurisdiction of formation on
a date that is no earlier than thirty (30) days prior to the date on which such
documents are due to be delivered under this Agreement and, (a) if such Person
is a corporation, its bylaws (or similar organizational regulations) in current
form, (b) if such Person is a limited liability company, its limited liability
company agreement (or similar agreement), and (c) if such Person is a
partnership, its partnership agreement (or similar agreement), in each case,
with all current amendments, restatements, supplements or modifications thereto.

“ordinary course of business” means, in respect of any transaction involving any
Person, the ordinary course of such Person’s business, undertaken by such Person
in good faith and not for purposes of evading any covenant, prepayment
obligation or restriction in any Loan Document.

“Other Connection Taxes” means, with respect to a Lender, Taxes imposed as a
result of a present or former connection (including present or former connection
of its agents) between such Lender and the jurisdiction imposing such Tax (other
than connections arising solely from such Lender having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document).



 

-  49  -

 

--------------------------------------------------------------------------------

 



“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing, sales, transfer, excise, mortgage or property
Taxes, charges or similar levies or similar Taxes that arise from any payment
made hereunder, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment.

“Patents” means all patents and patent applications (including any improvements,
continuations, continuations-in-part, divisions, provisionals or any substitute
applications), any patent issued with respect to any of the foregoing patent
applications, any reissue, reexamination, renewal or patent term extension or
adjustment (including any supplementary protection certificate) of any such
patent, and any confirmation patent or registration patent or patent of addition
based on any such patent, and all foreign counterparts of any of the foregoing.

“Patriot Act” is defined in Section 3.1(i).

“Payment/Advance Form” means that certain form attached hereto as Exhibit A.

“Payment Date” means the last day of each calendar quarter. 

“Perfection Certificate” is defined in Section 4.6.

“Permitted Bond Hedge Transaction” means any call, call spread or capped call
option (or substantively equivalent derivative transaction) relating to the
Borrower’s common stock (or other securities or property following a fundamental
change of the Borrower or other change of, or adjustment with respect to,  the
common stock of the Borrower) purchased or otherwise entered into by the
Borrower in connection with the issuance of any Permitted Convertible Bond
Indebtedness; provided, that, the purchase price for such Permitted Bond Hedge
Transaction, less the proceeds received by the Borrower from the sale of any
related Permitted Warrant Transaction (or in the case of capped calls, where
such proceeds are not received but are reflected in a reduction of the
premium),  does not result in the incurrence of additional Indebtedness by the
Borrower (other than Indebtedness from the issuance of Permitted Convertible
Bond Indebtedness in connection with such Permitted Bond Hedge Transaction).

“Permitted Convertible Bond Indebtedness” means any of the following: (a)
Indebtedness having a feature which entitles the holder thereof to convert or
exchange all or a portion of such Indebtedness into Equity Interests of
Borrower; provided, that (i) such Permitted Convertible Bond Indebtedness shall
be unsecured, (ii) no Subsidiary of Borrower shall guarantee Permitted
Convertible Bond Indebtedness if such Subsidiary does not also provide a
guarantee of the Obligations, (iii) Permitted Convertible Bond Indebtedness
shall not include covenants and defaults (other than covenants and defaults
customary for convertible indebtedness but not customary for loans, as
determined by Borrower in its good faith judgment) that are, taken as a whole,
more restrictive on the Credit Parties than the provisions of this Agreement (as
determined by Borrower in its good faith judgment), (iv) no Default or Event of
Default shall have occurred and be continuing at the time of incurrence of such
Permitted Convertible Bond Indebtedness or could result therefrom, and (v)
Borrower shall have delivered to the Collateral Agent a certificate of a
Responsible Officer of Borrower certifying as to the foregoing; and (b)
Borrower’s 3.00% convertible senior notes due October 1, 2021.

“Permitted Distributions” means, in each case subject to Section 6.8 if
applicable:

(a) Dividends, distributions or other payments on or redeem, retire or purchase
its Equity Interests by any Wholly-Owned Subsidiary to or from Borrower or any
other Wholly-Owned Subsidiary;

(b) Dividends, distributions or other payments on or redeem, retire or purchase
its Equity Interests by any non-Wholly-Owned Subsidiary to or from Borrower or
any other Subsidiary and to or from each other owner of Equity Interests of such
non-Wholly-Owned Subsidiary based on their relative ownership interests of the
relevant class of Equity Interests;

(c) Redemptions by Borrower in whole or in part any of its Equity Interests for
another class of its Equity Interests or rights to acquire its Equity Interests
or with proceeds from substantially concurrent equity contributions or issuances
of new Equity Interests;



 

-  50  -

 

--------------------------------------------------------------------------------

 



(d) Any such payments arising from an Acquisition or other Investment by
Borrower or any of its Subsidiaries;

(e) The conversion by Borrower of any of its convertible securities issued and
outstanding as of the Effective Date into or in exchange for other securities,
the redemption of any such convertible securities for cash, or cash payments to
induce or settle the conversion of any such securities by the holders thereof,
in each case pursuant to the terms of such convertible securities;

(f) The payment of dividends by Borrower solely in non-cash pay and
non-redeemable capital stock (including, for the avoidance of doubt, dividends
and distributions payable solely in Equity Interests);

(g) The redemption or repurchase of Equity Interests of Borrower, so long as an
Event of Default does not exist at the time of such redemption or repurchase and
would not exist after giving effect to such redemption or repurchase; provided,
that such redemptions or repurchases, do not exceed $30,000,000 in the aggregate
in any fiscal year; provided,  further that the portion of such basket that is
not used by Borrower in any fiscal year shall be carried-forward and shall
increase such basket for succeeding fiscal years;

(h) Cash payments in lieu of the issuance of fractional shares arising out of
stock dividends, splits or combinations or in connection with the exercise of
warrants, options or other securities convertible into or exchangeable for
Equity Interests;

(i) In connection with any Acquisition or other Investment by Borrower or any of
its Subsidiaries, (i) the receipt or acceptance of the return to Borrower or any
of its Subsidiaries of Equity Interests of Borrower constituting a portion of
the purchase price consideration in settlement of indemnification claims, or as
a result of a purchase price adjustment (including earn-outs or similar
obligations) and (ii) payments or distributions to equity holders pursuant to
appraisal rights required under Requirements of Law;

(j) The distribution of rights pursuant to any shareholder rights plan or the
redemption of such rights for nominal consideration in accordance with the terms
of any shareholder rights plan;

(k) Dividends, distributions or payments on its Equity Interests by any
Subsidiary to any Credit Party;

(l) Dividends, distributions or payments on its Equity Interests by any
Subsidiary that is not a Credit Party to any other Subsidiary that is not a
Credit Party;

(m) the conversion of convertible securities into other securities pursuant to
the terms of such convertible securities or otherwise in exchange thereof;

(n) purchases of Equity Interests of Borrower or its Subsidiaries in connection
with the exercise of stock options by way of cashless exercise, or in connection
with the satisfaction of withholding tax obligations;

(o) Issuance to directors, officers, employees or contractors of Borrower of
common stock of Borrower upon the vesting of restricted stock, restricted stock
units, or other rights to acquire common stock of Borrower pursuant to plans or
agreements approved by Borrower’s Board of Directors or stockholders;

(p) any payment of premium to a counterparty under a Permitted Bond Hedge
Transaction in accordance with the definition thereof; and

(q) any payment or delivery in connection with a Permitted Warrant Transaction
by (i) delivery of shares of the Borrower’s common stock upon net share
settlement thereof, (ii) set- off or payment of an early termination payment or
similar payment thereunder, in each case, in the Borrower’s common stock upon
any early termination thereof or (iii) in the event of cash settlement upon
settlement, any payment of a cash settlement or equivalent amount.



 

-  51  -

 

--------------------------------------------------------------------------------

 



“Permitted Domestic Subsidiary Distribution Restrictions” means, in each case
notwithstanding Section 6.8:

(a) prohibitions or limitations with regard to specific properties or assets
encumbered by Permitted Liens, if and only to the extent each such prohibition
or limitation applies only to such properties or assets;

(b) prohibitions or limitations set forth in any lease, license or other
agreement entered into relating to unsecured Permitted Indebtedness, in the case
of each such agreement if and only to the extent such prohibitions or
limitations, taken as a whole, are not materially more restrictive than the
prohibitions and limitations set forth in this Agreement or any other Loan
Document, taken as a whole (as reasonably determined by a Responsible Officer of
Borrower in good faith);

(c) customary provisions restricting assignments, subletting, sublicensing or
other transfer of properties or assets subject thereto set forth in leases,
subleases, licenses (including Permitted Licenses) and other similar agreements
that are not otherwise prohibited under this Agreement or any other Loan
Document, if and only to the extent each such restriction applies only to the
properties or assets subject to such leases, subleases, licenses or agreements,
and customary provisions restricting assignment, pledges or transfer of any
agreement entered into in the ordinary course of business;

(d) prohibitions or limitations on the transfer or assignment of any properties,
assets or Equity Interests set forth in any agreement entered into in the
ordinary course of business that is not otherwise prohibited under this
Agreement or any other Loan Document, if and only to the extent each such
prohibition or limitation applies only to such properties, assets or Equity
Interests;

(e) prohibitions or limitations imposed by Requirements of Law;

(f) prohibitions or limitations that exist as of the Effective Date under
Indebtedness existing on the Effective Date;

(g) customary prohibitions or limitations arising in connection with any
Transfer permitted by Section 6.1 or contained in any agreement relating to the
sale of any property permitted under the Loan Documents pending the consummation
of such sale;

(h) customary provisions in shareholders agreements, joint venture agreements,
organizational documents or similar binding agreements relating to, or any
agreement evidencing Indebtedness of, any joint venture entity or
non-Wholly-Owned Subsidiary and applicable solely to such joint venture entity
or non-Wholly-Owned Subsidiary and the Equity Interests issued thereby;

(i) customary net worth provisions set forth in real property leases entered
into by Subsidiaries of Borrower, so long as such net worth provisions could not
reasonably be expected to impair the ability of Borrower or its Subsidiaries to
meet their ongoing obligations (as reasonably determined by a Responsible
Officer of Borrower in good faith);

(j) customary net worth provisions set forth in customer agreements entered into
in the ordinary course of business that are not otherwise prohibited under this
Agreement or any other Loan Document, so long as such net worth provisions could
not reasonably be expected to impair the ability of Borrower or its Subsidiaries
to meet their ongoing obligations (as reasonably determined by a Responsible
Officer of Borrower in good faith);

(k) restrictions on cash or other deposits (including escrowed funds) imposed by
agreements entered into in the ordinary course of business that are not
otherwise prohibited under this Agreement or any other Loan Document;

(l) prohibitions or limitations set forth in any agreement in effect at the time
any Person becomes a Subsidiary (but not any amendment, modification,
restatement, renewal, extension, supplement or replacement expanding the scope
of any such restriction or condition); provided that such agreement was not
entered into in

 

-  52  -

 

--------------------------------------------------------------------------------

 



contemplation of such Person becoming a Subsidiary and each such prohibition or
limitation does not apply to Borrower or any other Subsidiary (other than such
Person and any other Person that is a Subsidiary of such first Person at the
time such first Person becomes a Subsidiary);

(m) prohibitions or limitations imposed by any Loan Document;

(n) customary provisions set forth in joint venture agreements or agreements
governing minority investments that are not otherwise prohibited by this
Agreement or any other Loan Document, if and only to the extent each such
prohibition or limitation applies only to the joint venture entity or minority
investment that is the subject of such agreement;

(o) customary provisions restricting assignments or other transfer of properties
or assets subject thereto set forth in any agreement entered into in the
ordinary course of business, if and only to the extent each such restriction
applies only to the properties or assets subject to such agreement;

(p) prohibitions or limitations imposed by any agreement evidencing any
Permitted Indebtedness of the type described in any of clauses (c), (d) and (f)
of the definition thereof; and

(q) prohibitions or limitations imposed by any amendments, modifications,
restatements, renewals, extensions, supplements or replacements of any of the
agreements referred to in clauses (a) through (p) above, except to the extent
that any such amendment, modification, restatement, renewal, extension,
supplement or replacement expands the scope of any such prohibition or
limitation.

“Permitted Indebtedness” means:

(a) Indebtedness of the Credit Parties to Secured Parties under this Agreement
and the other Loan Documents;

(b) Indebtedness existing on the Effective Date and shown on Schedule 12.1 of
the Disclosure Letter; 

(c) Indebtedness of the Credit Parties in the form of a working capital or
revolving loan facility; provided, that such Indebtedness may be secured on a
first-priority basis by Liens on Inventory, accounts receivable, cash,
Collateral Accounts, supporting obligations and all proceeds of the foregoing
and other assets (other than the Collateral) over which an asset-based revolving
lender would customarily have a first priority Lien to secure the obligations
under such facility and such Liens may be senior in rank, order of priority and
enforcement to the security interests and Liens of the Collateral Agent in favor
and for the benefit of Lenders and the other Secured Parties (if any) in any of
such assets to secure the Obligations at all times until all of the obligations
under such facility have been paid, performed or discharged in full and Borrower
has no further right to obtain any extension of credit thereunder, pursuant to a
subordination, intercreditor, or other similar agreement among the Collateral
Agent, Borrower and the lender or representative under such facility, in form
and substance reasonably satisfactory to the Collateral Agent and the lender or
representative under such facility;

(d) (A)(i) Permitted Convertible Bond Indebtedness incurred after the Effective
Date, (ii) Subordinated Debt and (iii) Indebtedness of any Foreign Subsidiary,
provided that the aggregate principal amount of Indebtedness incurred pursuant
to this clause (d)(A) shall not exceed $700,000,000 at any time outstanding; and
(B) Permitted Convertible Bond Indebtedness incurred after the Effective Date
that is subordinated to the Obligations on customary terms and conditions for
subordinated convertible debt securities (as determined by Borrower in its good
faith judgment); provided, that in each case any such Indebtedness described in
this clause (d) is not secured by any Collateral;

(e) unsecured Subordinated Debt;

(f) any and all other Indebtedness of any kind or nature that, in each case, is
not in the form of or otherwise constitutes term debt, and purchase money
Indebtedness to finance the purchase of fixed assets; provided, that, in each
case such Indebtedness is not secured by any Collateral;  



 

-  53  -

 

--------------------------------------------------------------------------------

 



(g) Indebtedness in connection with corporate credit cards, purchasing cards or
bank card products;

(h) guarantees of Permitted Indebtedness;

(i) Indebtedness assumed in connection with an Acquisition or other Investment,
so long as such Indebtedness was not incurred in connection with, or in
anticipation of, such Acquisition or other Investment; and

(j) subject to the proviso immediately below, extensions, refinancings,
modifications, amendments, restatements and, in the case of any items of
Permitted Indebtedness in clauses (b),  (d)(A)(i) and (d)(B) or Permitted
Indebtedness constituting notes governed by an indenture, exchanges, of any
items of Permitted Indebtedness in clauses (a) through (i) above, provided, that
in the case of clauses (b),  (d) and (i) above, the principal amount thereof is
not increased (other than by any reasonable amount of premium (if any), interest
(including post-petition interest), fees, expenses, charges or additional or
contingent interest reasonably incurred in connection with the same and the
terms thereof) or in the case of clause (e) are not modified to shorten the
maturity thereof.

“Permitted Licenses” means: (a) a non-exclusive or an exclusive license (or
covenant not to sue with respect to) as to a geography other than the Territory
to Intellectual Property or a grant of rights for development, manufacture,
production, commercialization, marketing, co-promotion, distribution, sale or
similar commercial rights to third parties in the ordinary course of business ;
(b) subject to satisfaction of the requirements set forth in the following
sentence, a non-exclusive or an exclusive license as to geography within the
Territory of Intellectual Property or grant of rights for development,
manufacture, production, commercialization, marketing, co-promotion,
distribution, sale or similar commercial rights to third parties in the ordinary
course of business; (c) non-exclusive licensing of (or granting of a covenant
not to sue with respect to) technology or Intellectual Property, granting rights
for development, manufacture, production, commercialization, marketing,
co-promotion, distribution, sale or similar commercial rights, the development
of technology or the providing of technical support; (d) a non-exclusive or an
exclusive grant of manufacturing licenses to third parties in the ordinary
course of business, and (e) intercompany licenses or other similar arrangements
among Credit Parties.  Notwithstanding the foregoing, any exclusive license or
grant of rights described in clause (b) above to a geography within the
Territory shall not constitute a Permitted License hereunder if, as a result of
such license or grant, one hundred percent (100%) of the Net Sales of any
Product in the Territory would not be reported in the financial statements of
Borrower and its Subsidiaries and such license or grant of rights prohibits or
otherwise restricts the applicable Credit Party or Subsidiary from determining
in its sole discretion the pricing of any Product in the Territory. 
Notwithstanding the foregoing, “Permitted Licenses” shall include any Excluded
Licenses entered into before the Effective Date and Excluded Licenses entered
into after the Effective Date that are consented to by the Collateral Agent or
the Required Lenders, in writing.

“Permitted Liens” means:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the Effective Date and set forth on Schedule 12.3 of the
Disclosure Letter;

(c) Liens for Taxes, assessments or governmental charges (i) which are not yet
delinquent or (ii) which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person to the extent required in
accordance with Applicable Accounting Standards;

(d) Liens securing Indebtedness permitted under clause (c) or (j) (solely with
respect to extensions, refinancings, modifications, amendments and restatements
of Indebtedness permitted under clause (c) of the definition of “Permitted
Indebtedness”) of the definition of “Permitted Indebtedness”;;

(e) pledges, deposits or Liens arising as a matter of law in the ordinary course
of business (other than Liens imposed by ERISA) in connection with workers’
compensation, payroll taxes, unemployment insurance and other social security
legislation, (ii) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to Borrower or any of its Subsidiaries, (iii) pledges and deposits in
the ordinary course of business securing liability to landlords (including

 

-  54  -

 

--------------------------------------------------------------------------------

 



obligations in respect of letters of credit or bank guarantees for the benefit
of landlords) or other contractual obligations and (iv) pledges or deposits to
secure performance of tenders, statutory obligations, bids, leases or other
similar obligations (other than for borrowed money) entered into in the ordinary
course of business or to secure obligations on surety and appeal bonds or
performance bonds;

(f) Liens arising from attachments or judgments, orders, or decrees in
circumstances not constituting an Event of Default under either Section 7.4 or
7.7;

(g) Liens (including the right of set-off) in favor of banks or other financial
institutions arising in connection with deposit or securities accounts held at
such institutions; provided that such Liens are not given in connection with the
incurrence of Indebtedness and relate solely to obligations for administrative
and other banking fees and expenses incurred in the ordinary course of business
in connection with the establishment or maintenance of such accounts; provided,
 further, that such Liens are within the general parameters customary in the
banking industry; 

(h) Liens that are contractual rights of set-off (i) relating to pooled deposit
or sweep accounts of Borrower or any of its Subsidiaries to permit satisfaction
of overdraft or similar obligations incurred in the ordinary course of business
or (ii) relating to purchase orders and other agreements entered into with
customers of Borrower or any of its Subsidiaries in the ordinary course of
business;

(i) Liens solely on any cash earnest money deposits made by Borrower or any of
its Subsidiaries in connection with any Acquisition, Investment or other
acquisition of assets or property not otherwise prohibited under this Agreement;

(j) Liens existing on assets or properties at the time of its acquisition or
existing on the assets or properties of any Person at the time such Person
becomes a Subsidiary of Borrower, in each case after the date hereof; provided
that (i) such Lien was not created in contemplation of such acquisition or such
Person becoming a Subsidiary of Borrower, (ii) such Lien does not extend to or
cover any other assets or properties (other than the proceeds or products
thereof and other than after-acquired assets or properties subjected to a Lien
securing Indebtedness and other obligations incurred prior to such time and
which Indebtedness and other obligations are permitted hereunder that require,
pursuant to their terms at such time, a pledge of after-acquired assets or
properties, it being understood that such requirement shall not be permitted to
apply to any assets or properties to which such requirement would not have
applied but for such acquisition), and (iii) the Indebtedness secured thereby is
permitted under Section 6.4 hereof;

(k) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(l) Liens securing Indebtedness permitted under clause (f) and (j) (solely with
respect to extensions, refinancings, modifications, amendments and restatements
of Indebtedness permitted under clause (f) of the definition of “Permitted
Indebtedness”) of the definition of “Permitted Indebtedness”;

(m) rights of first refusal, voting, redemption, transfer or other restrictions
(including call provisions and buy-sell provisions) with respect to the Equity
Interests of any joint venture or other Persons that are not Subsidiaries;

(n) to the extent constituting a Lien, escrow arrangements securing
indemnification obligations associated with an Acquisition or any other
Investment;

(o) licenses, sublicenses, leases or subleases (other than relating to
Intellectual Property) granted to others in the ordinary course of business not
interfering in any material respect with the business of any Credit Party or any
of its Subsidiaries;

(p) Permitted Licenses;

(q) Liens on cash collateral pledged to secure: (i) Indebtedness in respect of
corporate credit cards, purchasing cards or bank card products, (ii) letters of
credit or bank guarantees or (iii) hedging transactions entered into in the
ordinary course of business and not for speculative purposes; and



 

-  55  -

 

--------------------------------------------------------------------------------

 



(r) the modification, replacement, extension or renewal of the Liens described
in clauses (a) through (q) above, but any such modification, replacement,
extension or renewal must be limited to the assets or properties encumbered by
the existing Lien (and any additions, accessions, parts, improvements and
attachments thereto and the proceeds thereof) and the principal amount of any
Indebtedness secured by such modification, replacement, extension or renewal may
not increase other than by any reasonable premium or other reasonable amount
paid and fees and expenses reasonably incurred in connection with the same;
provided,  however, that to the extent any of the foregoing Liens secure
Indebtedness of a Credit Party, such Liens shall constitute Permitted Liens if
and only to the extent that such Indebtedness is permitted under Section 6.4
hereof.

“Permitted Negative Pledges” means:

(a) prohibitions or limitations with regard to specific properties or assets
encumbered by Permitted Liens, if and only to the extent each such prohibition
or limitation applies only to such properties or assets;

(b) prohibitions or limitations set forth in any lease, license or other
agreement entered into in the ordinary course of business relating to unsecured
Permitted Indebtedness, in the case of each such agreement if and only to the
extent such prohibitions or limitations, taken as a whole, are not materially
more restrictive than the prohibitions and limitations set forth in this
Agreement or any other Loan Document, taken as a whole (as reasonably determined
by a Responsible Officer of Borrower in good faith);

(c) customary provisions restricting assignments, subletting, sublicensing or
other transfer of properties or assets subject thereto set forth in leases,
subleases, licenses (including Permitted Licenses) and other similar agreements
that are not otherwise prohibited under this Agreement or any other Loan
Document, if and only to the extent each such restriction applies only to the
properties or assets subject to such leases, subleases, licenses or agreements,
and customary provisions restricting assignment, pledges or transfer of any
agreement entered into in the ordinary course of business;

(d) prohibitions or limitations on the transfer or assignment of any properties,
assets or Equity Interests set forth in any agreement entered into in the
ordinary course of business that is not otherwise prohibited under this
Agreement or any other Loan Document, if and only to the extent each such
prohibition or limitation applies only to such properties, assets or Equity
Interests;

(e) prohibitions or limitations imposed by Requirements of Law;

(f) prohibitions or limitations that exist as of the Effective Date under
Indebtedness existing on the Effective Date;

(g) customary prohibitions or limitations arising in connection with any
Transfer permitted by Section 6.1 or contained in any agreement relating to the
sale of any property permitted under the Loan Documents pending the consummation
of such sale;

(h) customary provisions in shareholders agreements, joint venture agreements,
organizational documents or similar binding agreements relating to, or any
agreement evidencing Indebtedness of, any joint venture entity or
non-Wholly-Owned Subsidiary and applicable solely to such joint venture entity
or non-Wholly-Owned Subsidiary and the Equity Interests issued thereby;

(i) customary net worth provisions set forth in real property leases entered
into by Subsidiaries of Borrower, so long as such net worth provisions could not
reasonably be expected to impair the ability of Borrower or its Subsidiaries to
meet their ongoing obligations (as reasonably determined by a Responsible
Officer of Borrower in good faith);

(j) customary net worth provisions set forth in customer agreements entered into
in the ordinary course of business that are not otherwise prohibited under this
Agreement or any other Loan Document, so long as such net worth provisions could
not reasonably be expected to impair the ability of Borrower or its Subsidiaries
to meet their ongoing obligations (as reasonably determined by a Responsible
Officer of Borrower in good faith);



 

-  56  -

 

--------------------------------------------------------------------------------

 



(k) restrictions on cash or other deposits (including escrowed funds) imposed by
agreements entered into in the ordinary course of business that are not
otherwise prohibited under this Agreement or any other Loan Document;

(l) prohibitions or limitations set forth in any agreement in effect at the time
any Person becomes a Subsidiary (but not any amendment, modification,
restatement, renewal, extension, supplement or replacement expanding the scope
of any such restriction or condition); provided that such agreement was not
entered into in contemplation of such Person becoming a Subsidiary and each such
prohibition or limitation does not apply to Borrower or any other Subsidiary
(other than such Person and any other Person that is a Subsidiary of such first
Person at the time such first Person becomes a Subsidiary);

(m) prohibitions or limitations imposed by any Loan Document;

(n) customary provisions set forth in joint venture agreements or agreements
governing minority investments that are not otherwise prohibited by this
Agreement or any other Loan Document, if and only to the extent each such
prohibition or limitation applies only to the joint venture entity or minority
investment that is the subject of such agreement;

(o) customary provisions restricting assignments or other transfer of properties
or assets subject thereto set forth in any agreement entered into in the
ordinary course of business, if and only to the extent each such restriction
applies only to the properties or assets subject to such agreement; and

(p) prohibitions or limitations imposed by any amendments, modifications,
restatements, renewals, extensions, supplements or replacements of any of the
agreements referred to in clauses (a) through (o) above, except to the extent
that any such amendment, modification, restatement, renewal, extension,
supplement or replacement expands the scope of any such prohibition or
limitation.

“Permitted Warrant Transaction” means any call option, warrant or right to
purchase (or substantively equivalent derivative transaction) relating to the
Borrower’s common stock (or other securities or property following a merger
event or other change of the common stock of the Borrower) sold by the Borrower
substantially contemporaneously with any purchase by the Borrower of a related
Permitted Bond Hedge Transaction, with a strike price higher than the strike
price of the Permitted Bond Hedge Transaction.

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

“Pharmakon Lender” means BioPharma Credit PLC, BioPharma Credit Investments IV
Sub PLC and any of their respective Controlled Investment Affiliates.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the IRC or
Section 302 of ERISA which is maintained or contributed to by Borrower or its
Subsidiaries or their respective ERISA Affiliates or with respect to which
Borrower or its Subsidiaries are subject to liability (including under Section
4069 of ERISA). 

“Prepayment Premium” means the Tranche A Prepayment Premium or the Tranche B
Prepayment Premium or both of the Tranche A Prepayment Premium and the Tranche B
Prepayment Premium, as the context dictates. 

“Private Third Party Payor Programs” means all U.S. third party payor programs
in which any Credit Party or its Subsidiaries participates, including Managed
Care Plans, or any other private insurance programs, but excluding all
Governmental Payor Programs.

“Products” means, collectively, VARUBI® (Rolapitant) and ZEJULA® (Niraparib) (or
any successor product that comprises Rolapitant or Niraparib).



 

-  57  -

 

--------------------------------------------------------------------------------

 



“Register” is defined in Section 2.8(a).

“Registered Organization” means any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.

“Regulatory Agency” means a U.S. Governmental Authority with responsibility for
the approval of the marketing and sale of pharmaceuticals or other regulation of
pharmaceuticals.

“Regulatory Approval” means all approvals (including where applicable, pricing
and reimbursement approval and schedule classifications), product or
establishment licenses, registrations or authorizations of any Regulatory Agency
necessary for the manufacture, use, storage, import, export, transport, offer
for sale, or sale of any Product.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates; provided,  however, that with respect to BioPharma
Credit PLC in its capacity as the Collateral Agent, BioPharma Credit Investments
IV Sub LP shall be deemed not to be a Related Party.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater, in
each case, in the United States.

“Required Lenders” means, prior to the Tranche A Closing Date, Lenders obligated
with respect to greater than fifty percent (50%) of the Tranche A Commitments
and, thereafter, Lenders holding greater than fifty percent (50%) of the
outstanding principal amount of the Term Loans.

“Requirements of Law” means, as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, order,
policy, rule or regulation or determination of an arbitrator or a court or other
Governmental Authority (including Health Care Laws, FDA Laws and all applicable
statutes, rules, regulations, standards, guidelines, policies and orders
administered or issued by any foreign Governmental Authority), in each case,
applicable to or binding upon such Person or any of its assets or properties or
to which such Person or any of its assets or properties are subject.

“Responsible Officers” means, with respect to Borrower, collectively, the Chief
Executive Officer, Chief Operating Officer, Chief Commercial Officer, General
Counsel, Chief Medical Officer and Chief Financial Officer of Borrower.

“Restricted License” means any material license or other agreement of the kind
or nature subject or purported to be subject from time to time to a Lien under
any Collateral Document, with respect to which a Credit Party is the licensee,
(a) that prohibits or otherwise restricts such Credit Party from granting a
security interest in such Credit Party’s interest in such license or agreement
in a manner enforceable under Requirements of Law, or (b) for which a breach of
or default under could interfere with the Collateral Agent or any Lender’s right
to sell any Collateral.

“SEC” shall mean the Securities and Exchange Commission and any analogous
Governmental Authority.

“Secured Parties” means each Lender, each other Indemnified Person and each
other holder of any Obligation of a Credit Party.

“Securities Act” means the Securities Act of 1933.

“Security Agreement” means the Guaranty and Security Agreement, dated as of the
Tranche A Closing Date, by and among the Credit Parties and the Collateral
Agent, in form and substance substantially similar to Exhibit C attached hereto
or in such form or substance as the Credit Parties and the Collateral Agent may
otherwise agree.



 

-  58  -

 

--------------------------------------------------------------------------------

 



“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets (including goodwill minus
disposition costs) of such Person (both at fair value and present fair saleable
value), on a going concern basis, is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person,
(b) such Person is able to generally pay all liabilities (including trade debt)
of such Person as such liabilities become absolute and mature in the ordinary
course of business and (c) such Person does not have unreasonably small capital
after giving due consideration to the prevailing practice in the industry in
which it is engaged or will be engaged.  In computing the amount of contingent
or unliquidated liabilities at any time, such liabilities shall be computed at
the amount that, in light of all the facts and circumstances existing at such
time, represents the amount that can reasonably be expected to become an actual
or matured liability.

“Specified Disputes” is defined in Section 4.6(j).

“SSA” means the Social Security Act of 1935, codified at Title 42, Chapter 7, of
the United States Code.

“Stock Acquisition” means the purchase or other acquisition by Borrower or any
of its Subsidiaries of all of the Equity Interests (by merger, stock purchase or
otherwise) of any other Person.

“Subordinated Debt” means any Indebtedness in the form of or otherwise
constituting term debt incurred by any Credit Party or any Subsidiary thereof
(including any Indebtedness incurred in connection with any Acquisition or other
Investment) that: (a) is subordinated in right of payment to the Obligations at
all times until all of the Obligations have been paid, performed or discharged
in full and Borrower has no further right to obtain any Credit Extension
hereunder pursuant to a subordination or other similar agreement that is in form
and substance reasonably satisfactory to the Collateral Agent (which agreement
shall include turnover provisions that are reasonably satisfactory to the
Collateral Agent); (b) except as permitted by clause (d) below or otherwise
permitted by Section 6.10, is not subject to scheduled amortization, redemption
(mandatory), sinking fund or similar payment and does not have a final maturity,
in each case, before the date that is ninety (90) days after the Term Loan
Maturity Date; provided,  however, that in the case of Subordinated Debt
permitted under the definition of “Permitted Indebtedness”, the forgoing
limitation on amortization, redemption, payment and maturity shall not be
required from and after such date as the trailing twelve-month Net Sales of
Borrower and its Subsidiaries on a consolidated basis, as indicated in the
statements of Borrower delivered or otherwise made available to the Collateral
Agent pursuant to Section 5.2(a), are greater than or equal to $750,000,000; (c)
does not include covenants and agreements (other than with respect to maturity,
amortization, pricing and other economic terms) that, taken as a whole, are more
restrictive or onerous on the Credit Parties in any material respect than the
comparable covenants and agreements in the Loan Documents, taken as a whole (as
reasonably determined by a Responsible Officer of Borrower in good faith); (d)
is not subject to repayment or prepayment, including pursuant to a put option
exercisable by the holder of any such Indebtedness, prior to the final maturity
thereof except in the case of an event of default or change of control (or the
equivalent thereof, however described); and (e) does not provide or otherwise
include provisions having the effect of providing that a default or event of
default (or the equivalent thereof, however described) under or in respect of
such Indebtedness shall exist, or such Indebtedness shall otherwise become due
prior to its scheduled maturity or the holder or holders thereof or any trustee
or agent on its or their behalf shall be permitted (with or without the giving
of notice, the lapse of time or both) to cause any such Indebtedness to become
due, or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity, in any such case upon the occurrence of a
Default or Event of Default hereunder unless and until the Obligations have been
declared, or have otherwise automatically become, immediately due and payable
pursuant to Section 8.1(a).  

“Subsidiary” means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which more than 50% of whose shares
of stock or other ownership interests having ordinary voting power (other than
stock or such other ownership interests having such power only by reason of the
happening of a contingency) to elect a majority of the Board of Directors (or
similar body) of such corporation, partnership or other entity are at the time
owned, directly or indirectly through one or more intermediaries, or both, by
such Person.  Unless the context otherwise requires, each reference to a
Subsidiary herein shall be a reference to a Subsidiary of a Credit Party.

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, by whomsoever,
on whomsoever and wherever imposed, levied, collected, withheld

 

-  59  -

 

--------------------------------------------------------------------------------

 



or assessed, including any tax of any kind whatsoever (whether disputed or not)
imposed by any Governmental Authority). 

“Term Loan” means each of the Tranche A Loan and the Tranche B Loan, as
applicable, and “Term Loans” means, collectively, the Tranche A Loan and the
Tranche B Loan; provided,  however, that in the event the Tranche B Loan is not
made on the Tranche B Closing Date, “Term Loans” shall mean only the Tranche A
Loan.

“Term Loan Maturity Date” means the seven-year anniversary of the Tranche A
Closing Date.

“Territory” means the United States.

“Third Party IP” is defined in Section 4.6(l).

“Trademark License” means any agreement, whether written or oral, providing for
the grant by or to a Person of any right to use any Trademark.

“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, service marks, elements of
package or trade dress of goods or services, logos and other source or business
identifiers, together with the goodwill associated therewith, all registrations
and recordings thereof, and all applications in connection therewith, in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any State thereof and (b) all renewals thereof.

“Tranche A Closing Date” means the date on which the Tranche A Loan is advanced
by Lenders, which, subject to the satisfaction of the conditions precedent to
the Tranche A Loan set forth in Section 3.1,  Section 3.3 and Section 3.5, shall
be ten (10) Business Days following the Effective Date (unless otherwise
mutually agreed in writing by Borrower and the Required Lenders).

“Tranche A Commitment” means, with respect to any Lender, the commitment of such
Lender to make the Credit Extensions relating to the Tranche A Loan on the
Tranche A Closing Date in an aggregate principal amount equal to the amount set
forth opposite such Lender’s name on Exhibit D attached hereto.

“Tranche A Loan” is defined in Section 2.2(a)(i).

“Tranche A Loan Amount” means an aggregate principal amount equal to Three
Hundred Million Dollars ($300,000,000.00).

“Tranche A Makewhole Amount” means, as of any date of determination occurring
prior to the 24th-month anniversary of the Tranche A Closing Date, an amount
equal to the sum of all interest accruing from such date through the 24th-month
anniversary of the Tranche A Closing Date.

“Tranche A Note” means a promissory note in substantially the form attached
hereto as Exhibit B-1, as it may be amended, restated, supplemented or otherwise
modified from time to time.

“Tranche A Prepayment Premium” means, with respect to any prepayment of the
Tranche A Loan by Borrower pursuant to Section 2.2(c), an amount equal to the
product of the amount of such prepayment, multiplied by:

(a)if such prepayment occurs prior to the 24th-month anniversary of the Tranche
A Closing Date, 0.03;

(b)if such prepayment occurs prior to the 36th-month anniversary of the Tranche
A Closing Date, 0.02; and

(c)if such prepayment occurs prior to the 48th-month anniversary of the Tranche
A Closing Date, 0.01.

“Tranche A Rate” is defined in Section 2.3(a)(i).



 

-  60  -

 

--------------------------------------------------------------------------------

 



“Tranche B Closing Date” means the date on which the Tranche B Loan is advanced
by Lenders, which, at Borrower’s option and as indicated in the Payment/Advance
Form for the Tranche B Loan and subject to the satisfaction of the conditions
precedent to the Tranche B Loan set forth in Section 3.2,  Section 3.3 and
Section 3.5, shall be no earlier than June 30, 2018 and no later than December
20, 2018.

“Tranche B Commitment” means, with respect to any Lender, the commitment of such
Lender to make the Credit Extensions relating to the Tranche B Loan on the
Tranche B Closing Date in an aggregate principal amount equal to the percentage
of the Tranche B Loan Amount set forth opposite such Lender’s name on Exhibit D
attached hereto.

“Tranche B Loan” is defined in Section 2.2(a)(ii).  

“Tranche B Loan Amount” means, at Borrower’s option and as indicated in the
Payment/Advance Form for the Tranche B Loan delivered by Borrower pursuant to
Section 3.5, an aggregate principal amount of not less than Fifty Million
Dollars ($50,000,000.00) and not more than Two Hundred Million Dollars
($200,000,000.00).

“Tranche B Makewhole Amount” means, as of any date of determination occurring
prior to the 24th-month anniversary of the Tranche B Closing Date, an amount
equal to the sum of all interest accruing from such date through the 24th-month
anniversary of the Tranche B Closing Date.

“Tranche B Note” means a promissory note in substantially the form attached
hereto as Exhibit B-2, as it may be amended, restated, supplemented or otherwise
modified from time to time.

“Tranche B Prepayment Premium” means, with respect to any prepayment of the
Tranche B Loan by Borrower pursuant to Section 2.2(c), an amount equal to the
product of the amount of such prepayment, multiplied by:

(a)if such prepayment occurs prior to the 24th-month anniversary of the Tranche
B Closing Date, 0.03;

(b)if such prepayment occurs prior to the 36th-month anniversary of the Tranche
B Closing Date, 0.02; and

(c)if such prepayment occurs prior to the 48th-month anniversary of the Tranche
B Closing Date, 0.01.

“Tranche B Rate” is defined in Section 2.3(a)(ii).

“Transfer” is defined in Section 6.1.

“TRICARE” means, collectively, a program of medical benefits covering former and
active members of the uniformed services and certain of their dependents,
financed and administered by the United States Departments of Defense, Health
and Human Services and Transportation, and all laws applicable to such programs.

“United States” or “U.S.” means the United States of America, its fifty (50)
states and the District of Columbia.

“Wholly-Owned Subsidiary” means, with respect to any Person, a Subsidiary of
such Person, all of the Equity Interests of which (other than directors’
qualifying shares or nominee or other similar shares required pursuant to
Requirements of Law) are owned by such Person or another Wholly-Owned Subsidiary
of such Person.  Unless the context otherwise requires, each reference to a
Wholly-Owned Subsidiary herein shall be a reference to a Wholly-Owned Subsidiary
of a Credit Party.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA. 

[Signature page follows.]

 



 

-  61  -

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.

TESARO, INC.,
as Borrower

 

By    /s/ Timothy R. Pearson


Name:    Timothy R. Pearson


Title:    Executive Vice President and Chief Financial Officer

 

 



Signature Page to Loan Agreement

 

--------------------------------------------------------------------------------

 

 

TESARO, SECURITIES CORPORATION,

as an additional Credit Party

 

By    /s/ Timothy R. Pearson


Name:    Timothy R. Pearson


Title:    President

 

 

 



Signature Page to Loan Agreement

 

--------------------------------------------------------------------------------

 

 

BIOPHARMA CREDIT PLC,

as Collateral Agent and a Lender

By: Pharmakon Advisors, LP,

its Investment Manager

By: Pharmakon Management I, LLC,

its General Partner

 

By    /s/ Pedro Gonzalez de Cosio
Name:  Pedro Gonzalez de Cosio
Title:  Managing Member

 

 



Signature Page to Loan Agreement

 

--------------------------------------------------------------------------------

 

 

BIOPHARMA CREDIT INVESTMENTS IV SUB LP,

as a Lender

By: Pharmakon Advisors, LP,

its Investment Manager

By: Pharmakon Management I, LLC,

its General Partner

 

By    /s/ Pedro Gonzalez de Cosio
Name:  Pedro Gonzalez de Cosio
Title:  Managing Member

 

 

 

 



Signature Page to Loan Agreement

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A – PAYMENT/ADVANCE FORM

The undersigned, being the duly elected and acting
                                          of TESARO, INC., a Delaware
corporation (“Borrower”), does hereby certify, solely in his/her capacity as an
authorized officer of Borrower and not in his/her personal capacity, to
BIOPHARMA CREDIT PLC, in its capacity as the Collateral Agent, in connection
with that certain Loan Agreement dated as of November 21, 2017 by and among
Borrower, the Collateral Agent, Lenders and the other parties thereto (the “Loan
Agreement”; with other capitalized terms used below having the meanings ascribed
thereto in the Loan Agreement) that, subject to the satisfaction (or waiver by
the Collateral Agent or the Required Lenders) of the conditions precedent to the
Tranche [A][B] Loan set forth in Section 3 of the Loan Agreement, on the
[Tranche A Closing Date] [_________, 2018 (the “Tranche B Closing Date”)]:

1. the representations and warranties made by the Credit Parties in Section 4 of
the Loan Agreement and in the other Loan Documents are true and correct in all
material respects, unless any such representation or warranty is stated to
relate to a specific earlier date, in which case such representation or warranty
shall be true and correct in all material respects as of such earlier date (it
being understood that any representation or warranty that is qualified as to
“materiality,” “Material Adverse Change,” or similar language shall be true and
correct in all respects on the Tranche [A][B] Closing Date or as of such earlier
date, as applicable);

2. no Default or Event of Default has occurred since the [Effective Date]
[Tranche A Closing Date] or is occurring as of the date hereof;

3. each of the Credit Parties is in compliance with the covenants and
requirements contained in Sections 5 and 6 of the Loan Agreement;

4. all conditions referred to in Section 3 of the Loan Agreement to the making
of the Tranche [A][B] Loan to be made on the Tranche [A][B] Closing Date have
been satisfied (or waived in writing by the Collateral Agent or the Required
Lenders);

5. no Material Adverse Change has occurred since the [Effective Date] [Tranche A
Closing Date];

6. the undersigned is a Responsible Officer of Borrower;

7. [the Tranche B Loan Amount is $________________.00]; and

8. the proceeds of the [Tranche A Loan] [Tranche B Loan] shall be disbursed as
set forth on Attachment A hereto.

 

Dated:  ___________________, 201_



 

--------------------------------------------------------------------------------

 



[signature page follows]



 

 

--------------------------------------------------------------------------------

 



TESARO, INC.,
as Borrower

 

By_________________________________________


Name: ______________________________________


Title: _______________________________________

 



 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B-1

 

TRANCHE A NOTE

 

 

$_____________.00Dated:  _____________, 2017

 

FOR VALUE RECEIVED, the undersigned, TESARO, INC., a Delaware  corporation
(“Borrower”), HEREBY PROMISES TO PAY to the order of [INSERT NAME OF LENDER]
(“Lender”) the principal amount of [INSERT SUCH LENDER’S APPLICABLE PERCENTAGE
OF THE TRANCHE A LOAN AMOUNT] ($___,___,___.00), plus interest on the aggregate
unpaid principal amount hereof at a per annum rate equal to the LIBOR Rate plus
eight percent (8.00%) per annum, and in accordance with the terms of the Loan
Agreement dated as of November 21, 2017 by and among Borrower, the Collateral
Agent, Lenders and the other parties thereto (as amended, restated, supplemented
or otherwise modified from time to time, the “Loan Agreement”).  If not sooner
paid, the entire principal amount, all accrued and unpaid interest hereunder,
all due and unpaid Lender Expenses and any other amounts payable under the Loan
Documents shall be due and payable on the Term Loan Maturity Date.  Any
capitalized term not otherwise defined herein shall have the meaning attributed
to such term in the Loan Agreement.

 

Borrower shall make equal quarterly payments of principal in an amount equal to
three percent (3.00%) of the original principal amount of the Tranche A Loan
commencing on the first Payment Date following the 24th-month anniversary of the
Tranche A Closing Date, and continuing on the Payment Date of each successive
quarter thereafter, and on the Term Loan Maturity Date Borrower shall pay any
and all outstanding principal amounts of the Tranche A Loan.  Interest shall
accrue on this Tranche A Note commencing on, and including, the date of this
Tranche A Note, and shall accrue on this Tranche A Note, or any portion thereof,
for the day on which this Tranche A Note or such portion is paid.  Interest on
this Tranche A Note shall be payable in accordance with Section 2.3 of the Loan
Agreement.

 

Principal, interest and all other amounts due with respect to this Tranche A
Note are payable in lawful money of the United States of America to Lender as
set forth in the Loan Agreement and this Tranche A Note. 

 

The Loan Agreement, among other things, (a) provides for the making of secured
Term Loans by Lender to Borrower, and (b) contains provisions for acceleration
of the maturity hereof upon the happening of certain stated events.

 

This Tranche A Note may not be prepaid except as set forth in Section 2.2(c) of
the Loan Agreement.

 

This Tranche A Note and the obligation of Borrower to repay the unpaid principal
amount of this Tranche A Note, interest thereon, and all other amounts due
Lender under the Loan Agreement are secured pursuant to the Collateral
Documents.

 

Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Tranche A Note are hereby waived.

 

thIS TRANCHE A NOTE shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York, without regard to any
principLES of conflicts of law that could require the application of the law of
any other jurisdiction.

 

Note Register; Ownership of Note.  The ownership of an interest in this Tranche
A Note shall be registered on a record of ownership maintained by the Collateral
Agent.  Notwithstanding anything else in this Tranche A Note to the contrary,
the right to the principal of, and stated interest on, this Tranche A Note may
be transferred only if the transfer is registered on such record of ownership
and the transferee is identified as the owner of an interest in the
obligation.  Borrower shall be entitled to treat the registered holder of this
Tranche A Note (as recorded on such record of ownership) as the owner in fact
thereof for all purposes and shall not be bound to recognize any equitable or
other claim to or interest in this Tranche A Note on the part of any other
Person.



 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Borrower has caused this Tranche A Note to be duly executed
by one of its officers thereunto duly authorized on the date hereof.

 

BORROWER:

TESARO, INC.,
as Borrower

 

By_________________________________________


Name: ______________________________________


Title: _______________________________________

 

 



 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B-2

 

TRANCHE B NOTE

 

 

$____________.00Dated:  ____________ __, 2018

 

FOR VALUE RECEIVED, the undersigned, TESARO, INC., a Delaware  corporation
(“Borrower”), HEREBY PROMISES TO PAY to the order of [INSERT NAME OF LENDER]
(“Lender”) the principal amount of [INSERT SUCH LENDER’S APPLICABLE PERCENTAGE
OF THE TRANCHE B LOAN AMOUNT] ($___,___,___.00), plus interest on the aggregate
unpaid principal amount hereof at a per annum rate equal to the LIBOR Rate plus
seven and one-half percent (7.50%) per annum, and in accordance with the terms
of the Loan Agreement dated as of November 21, 2017 by and among Borrower, the
Collateral Agent, Lenders and the other parties thereto (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”).  If
not sooner paid, the entire principal amount, all accrued and unpaid interest
hereunder, all due and unpaid Lender Expenses and any other amounts payable
under the Loan Documents shall be due and payable on the Term Loan Maturity
Date.  Any capitalized term not otherwise defined herein shall have the meaning
attributed to such term in the Loan Agreement.

 

Borrower shall make equal quarterly payments of principal in an amount equal to
three percent (3.00%) of the original principal amount of the Tranche B Loan
commencing on the first Payment Date following the 24th-month anniversary of the
Tranche B Closing Date, and continuing on the Payment Date of each successive
quarter thereafter, and on the Term Loan Maturity Date Borrower shall pay any
and all outstanding principal amounts of the Tranche B Loan.  Interest shall
accrue on this Tranche B Note commencing on, and including, the date of this
Tranche B Note, and shall accrue on this Tranche B Note, or any portion thereof,
for the day on which this Tranche B Note or such portion is paid.  Interest on
this Tranche B Note shall be payable in accordance with Section 2.3 of the Loan
Agreement.

 

Principal, interest and all other amounts due with respect to this Tranche B
Note are payable in lawful money of the United States of America to Lender as
set forth in the Loan Agreement and this Tranche B Note. 

 

The Loan Agreement, among other things, (a) provides for the making of secured
Term Loans by Lender to Borrower, and (b) contains provisions for acceleration
of the maturity hereof upon the happening of certain stated events.

 

This Tranche B Note may not be prepaid except as set forth in Section 2.2(c) of
the Loan Agreement.

 

This Tranche B Note and the obligation of Borrower to repay the unpaid principal
amount of this Tranche B Note, interest thereon, and all other amounts due
Lender under the Loan Agreement are secured pursuant to the Collateral
Documents.

 

Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Tranche B Note are hereby waived.

 

thIS TRANCHE B NOTE shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York, without regard to any
principLES of conflicts of law that could require the application of the law of
any other jurisdiction.

 

Note Register; Ownership of Note.  The ownership of an interest in this Tranche
B Note shall be registered on a record of ownership maintained by
Lender.  Notwithstanding anything else in this Tranche A Note to the contrary,
the right to the principal of, and stated interest on, this Tranche B Note may
be transferred only if the transfer is registered on such record of ownership
and the transferee is identified as the owner of an interest in the
obligation.  Borrower shall be entitled to treat the registered holder of this
Tranche B Note (as recorded on such record of ownership) as the owner in fact
thereof for all purposes and shall not be bound to recognize any equitable or
other claim to or interest in this Tranche B Note on the part of any other
Person.



 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Borrower has caused this Tranche B Note to be duly executed
by one of its officers thereunto duly authorized on the date hereof.

 

BORROWER:

TESARO, INC.,
as Borrower

 

By_________________________________________


Name: ______________________________________


Title: _______________________________________

 

 

 

 



 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

FORM OF SECURITY AGREEMENT

 

GUARANTY AND SECURITY AGREEMENT, dated as of [__________], 2017, by TESARO,
INC., a Delaware corporation (“Borrower”), TESARO SECURITIES CORPORATION, a
Massachusetts corporation (“TSC”) and each other Person that becomes a party
hereto pursuant to Section 8.6 (together with Borrower and TSC, “Grantors”), in
favor of BIOPHARMA CREDIT PLC, a public limited company incorporated under the
laws of England and Wales as the collateral agent (the “Collateral Agent”) on
behalf of itself, Lenders and each other Secured Party.

W I T N E S S E T H:

WHEREAS, pursuant to the Loan Agreement dated as of November 21, 2017 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Loan Agreement”) by and among Borrower, TSC (as an additional Credit
Party), BioPharma Credit Investments IV Sub L.P. a Cayman Islands exempted
limited partner (as a Lender thereunder), and BioPharma Credit PLC, a public
limited company incorporated under the laws of England and Wales (as Collateral
Agent and a Lender thereunder), Lenders agreed to make extensions of credit to
Borrower upon the terms and subject to the conditions set forth therein;

WHEREAS, each Grantor other than Borrower has agreed to guaranty the Obligations
(as defined in the Loan Agreement) of Borrower;

WHEREAS, each Grantor will derive substantial direct and indirect benefits from
the making of the extensions of credit under the Loan Agreement; and

WHEREAS, it is a condition precedent to the obligation of each Lender to make
its extensions of credit to Borrower under the Loan Agreement that the Grantors
shall have executed and delivered this Agreement to the Collateral Agent for the
benefit of Lenders and the other Secured Parties.

NOW, THEREFORE, in consideration of the premises and to induce Lenders and the
Credit Parties to enter into the Loan Agreement and to induce each Lender to
make its extensions of credit to Borrower thereunder, each Grantor hereby agrees
with the Collateral Agent as follows:

Article I

DEFINED TERMS

Section 1.1 Definitions.  Capitalized terms used herein without definition are
used as defined in the Loan Agreement.

 

(a) The following terms have the meanings given to them in the Code and terms
used herein without definition that are defined in the Code have the meanings
given to them in the Code (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):  “account”, “account debtor”,
“documents”, “deposit account”, “general intangible”, “goods”, “instruments”,
“right”, “money”, “proceeds”, “record”,  and “security”.

(b) The following terms shall have the following meanings:

“Agreement” means this Guaranty and Security Agreement, as it may be amended,
restated, supplemented or otherwise modified from time to time.

“Applicable IP Office” means the United States Patent and Trademark Office or
the United States Copyright Office.



 

--------------------------------------------------------------------------------

 

 

“Collateral” has the meaning specified in Section 3.1.

“Excluded Property” means, collectively:  (i) any “intent to use” United States
Trademark applications for which a statement of use or an amendment to allege
use has not been filed (but only until such statement is filed) solely to the
extent, if any, that, and solely during the period, if any, in which, the grant
of a security interest therein would impair the validity or enforceability of
such intent to use Trademark applications under applicable federal law; (ii) any
permit, lease, license, contract, instrument or other agreement held by any
Grantor with respect to which, the grant to the Collateral Agent in favor of and
for the benefit of Lenders and the other Secured Parties of a security interest
therein and Lien thereupon, and the pledge to the Collateral Agent thereof, to
secure the Obligations (and any guaranty thereof) are validly prohibited by
Requirements of Law, but only, in each case, to the extent, and for so long as,
such prohibition is not terminated or rendered unenforceable or otherwise deemed
ineffective by the Code (including Sections 9-406(d), 9-407(a), 9-408(a) and
9-409 of the Code) or any other applicable Requirements of Law; (iii) any
permit, lease, license, contract, instrument or other agreement held by any
Grantor with respect to which, the grant to the Collateral Agent in favor of and
for the benefit of Lenders and the other Secured Parties of a security interest
in and Lien thereupon, and the pledge to the Collateral Agent thereof, to secure
the Obligations (and any guaranty thereof) require the consent, approval or
waiver of any Governmental Authority or other third party (other than Borrower
or an Affiliate of Borrower) and such consent, approval or waiver has not been
obtained by such Grantor or Borrower following their respective commercially
reasonable efforts to obtain the same; (iv) any other asset or property subject
or purported to be subject to a Lien under any Collateral Document held by any
Grantor with respect to which, the grant to the Collateral Agent in favor of and
for the benefit of Lenders and the other Secured Parties of a security interest
in and Lien thereupon, and the pledge to the Collateral Agent thereof, to secure
the Obligations (and any guaranty thereof) require the consent, approval or
waiver of any Governmental Authority or other third party (other than Borrower
or an Affiliate of Borrower) and such consent, approval or waiver has not been
obtained by such Grantor or Borrower following their respective commercially
reasonable efforts to obtain the same; (v) any other property or asset subject
or purported to be subject to a Lien under any Collateral Document held by any
Grantor that is a non-Wholly-Owned Subsidiary with respect to which, the grant
to the Collateral Agent in favor of and for the benefit of Lenders and the other
Secured Parties of a security interest therein and Lien thereupon, and the
pledge to the Collateral Agent thereof, to secure the Obligations (and any
guaranty thereof) are validly prohibited by, or would give any third party
(other than Borrower or an Affiliate of Borrower) the right to terminate its
obligations under, the Operating Documents of, the joint venture agreement or
shareholder agreement with respect to, or any other contract with such third
party relating to such non-Wholly-Owned Subsidiary (other than customary
non-assignment provisions which are ineffective under Article 9 of the Code or
other Requirements of Law), but only, in each case, to the extent, and for so
long as such Operating Documents, joint venture agreement, shareholder agreement
or other contract is in effect, and neither such Grantor nor Borrower has
obtained the consent, approval or waiver of such third party following their
respective commercially reasonable efforts to obtain the same; (vi) any other
asset or property subject or purported to be subject to a Lien under any
Collateral Document held by any Grantor with respect to which, the cost,
difficulty, burden or consequences (including adverse Tax consequences) of
granting the Collateral Agent a security interest therein and Lien thereupon,
and pledging to the Collateral Agent thereof, to secure the Obligations (and any
guaranty thereof) are excessive relative to the value to be afforded to the
Collateral Agent thereby; (vii) any rights under any Federal or state
governmental license, permit, franchise or authorization to the extent that the
granting of a security interest therein is specifically prohibited or restricted
by any Requirements of Law; and (viii) Excluded Equity Interests; provided,
 however, that “Excluded Property” shall not include any proceeds, products,
substitutions or replacements of Excluded Property (unless such proceeds,
products, substitutions or replacements would otherwise constitute Excluded
Property).

“FDCA” means the U.S. Food, Drug and Cosmetic Act (or any successor thereto) and
the rules, regulations, guidelines, guidance documents and compliance policy
guides issued or promulgated thereunder.

“Guaranteed Obligations” has the meaning set forth in Section 2.1.

“Guarantor” means each Grantor other than Borrower.

“Guaranty” means the guaranty of the Guaranteed Obligations made by the
Guarantors as set forth in this Agreement.



   

 

--------------------------------------------------------------------------------

 

 

“IP License” means all express and implied grants or rights to make, have made,
use, sell, reproduce, distribute, modify, or otherwise exploit any Intellectual
Property, as well as all covenants not to sue and co-existence agreements (and
all related IP Ancillary Rights), whether written or oral, relating to any
Intellectual Property.

“NDA” means a new drug application filed with the FDA pursuant to Section 505(b)
of the FDCA, along with all supplements and amendments thereto.

“Pledged Certificated Stock” means all of the Equity Interests (other than
Excluded Equity Interests) of any Domestic Subsidiary (other than an Excluded
Subsidiary) and all Equity Interests (other than Excluded Equity Interests) of
any Foreign Subsidiary (other than an Excluded Subsidiary) that is directly
owned by a Domestic Subsidiary evidenced by a certificate, instrument or other
similar document (as defined in the Code), in each case owned by any Grantor,
including all right, title and interest of any Grantor as a limited or general
partner in any partnership that has issued Pledged Certificated Stock or as a
member of any limited liability company that has issued Pledged Certificated
Stock, and all right, title and interest of any Grantor in, to and under any
Operating Document or shareholder agreement of any corporation, partnership or
limited liability company to which it is a party, and any distribution of
property made on, in respect of or in exchange for the foregoing from time to
time, including all Equity Interests listed on Schedule 1 of the Security
Disclosure Letter.  “Pledged Certificated Stock” includes, for the avoidance of
doubt, any Pledged Uncertificated Stock that subsequently becomes certificated.

“Pledged Stock” means all Pledged Certificated Stock and all Pledged
Uncertificated Stock.

“Pledged Uncertificated Stock” means all of the Equity Interests (other than
Excluded Equity Interests) of any Domestic Subsidiary (other than an Excluded
Subsidiary) and all Equity Interests (other than Excluded Equity Interests) of
any Foreign Subsidiary (other than an Excluded Subsidiary) that is directly
owned by a Domestic Subsidiary that is not Pledged Certificated Stock, including
all right, title and interest of any Grantor as a limited or general partner in
any partnership not constituting Pledged Certificated Stock or as a member of
any limited liability company not constituting Pledged Certificated Stock, all
right, title and interest of any Grantor in, to and under any Operating Document
or shareholder agreement of any partnership or limited liability company to
which it is a party, and any distribution of property made on, in respect of or
in exchange for the foregoing from time to time, including in each case those
interests set forth on Schedule 1 of the Security Disclosure Letter, to the
extent such interests are not certificated. 

 “Secured Obligations” has the meaning set forth in Section 3.2.

“Security Disclosure Letter” means the security agreement disclosure letter,
dated as of the date hereof, delivered by the Grantors to the Collateral Agent.

“Software” means, (a) all computer programs, including source code and object
code versions, (b) all data, databases and compilations of data, whether machine
readable or otherwise, and (c) all documentation, training materials and
configurations related to any of the foregoing.

Section 1.2 Certain Other Terms.

 

(a) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.  References herein to an
Annex, Article, Section or clause refer to the appropriate Annex, Article,
Section or clause in this Agreement and references hereto to a Schedule are to
the Security Disclosure Letter.  Where the context requires, provisions relating
to any Collateral when used in relation to a Grantor shall refer to such
Grantor’s Collateral or any relevant part thereof.

(b) Other Interpretive Provisions.

(i) Defined Terms.  Unless otherwise specified herein or therein, all terms
defined in this Agreement shall have the defined meanings when used in any
certificate or other document made or delivered pursuant hereto.



   

 

--------------------------------------------------------------------------------

 

 

(ii) The Agreement.  The words “hereof”, “herein”, “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.

(iii) Certain Common Terms.  The term “including” is not limiting and means
“including without limitation.”  The word “or” has the inclusive meaning
represented by the phrase “and/or”.  The word “shall” is mandatory.  The word
“may” is permissive.  The singular includes the plural and the plural includes
the singular.

(iv) Performance; Time.  Whenever any performance obligation hereunder (other
than a payment obligation) shall be stated to be due or required to be satisfied
on a day other than a Business Day, such performance shall be made or satisfied
on the next succeeding Business Day.  In the computation of periods of time from
a specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding”, and the
word “through” means “to and including.”  If any provision of this Agreement
refers to any action taken or to be taken by any Person, or which such Person is
prohibited from taking, such provision shall be interpreted to encompass any and
all means, direct or indirect, of taking, or not taking, such action.

(v) Contracts.  Unless otherwise expressly provided herein, references to
agreements and other contractual instruments, including this Agreement and the
other Loan Documents, shall be deemed to include all subsequent amendments,
thereto, restatements and substitutions thereof and other modifications and
supplements thereto which are in effect from time to time, but only to the
extent such amendments and other modifications are not prohibited by the terms
of any Loan Document.

(vi) Laws.  References to any statute or regulation are to be construed as
including all statutory and regulatory provisions related thereto or
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.

Article II

GUARANTY

Section 2.1 Guaranty.  To induce Lenders to make the Term Loans to Borrower on
the Tranche A Closing Date and, if applicable, the Tranche B Closing Date, each
Guarantor hereby, jointly and severally, absolutely, unconditionally and
irrevocably guarantees, as primary obligor and not merely as surety, the full
and punctual payment when due, whether at stated maturity or earlier, by reason
of acceleration, mandatory prepayment or otherwise in accordance with any Loan
Document, of all the Obligations of Borrower existing on the date hereof or
hereinafter incurred or created (the “Guaranteed Obligations”).  This Guaranty
by each Guarantor hereunder constitutes a guaranty of payment and not of
collection.  Each Guarantor hereby acknowledges and agrees that the Guaranteed
Obligations, at any time and from time to time, may exceed the Maximum
Guaranteed Amount of such Guarantor and may exceed the aggregate of the Maximum
Guaranteed Amounts of all Guarantors, in each case without discharging, limiting
or otherwise affecting the obligations of any Guarantor hereunder or the rights,
powers and remedies of any Secured Party hereunder or under any other Loan
Document.

 

Section 2.2 Limitation of Guaranty.  Any term or provision of this Guaranty or
any other Loan Document to the contrary notwithstanding, the maximum aggregate
amount for which any Guarantor shall be liable hereunder (the “Maximum
Guaranteed Amount”) shall not exceed the maximum amount for which such Guarantor
can be liable without rendering this Guaranty or any other Loan Document, as it
relates to such Guarantor, subject to avoidance under applicable Requirements of
Law relating to fraudulent conveyance or fraudulent transfer (including the
Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act and
Section 548 of title 11 of the United States Code or any applicable provisions
of comparable Requirements of Law) (collectively, “Fraudulent Transfer
Laws”).  Any analysis of the provisions of this Guaranty for purposes of
Fraudulent Transfer Laws shall take into account the right of contribution
established in Section 2.7 and, for purposes of such analysis, give effect to
any discharge of intercompany debt as a result of any payment made under the
Guaranty.

 



   

 

--------------------------------------------------------------------------------

 

 

Section 2.3 Authorization; Other Agreements.  The Collateral Agent on behalf of
Lenders and the other Secured Parties are hereby authorized, without notice to
or demand upon any Guarantor and without discharging or otherwise affecting the
obligations of any Guarantor hereunder and without incurring any liability
hereunder, from time to time, to do each of the following but subject in all
cases to the terms and conditions of the other Loan Documents:

 

(a) (i) modify, amend, supplement or otherwise change, (ii) accelerate or
otherwise change the time of payment or (iii) waive or otherwise consent to
noncompliance with, any Guaranteed Obligation or any Loan Document;

(b) apply to the Guaranteed Obligations any sums by whomever paid or however
realized to any Guaranteed Obligation in such order as provided in the Loan
Documents;

(c) refund at any time any payment received by any Secured Party in respect of
any Guaranteed Obligation;

(d) (i) sell, exchange, enforce, waive, substitute, liquidate, terminate,
release, abandon, fail to perfect, subordinate, accept, substitute, surrender,
exchange, affect, impair or otherwise alter or release any Collateral for any
Guaranteed Obligation or any other guaranty therefor in any manner,
(ii) receive, take and hold additional Collateral to secure any Guaranteed
Obligation, (iii) add, release or substitute any one or more other Guarantors,
makers or endorsers of any Guaranteed Obligation or any part thereof and
(iv) otherwise deal in any manner with a Borrower or any other Guarantor, maker
or endorser of any Guaranteed Obligation or any part thereof; and

(e) settle, release, compromise, collect or otherwise liquidate the Guaranteed
Obligations.

Section 2.4 Guaranty Absolute and Unconditional.  Each Guarantor hereby waives
and agrees not to assert any defense (other than the indefeasible payment in
full of the Guaranteed Obligations), whether arising in connection with or in
respect of any of the following or otherwise, and hereby agrees that its
obligations under this Guaranty are irrevocable, absolute and unconditional and
shall not be discharged as a result of or otherwise affected by any of the
following (which may not be pleaded and evidence of which may not be introduced
in any proceeding with respect to this Guaranty, in each case except as
otherwise agreed in writing by the Collateral Agent):

 

(a) the invalidity or unenforceability of any obligation of Borrower or any
other Guarantor under any Loan Document or any other agreement or instrument
relating thereto (including any amendment, consent or waiver thereto), or any
security for, or other guaranty of, any Guaranteed Obligation or any part
thereof, or the lack of perfection or continuing perfection or failure of
priority of any security for the Guaranteed Obligations or any part thereof;

(b) the absence of (i) any attempt to collect any Guaranteed Obligation or any
part thereof from Borrower or any other Guarantor or other action to enforce the
same or (ii) any action to enforce any Loan Document or any Lien thereunder;

(c) the failure by any Person to take any steps to perfect and maintain any Lien
on, or to preserve any rights with respect to, any Collateral;

(d) any workout, insolvency, bankruptcy proceeding, reorganization, arrangement,
liquidation or dissolution by or against Borrower, any other Guarantor or any of
Borrower’s other Subsidiaries or any procedure, agreement, order, stipulation,
election, action or omission thereunder, including any discharge or disallowance
of, or bar or stay against collecting, any Guaranteed Obligation (or any
interest thereon) in or as a result of any such proceeding;

(e) any foreclosure, whether or not through judicial sale, and any other sale or
other disposition of any Collateral or any election following the occurrence of
an Event of Default by the Collateral Agent on behalf of Lenders and any other
Secured Party to proceed separately against any Collateral in accordance with
the Collateral Agent’s, Lenders’ and any other Secured Party’s rights under any
applicable Requirements of Law; or



   

 

--------------------------------------------------------------------------------

 

 

(f) any other defense, setoff, counterclaim or any other circumstance that might
otherwise constitute a legal or equitable discharge of Borrower, any other
Guarantor or any other Subsidiary of Borrower, in each case other than the
indefeasible payment in full of the Guaranteed Obligations (other than inchoate
indemnity obligations).

Section 2.5 Waivers.  To the fullest extent permitted by Requirements of Law,
each Guarantor hereby unconditionally and irrevocably waives and agrees not to
assert any claim, defense, setoff or counterclaim based on diligence,
promptness, presentment, requirements for any demand or notice
hereunder, including any of the following:  (a) any demand for payment or
performance and protest and notice of protest; (b) any notice of acceptance;
(c) any presentment, demand, protest or further notice or other requirements of
any kind with respect to any Guaranteed Obligation (including any accrued but
unpaid interest thereon) becoming immediately due and payable; and (d) any other
notice in respect of any Guaranteed Obligation or any part thereof, and any
defense arising by reason of any disability or other defense of Borrower or any
other Guarantor.  Until the indefeasible payment in full of the Guaranteed
Obligations (other than inchoate indemnity obligations), each Guarantor further
unconditionally and irrevocably agrees not to (x) enforce or otherwise exercise
any right of subrogation or any right of reimbursement or contribution or
similar right against Borrower or any other Guarantor by reason of any Loan
Document or any payment made thereunder or (y) assert any claim, defense, setoff
or counterclaim it may have against any other Credit Party or set off any of its
obligations to such other Credit Party against obligations of such Credit Party
to such Guarantor.  No obligation of any Guarantor hereunder shall be discharged
other than by complete performance.

 

Section 2.6 Reliance.  Each Guarantor hereby assumes responsibility for keeping
itself informed of the financial condition of Borrower, each other Guarantor and
any other guarantor, maker or endorser of any Guaranteed Obligation or any part
thereof, and of all other circumstances bearing upon the risk of nonpayment of
any Guaranteed Obligation or any part thereof that diligent inquiry would
reveal, and each Guarantor hereby agrees that neither the Collateral Agent, nor
Lenders or any other Secured Party shall have any duty to advise any Guarantor
of information known to it regarding such condition or any such
circumstances.  In the event the Collateral Agent, any Lender or any other
Secured Party, in its sole discretion, undertakes at any time or from time to
time to provide any such information to any Guarantor, such Person shall be
under no obligation to (a) undertake any investigation not a part of its regular
business routine, (b) disclose any information that the Collateral Agent, any
Lender or any Secured Party, pursuant to accepted or reasonable commercial
finance or banking practices, wishes to maintain confidential or (c) make any
future disclosures of such information or any other information to any
Guarantor.

 

Article III

GRANT OF SECURITY INTEREST

Section 3.1 Collateral.  For the purposes of this Agreement, the following
tangible and intangible assets and property now owned or at any time hereafter
acquired, developed or created by a Grantor or in which a Grantor now has or at
any time in the future may acquire any right, title or interest, in each case,
wherever located, is collectively referred to as the “Collateral”:

 

(a) the rights of such Grantor relating to the research, development,
manufacture, production, use, commercialization, marketing, importing, storage,
transport, offer for sale, distribution or sale of any Product in the Territory
under any Current Company IP Agreement;

(b) all of such Grantor’s right, title and interest in, to and under any NDA
relating to the sale and marketing of the Products in the Territory;

(c) any and all United States Trademarks and other Company IP owned by such
Grantor specifically relating to the research, development, manufacture,
production, use, commercialization, marketing, importing, storage, transport,
offer for sale, distribution or sale of any Product in the Territory;

(d) all Pledged Stock;

(e) any and all Collateral Accounts;



   

 

--------------------------------------------------------------------------------

 

 

(f) all books, records, ledger cards, files, correspondence, blueprints,
technical specifications, manuals, computer software, computer printouts, tapes,
disks and other electronic storage media and related data processing software
and similar items that at any time pertain to or evidence or contain information
specifically relating to any of the other property described in the foregoing
clauses (a) – (f) of this Section 3.1; and

(g) all proceeds, products, accessions, rents and profits of or in respect of
any of the foregoing.

Section 3.2 Grant of Security Interest in Collateral.  Without limiting any
other security interest granted to the Collateral Agent in favor of and for the
benefit of Lenders and the other Secured Parties, each Grantor, as collateral
security for the prompt and complete payment and performance when due (whether
at stated maturity, by acceleration or otherwise) of the Obligations of such
Grantor (the “Secured Obligations”), hereby pledges, hypothecates and grants to
the Collateral Agent in favor and for the benefit of Lenders and the other
Secured Parties, to secure the payment and performance in full of all of the
Obligations for the benefit of the Collateral Agent, Lenders and the other
Secured Parties, a first priority Lien (subject only to Permitted Liens) on and
continuing security interest in, all of its right, title and interest in, to and
under the Collateral of such Grantor, wherever located, whether now owned or
hereafter acquired or arising, and all proceeds and products thereof; provided,
 however, notwithstanding the foregoing, no Lien or security interest is hereby
granted on, and “Collateral” shall not include, any Excluded Property; provided,
 further, that if and when any property or asset shall cease to be Excluded
Property, a first priority Lien (subject only to Permitted Liens) on and
security in such property or asset shall be deemed granted therein and,
therefore, “Collateral” shall then include any such property or asset.

 

Article IV

REPRESENTATIONS AND WARRANTIES

To induce the Collateral Agent and each Lender to enter into the Loan Documents,
each Grantor hereby represents and warrants each of the following to the
Collateral Agent, Lenders and the other Secured Parties:

Section 4.1 Title; No Other Liens.  Except for the Lien granted to the
Collateral Agent for the benefit of Lenders and the other Secured Parties
pursuant to this Agreement and any other Permitted Liens under any Loan Document
(including Section 4.2 hereof), such Grantor owns or otherwise has the rights it
purports to have in each item of the Collateral, free and clear of any and all
Liens or claims of others.  Such Grantor (a) is the record and beneficial owner
of the Collateral pledged by it hereunder constituting instruments or
certificates and (b) has rights in or the power to transfer each other item of
Collateral in which a Lien is granted by it hereunder, free and clear of any
other Lien other than any Permitted Liens.  Other than Control Agreements
executed and delivered to Lenders in accordance with the provisions of the Loan
Documents or as specified on Schedule 4.1 of the Security Disclosure Letter, to
the Knowledge of Borrower or any of its Subsidiaries, no other Control
Agreements exist or have been authorized for any of the Collateral
Accounts.  Other than any financing statements filed in favor of the Collateral
Agent for the benefit of Lenders and the other Secured Parties or as specified
on Schedule 4.1 of the Security Disclosure Letter, to the Knowledge of Borrower,
no effective financing statement, or other instrument similar in effect under
any Requirements of Law covering all or any part of the Collateral is on file in
any filing or recording office or has been authorized except for financing
statements filed in connection with Permitted Liens. 

 

Section 4.2 Perfection and Priority.  Other than in respect of money and other
Collateral subject to Section 9-311(a)(1) of the Code, the security interest
granted pursuant to this Agreement constitutes a valid and continuing first
priority perfected security interest (subject, in the case of priority only, to
Permitted Liens that are permitted by the terms of the Loan Agreement or this
Agreement to have superior priority to the Lien in favor of the Collateral
Agent) in favor of the Collateral Agent in all Collateral, subject, for the
following Collateral, to the occurrence of the following:  (a) in the case of
all Collateral in which a security interest may be perfected by filing a
financing statement under the Code, the completion of the filings and other
actions specified on Schedule 2 of the Security Disclosure Letter (which, in the
case of all filings and other documents referred to on such schedule, have been
duly authorized by the applicable Guarantor); (b) with respect to any deposit
account over which a Control Agreement is required pursuant to Section 5.5 of
the Loan Agreement, the execution of Control Agreements; and (c) in the case of
all United States Trademarks and Patents for which Code filings are insufficient
to effectuate

   

 

--------------------------------------------------------------------------------

 

 

perfection, all appropriate filings having been made with the Applicable IP
Office, as applicable.  Such security interest in Pledged Stock and all other
instruments shall be prior to all other Liens on such Collateral except for
Permitted Liens having priority over the Collateral Agent’s Lien by operation of
law or as and to the extent permitted by any Loan Document or (i) in the case of
all Pledged Certificated Stock, the delivery thereof to the Collateral Agent of
such Pledged Certificated Stock consisting of instruments and certificates, in
each case, properly endorsed for transfer to the Collateral Agent or in blank,
and (ii) in the case of Pledged Uncertificated Stock constituting a security (as
defined under Section 8-102(a)(15) of the Code), the execution of a control
agreement among the issuer, the registered owner and the Collateral Agent in the
form attached hereto as Annex 4.  Except as set forth in this Section 4.2, all
actions by each Grantor necessary or desirable to protect and perfect the Lien
granted hereunder on the Collateral have been duly taken.

 

Section 4.3 Pledged Stock.   The Pledged Stock issued by any Subsidiary of any
Grantor pledged by such Grantor hereunder (i) consist of the number and types of
Equity Interests listed on Schedule 1 of the Security Disclosure Letter and
constitutes that percentage of the issued and outstanding equity of all classes
of each issuer thereof as set forth on Schedule 1 of the Security Disclosure
Letter, (ii) has been duly authorized, validly issued and is fully paid and
nonassessable (other than Pledged Stock in limited liability companies and
partnerships), and (ii) constitutes the legal, valid and binding obligation of
the obligor with respect thereto, enforceable in accordance with its terms.

 

(a) As of the Tranche A Closing Date, (i) all Pledged Certificated Stock has
been delivered to the Collateral Agent in accordance with Section 5.2(a), and
(ii) with respect to Pledged Uncertificated Stock, control agreements have been
delivered to the Collateral Agent in accordance with Section 5.2(a).

(b) All of the Pledged Stock issued by issuers formed under the laws of the
United States or a State thereof that constitutes limited liability company
interests or partnership interests are or represent interests that by their
terms provide that they are securities governed by the uniform commercial code
of any applicable jurisdiction.

(c) Upon the occurrence and during the continuance of an Event of Default, the
Collateral Agent for the benefit of Lenders and other the other Secured Parties
shall be entitled to exercise all of the rights of the Grantor granting the
security interest in any Pledged Stock, and a transferee or assignee of such
Pledged Stock shall become a holder of such Pledged Stock to the same extent as
such Grantor and, upon the transfer of the entire interest of such Grantor, such
Grantor shall, by operation of law, cease to be a holder of such Pledged Stock.

Article V

COVENANTS

Each Grantor agrees with the Collateral Agent to the following, as long as any
Obligation remains outstanding (other than inchoate indemnity obligations) and
unless the Collateral Agent on behalf of Lenders and the other Secured Parties
otherwise consents in writing:

Section 5.1 Maintenance of Perfected Security Interest; Further Documentation
and Consents.  Subject to the occurrence of the actions described in Section
4.2, which each Grantor shall promptly undertake, and except to the extent
perfection is either (i) mutually agreed between Borrower and the Collateral
Agent not to be required under this Agreement or the other Loan Documents or
(ii) mutually agreed between Borrower and the Collateral Agent to be effected by
filings of financing statements or amendments thereto to be made by the
Collateral Agent or its Related Party pursuant to Section 7.2, such Grantor
shall maintain the security interest created by this Agreement as a perfected
security interest having at least the priority described in Section 4.2 and
shall warrant and defend the Collateral covered by such security interest and
such priority against the claims and demands of all Persons (other than Secured
Parties).

 

(a) Such Grantor shall furnish to the Collateral Agent at any time and from time
to time statements and schedules further identifying and describing the
Collateral and such other documents in connection with the Collateral as the
Collateral Agent may reasonably request in writing, all in reasonable detail and
in form and substance reasonably satisfactory to the Collateral Agent.



   

 

--------------------------------------------------------------------------------

 

 

(b) At any time and from time to time, upon the written request of the
Collateral Agent, such Grantor shall, for the purpose of obtaining or preserving
the full benefits of this Agreement, each IP Agreement and the Loan Agreement
and of the rights and powers herein and therein granted, (i) promptly and duly
execute and deliver, and have recorded, such further documents, including an
authorization to file (or, as applicable, the filing) of any financing statement
or amendment under the Code (or other filings under similar Requirements of Law)
in effect in any jurisdiction with respect to the security interest created
hereby and (ii) take such further action as the Collateral Agent may reasonably
request in writing, including executing and delivering any Control Agreements
required by Section 5.5 of the Loan Agreement with respect to the Collateral
Accounts.

Section 5.2 Pledged Stock.     Delivery of Pledged Stock.  Such Grantor shall
(i) deliver to the Collateral Agent, in suitable form for transfer and in form
and substance reasonably satisfactory to the Collateral Agent, all Pledged
Certificated Stock, and (ii) use commercially reasonable efforts to cause the
issuer of any Pledged Uncertificated Stock to either register the Collateral
Agent as the registered owner thereof on the books and records of such issuer
or, alternatively, execute a control agreement in the form attached hereto as
Annex 4, pursuant to which, inter alia, such issuer agrees to comply with the
Collateral Agent’s instructions with respect to such Pledged Uncertificated
Stock without further consent by such Grantor, and, for the avoidance of doubt,
if any such Pledged Uncertificated Stock becomes certificated, to deliver to the
Collateral Agent, in suitable form for transfer and in form and substance
reasonably satisfactory to the Collateral Agent, all such certificates,
instruments or other similar documents (as defined in the Code).

 

(a) Event of Default.  During the continuance of any Event of Default and in
connection with the exercise of rights or remedies hereunder or under any other
Loan Document, the Collateral Agent shall have the right, at any time in its
discretion and without notice to Grantor, to (i) transfer to or to register in
its name or in the name of its nominees any Pledged Stock and (ii) exchange any
certificate or instrument representing or evidencing any Pledged Stock for
certificates or instruments of smaller or larger denominations.

(b) Cash Distributions with respect to Pledged Stock.  Except as provided in
Article VI and subject to the limitations set forth in the Loan Agreement, such
Grantor shall be entitled to receive all cash distributions paid in respect of
the Pledged Stock.

(c) Voting Rights.  Except as provided in Article VI, such Grantor shall be
entitled to exercise all voting, consent and corporate, partnership, limited
liability company and similar rights with respect to the Pledged Stock;
provided, however, that no vote shall be cast, consent, waiver or ratification
given or right exercised (or failed to be exercised) or other action taken (or
failed to be taken) by such Grantor in any manner that could reasonably be
expected to, violate or be inconsistent with any of the terms of this Agreement
or any other Loan Document, or have the effect of materially impairing such
Collateral or the position or interests of Secured Parties.

Section 5.3 Reserved. 

 

Section 5.4 Intellectual Property. 

 

(a) Such Grantor shall execute and deliver to the Collateral Agents in form and
substance reasonably acceptable to the Collateral Agents and suitable for filing
in the Applicable IP Office the short-form intellectual property security
agreements in the form attached hereto as Annex 3 for all Collateral consisting
of Trademarks, and Patents of such Grantor.

Article VI

REMEDIAL PROVISIONS

Section 6.1 Code and Other Remedies.     Code Remedies.  During the continuance
of an Event of Default, the Collateral Agent on behalf of itself, Lenders and
the other Secured Parties, may exercise, in addition to all other rights and
remedies granted to it in this Agreement, any IP Agreement, any other Loan
Document or in any other instrument or agreement securing, evidencing or
relating to any Secured Obligation, all rights, powers and remedies of a secured
party under the Code or any other Requirements of Law or in equity.

 



   

 

--------------------------------------------------------------------------------

 

 

(a) Disposition of Collateral.  During the continuance of an Event of Default,
without limiting the generality of the foregoing, the Collateral Agent may
(personally or through its agents or attorneys), without demand of performance
or other demand, presentment, protest, advertisement or notice of any kind
(except any notice required by Requirements of Law referred to below) to or upon
any Grantor or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived):  (i) enter upon the premises
where any Collateral is located, without any obligation to pay rent, through
self-help, without judicial process, without first obtaining a final judgment or
giving Grantor or any other Person notice or opportunity for a hearing on the
Collateral Agent’s claim or action; (ii) collect, receive, appropriate and
realize upon any Collateral; (iii) store, process, repair or recondition the
Collateral or otherwise prepare any Collateral for disposition in any manner to
the extent the Collateral Agent deems appropriate; and (iv) sell, assign,
license out, convey, transfer, grant option or options to purchase or license
and deliver any Collateral (or enter into contractual obligations to do any of
the foregoing), in one or more parcels at public or private sale or sales, at
any exchange, broker’s board or office of the Collateral Agent, any Lender or
any Secured Party or elsewhere upon such terms and conditions as it may deem
advisable and at such prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk.  The Collateral Agent on
behalf of itself, Lenders and the other Secured Parties, shall have the right,
upon any such public sale or sales and, to the extent permitted by the Code and
other Requirements of Law, upon any such private sale, to purchase or license
the whole or any part of the Collateral so sold or licensed, free of any right
or equity of redemption of any Grantor, which right or equity is hereby waived
and released.  The Collateral Agent, as representative of Lenders and all other
Secured Parties, shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such sale made in accordance with the Code, to use and
apply any of the Secured Obligations as a credit on account of the purchase
price for any Collateral payable by the Collateral Agent on behalf of itself,
Lenders and the other Secured Parties, at such sale.  If the Collateral Agent
sells any of the Collateral upon credit, Grantor will be credited only with
payments actually made by purchaser and received by the Collateral Agent and
applied to indebtedness of the purchaser.  In the event the purchaser fails to
pay for the Collateral, the Collateral Agent may resell the Collateral and
Grantor shall be credited with proceeds of the sale.  The Collateral Agent shall
have no obligation to marshal any of the Collateral.

(b) Management of the Collateral.  Each Grantor further agrees, that, during the
continuance of any Event of Default, (i) at the Collateral Agent’s request, it
shall assemble the Collateral and make it available to the Collateral Agent at
places that the Collateral Agent shall reasonably select, whether at such
Grantor’s premises or elsewhere, (ii) without limiting the foregoing, the
Collateral Agent also has the right to require that such Grantor store and keep
any Collateral pending further action by the Collateral Agent and, while any
such Collateral is so stored or kept, provide such guards and maintenance
services as shall be necessary to protect the same and to preserve and maintain
such Collateral in good condition, (iii) until the Collateral Agent is able to
sell, assign, license out, convey or transfer any Collateral, the Collateral
Agent shall have the right to hold or use such Collateral to the extent that it
deems appropriate for the purpose of preserving the Collateral or its value or
for any other purpose deemed appropriate by the Collateral Agent and (iv) the
Collateral Agent may, if it so elects, seek the appointment of a receiver or
keeper to take possession of any Collateral and to enforce any of the Collateral
Agent’s remedies, with respect to such appointment without prior notice or
hearing as to such appointment.  The Collateral Agent shall not have any
obligation to any Grantor to maintain or preserve the rights of any Grantor as
against other Persons with respect to any Collateral while such Collateral is in
the possession of the Collateral Agent.

(c) Application of Proceeds.  The Collateral Agent shall apply the cash proceeds
received by it in respect of any sale of, any collection from, or other
realization upon all or any part of the Collateral, after deducting all
reasonable costs and expenses of every kind incurred in connection therewith or
incidental to the care or safekeeping of any Collateral or in any way relating
to the Collateral or the rights of the Collateral Agent, Lenders  and the other
Secured Parties, including reasonable attorneys’ fees and disbursements, to the
payment in whole or in part of the Secured Obligations, as set forth in the Loan
Agreement, and only after such application and after the payment by the
Collateral Agent of any other amount required by any Requirements of Law, need
the Collateral Agent account for the surplus, if any, to any Grantor.

(d) Direct Obligation.  Neither the Collateral Agent nor Lenders or any other
Secured Party shall be required to make any demand upon, or pursue or exhaust
any right or remedy against, any Grantor or any other Person with respect to the
payment of the Obligations or to pursue or exhaust any right or remedy with
respect to any Collateral therefor or any direct or indirect guaranty
thereof.  All of the rights and remedies of the Collateral

   

 

--------------------------------------------------------------------------------

 

 

Agent, any Lender and any other Secured Party shall be cumulative, may be
exercised individually or concurrently and not exclusive of any other rights or
remedies provided by any Requirements of Law.  To the extent it may lawfully do
so, each Grantor absolutely and irrevocably waives and relinquishes the benefit
and advantage of, and covenants not to assert against the Collateral Agent or
any other Secured Party, any valuation, stay, appraisement, extension,
redemption or similar laws and any and all rights or defenses it may have as a
surety, now or hereafter existing, arising out of the exercise by any of them of
any rights or remedies hereunder.  If any notice of a proposed sale or other
disposition of any Collateral shall be required by Requirements of Law, such
notice shall be deemed reasonable and proper if given at least ten (10) days
before such sale or other disposition.

(e) Commercially Reasonable.  To the extent that applicable Requirements of Law
impose duties on the Collateral Agent, any Lender or any other Secured Party to
exercise remedies in a commercially reasonable manner, each Grantor acknowledges
and agrees that it is not commercially unreasonable for the Collateral Agent to
do any of the following:

(i) fail to incur significant costs, expenses or other liabilities reasonably
deemed as such by the Collateral Agent to prepare any Collateral for disposition
or otherwise to complete raw material or work in process into finished goods or
other finished products for disposition;

(ii) fail to obtain permits, licenses or other consents for access to any
Collateral to sell or license or for the collection or sale or licensing of any
Collateral, or, if not required by other Requirements of Law, fail to obtain
permits, licenses or other consents for the collection or disposition of any
Collateral;

(iii) fail to exercise remedies against account debtors or other Persons
obligated on any Collateral or to remove Liens on any Collateral or to remove
any adverse claims against any Collateral;

(iv) advertise dispositions of any Collateral through publications or media of
general circulation, whether or not such Collateral is of a specialized nature,
or to contact other Persons, whether or not in the same business as any Grantor,
for expressions of interest in acquiring any such Collateral;

(v) exercise collection remedies against account debtors and other Persons
obligated on any Collateral, directly or through the use of collection agencies
or other collection specialists, hire one or more professional auctioneers to
assist in the disposition of any Collateral, whether or not such Collateral is
of a specialized nature, or, to the extent deemed appropriate by the Collateral
Agent, obtain the services of other brokers, investment bankers, consultants and
other professionals to assist the Collateral Agent in the collection or
disposition of any Collateral, or utilize Internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capacity of doing so, or that match buyers and sellers of assets to
dispose of any Collateral;

(vi) dispose of assets in wholesale rather than retail markets;

(vii) disclaim warranties, such as title, merchantability, possession,
non-infringement or quiet enjoyment; or

(viii) purchase insurance or credit enhancements to insure the Collateral Agent,
any Lender and any other Secured Party against risks of loss, collection or
disposition of any Collateral or to provide to the Collateral Agent a guaranteed
return from the collection or disposition of any Collateral.

Each Grantor acknowledges that the purpose of this Section 6.1 is to provide a
non-exhaustive list of actions or omissions that are commercially reasonable
when exercising remedies against any Collateral and that other actions or
omissions by the Collateral Agent, any Lender or any other Secured Party shall
not be deemed commercially unreasonable solely on account of not being indicated
in this Section 6.1.  Without limitation upon the foregoing, nothing contained
in this Section 6.1 shall be construed to grant any rights to any Grantor or to
impose any duties on the Collateral Agent, any Lender or any other Secured Party
that would not have been granted or imposed by this Agreement or by applicable
Requirements of Law in the absence of this Section 6.1.



   

 

--------------------------------------------------------------------------------

 

 

(f) IP Licenses.  For the purpose of enabling the Collateral Agent to exercise
rights and remedies under this Section 6.1 (including in order to take
possession of, collect, receive, assemble, process, appropriate, remove, realize
upon, sell, assign, license out, convey, transfer or grant options to purchase
any Collateral) at such time as the Collateral Agent on behalf of Lenders and
the Secured Parties shall be lawfully entitled to exercise such rights and
remedies, each Grantor hereby grants to the Collateral Agent, for the benefit of
Lenders and all other Secured Parties, an irrevocable, nonexclusive, assignable,
license (exercisable without payment of royalty or other compensation to such
Grantor), including the right to sublicense, use and practice any and all United
State Trademarks and other Company IP now owned or held or hereafter acquired or
held by such Grantor and access to all media in which any of the licensed items
may be recorded or stored and to all Software and programs used for the
compilation or printout thereof.

Section 6.2 Accounts and Payments in Respect of General Intangibles.   In
addition to, and not in substitution for, any similar requirement in the Loan
Agreement, if required by the Collateral Agent at any time during the
continuance of an Event of Default, any payment of accounts or payment in
respect of general intangibles relating to the Collateral, when collected by any
Grantor, shall be promptly (and, in any event, within two (2) Business Days)
deposited by such Grantor in the exact form received, duly indorsed by such
Grantor to the Collateral Agent, in a Collateral Account, subject to withdrawal
by the Collateral Agent as provided in Section 6.4.  Until so turned over, such
payment shall be held by such Grantor in trust for the Collateral Agent for the
benefit of Lenders and the other Secured Parties, segregated from other funds of
such Grantor.  Each such deposit of proceeds of accounts and payments in respect
of general intangibles relating to the Collateral shall be accompanied by a
report identifying in reasonable detail the nature and source of the payments
included in the deposit.

 

(a) At any time during the continuance of an Event of Default:

(i) each Grantor shall, upon the Collateral Agent’s request, deliver to the
Collateral Agent all original and other documents evidencing, and relating to,
the contractual obligations and transactions that gave rise to any account or
any payment in respect of general intangibles relating to the Collateral,
including all IP Licenses, original orders, invoices and shipping receipts and
notify account debtors that the accounts or general intangibles have been
collaterally assigned to the Collateral Agent for the benefit of Lenders and the
other Secured Parties and that payments in respect thereof shall be made
directly to the Collateral Agent for the benefit of Lenders and the other
Secured Parties; and

(ii) the Collateral Agent may, without notice, at any time during the
continuance of an Event of Default, limit or terminate the authority of a
Grantor to collect its accounts or amounts due under general intangibles
relating to the Collateral or any thereof and, in its own name or in the name of
others, communicate with account debtors to verify with them, to the Collateral
Agent’s satisfaction, the existence, amount and terms of any account or amounts
due under any such general intangible.  In addition, the Collateral Agent may at
any time enforce such Grantor’s rights against such account debtors and obligors
of general intangibles

(b) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each account and each payment in respect of general intangibles
included in the Collateral to observe and perform all the conditions and
obligations to be observed and performed by it thereunder, all in accordance
with the terms of any agreement giving rise thereto.  Neither the Collateral
Agent, nor Lender or any Secured Party shall have any obligation or liability
under any agreement giving rise to an account or a payment in respect of a
general intangible included in the Collateral by reason of or arising out of any
Loan Document or the receipt by the Collateral Agent, any Lender or any Secured
Party of any payment relating thereto, nor shall the Collateral Agent, any
Lender or any Secured Party be obligated in any manner to perform any obligation
of any Grantor under or pursuant to any agreement giving rise to an account or a
payment in respect of a general intangible included in the Collateral, to make
any payment, to make any inquiry as to the nature or the sufficiency of any
payment received by it or as to the sufficiency of any performance by any party
thereunder, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts that may have been assigned
to it or to which it may be entitled at any time or times.

Section 6.3 Pledged Stock.     Voting Rights.  During the continuance of an
Event of Default, upon written notice by the Collateral Agent to the relevant
Grantor or Grantors, all rights of each Grantor to exercise or refrain from
exercising the voting and other consensual rights which it would otherwise be
entitled to exercise pursuant

   

 

--------------------------------------------------------------------------------

 

 

hereto shall cease and all such rights shall thereupon become vested in the
Collateral Agent or nominee on behalf of Lenders or the other Secured Parties,
who shall thereupon have the sole right to exercise such voting and other
consensual rights, including the right to exercise (i) any voting, consent,
corporate and other right pertaining to the Pledged Stock at any meeting of
shareholders, partners or members, as the case may be, of the relevant issuer or
issuers of Pledged Stock or otherwise, and (ii) any right of conversion,
exchange and subscription and any other right, privilege or option pertaining to
the Pledged Stock as if it were the absolute owner thereof (including the right
to exchange at its discretion any Pledged Stock upon the merger, amalgamation,
consolidation, reorganization, recapitalization or other fundamental change in
the corporate or equivalent structure of any issuer of Pledged Stock, the right
to deposit and deliver any Pledged Stock with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Collateral Agent on behalf of Lenders or the other Secured
Parties may determine), all without liability except to account for property
actually received by it; provided,  however, that the Collateral Agent shall
have no duty to any Grantor to exercise any such right, privilege or option and
shall not be responsible for any failure to do so or delay in so doing.

 

(a) Proxies.  During the continuance of an Event of Default, in order to permit
the Collateral Agent on behalf of Lenders or the other Secured Parties to
exercise the voting and other consensual rights that it may be entitled to
exercise pursuant hereto and to receive all dividends and other distributions
that it may be entitled to receive hereunder, (i) each Grantor shall promptly
execute and deliver (or cause to be executed and delivered) to the Collateral
Agent all such proxies, dividend payment orders and other instruments as the
Collateral Agent may from time to time reasonably request and (ii) without
limiting the effect of clause (i) above, such Grantor hereby grants to the
Collateral Agent for the benefit of Lenders and the other Secured Parties an
irrevocable proxy to vote all or any part of the Pledged Stock and to exercise
all other rights, powers, privileges and remedies to which a holder of the
Pledged Stock would be entitled (including giving or withholding written
consents of shareholders, partners or members, as the case may be, calling
special meetings of shareholders, partners or members, as the case may be, and
voting at such meetings), which proxy shall be effective, automatically and
without the necessity of any action (including any transfer of any Pledged Stock
on the record books of the issuer thereof) by any other Person (including the
issuer of such Pledged Stock or any officer or agent thereof) during the
continuance of an Event of Default and which proxy shall only terminate upon the
payment in full of the Secured Obligations (other than contingent
indemnification obligations to the extent no claim giving rise thereto has been
asserted).

(b) Authorization of Issuers.  Each Grantor hereby expressly and irrevocably
authorizes and instructs, without any further instructions from such Grantor,
each issuer of any Pledged Stock pledged hereunder by such Grantor to, and each
Grantor that is an issuer of Pledged Stock so pledged hereunder hereby agrees to
(i) comply with any instruction received by it from the Collateral Agent in
writing that states that an Event of Default is continuing and is otherwise in
accordance with the terms of this Agreement and each Grantor agrees that such
issuer shall be fully protected from liabilities to such Grantor in so
complying, and (ii) unless otherwise expressly permitted hereby or by the Loan
Agreement, pay any dividend or make any other payment with respect to the
Pledged Stock directly to the Collateral Agent for the benefit of Lenders and
the other Secured Parties.

Section 6.4 Proceeds to be Turned over to and Held by the Collateral
Agent.  Unless otherwise expressly provided in the Loan Agreement or this
Agreement, during the continuance of an Event of Default, all proceeds of any
Collateral received by any Grantor hereunder in cash or Cash Equivalents shall
be held by such Grantor in trust for the Collateral Agent, Lenders and the other
Secured Parties, segregated from other funds of such Grantor, and shall,
promptly upon receipt by any Grantor, be turned over to the Collateral Agent for
the benefit of Lenders and the other Secured Parties in the exact form received
(with any necessary endorsement).  All such proceeds of Collateral and any other
proceeds of any Collateral received by the Collateral Agent in cash or Cash
Equivalents shall be held by the Collateral Agent for the benefit of Lenders and
the other Secured Parties in a Collateral Account.  All proceeds being held by
the Collateral Agent in a Collateral Account (or by such Grantor in trust for
the Collateral Agent, Lenders and the other Secured Parties) shall continue to
be held as collateral security for the Secured Obligations and shall not
constitute payment thereof until applied as provided in the Loan Agreement.

 

Section 6.5 Sale of Pledged Stock.   Each Grantor recognizes that the Collateral
Agent may be unable to effect a public sale of any Pledged Stock by reason of
certain prohibitions contained in the Securities Act and applicable state or
foreign securities laws or otherwise or may determine that a public sale is
impracticable, not desirable or not commercially reasonable and, accordingly,
may resort to one or more private sales thereof to a

   

 

--------------------------------------------------------------------------------

 

 

restricted group of purchasers that shall be obliged to agree, among other
things, to acquire such securities for their own account for investment and not
with a view to the distribution or resale thereof.  Each Grantor acknowledges
and agrees that any such private sale may result in prices and other terms less
favorable than if such sale were a public sale and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner.  The Collateral Agent shall be under
no obligation to delay a sale of any Pledged Stock for the period of time
necessary to permit the issuer thereof to register such securities for public
sale under the Securities Act or under applicable state securities laws even if
such issuer would agree to do so.

 

(a) Each Grantor agrees to use commercially reasonable efforts to do or cause to
be done all such other acts as may be necessary to make such sale or sales of
any portion of the Pledged Stock pursuant to  Section 6.1 and this Section 6.5
valid and binding and in compliance with all applicable Requirements of
Law.  Each Grantor further agrees that a breach of any covenant contained herein
will cause irreparable injury to the Collateral Agent, Lenders and the other
Secured Parties, that the Collateral Agent, Lenders and the other Secured
Parties have no adequate remedy at law in respect of such breach and, as a
consequence, that each and every covenant contained herein shall be specifically
enforceable against such Grantor, and such Grantor hereby waives and agrees not
to assert any defense against an action for specific performance of such
covenants except for a defense that no Event of Default has occurred and is
continuing under the Loan Agreement.  Each Grantor waives any and all rights of
contribution or subrogation upon the sale or disposition of all or any portion
of the Pledged Collateral by the Collateral Agent on behalf of itself, Lenders
and the other Secured Parties.

Section 6.6 Deficiency.  Each Grantor shall remain liable for any deficiency if
the proceeds of any sale or other disposition of any Collateral are insufficient
to pay the Secured Obligations and the reasonable and documented fees and
disbursements of any attorney employed by the Collateral Agent to collect such
deficiency.

 

Section 6.7 Collateral Accounts.  If any Event of Default shall have occurred
and be continuing, the Collateral Agent shall apply the balance from any
Collateral Account of a Grantor or instruct the bank at which any Collateral
Account is maintained to pay the balance of any Collateral Account to or for the
benefit of the Collateral Agent on behalf of itself, Lenders and the other
Secured Parties, to be applied to the Secured Obligations in accordance with the
terms hereof.

 

Section 6.8 Directions, Notices or Instructions.  The Collateral Agent shall not
take any action under or issue any directions, notice or instructions pursuant
to any Control Agreement or similar agreement unless an Event of Default has
occurred and is continuing.

 

Article VII

ADDITIONAL RIGHTS OF LENDER

Section 7.1 Collateral Agent’s Appointment as Attorney-in-Fact.   Each Grantor
hereby irrevocably constitutes and appoints the Collateral Agent and any Related
Party thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Grantor and in the name of such Grantor or in its own name, for
the purpose of carrying out the terms of the Loan Documents, to take any
appropriate action and to execute any document or instrument that may be
necessary or desirable to accomplish the purposes of the Loan Documents during
the continuance of an Event of Default, and, without limiting the generality of
the foregoing, each Grantor hereby gives the Collateral Agent and its Related
Party the power and right, on behalf of such Grantor, without notice to or
assent by such Grantor, to do any of the following when an Event of Default
shall be continuing:

 

(i) in the name of such Grantor, in its own name or otherwise, take possession
of and indorse and collect any check, draft, note, acceptance or other
instrument for the payment of moneys due under any account or general intangible
or with respect to any other Collateral and file any claim or take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Collateral Agent for the purpose of collecting any such
moneys due under any account or general intangible or with respect to any other
Collateral whenever payable;



   

 

--------------------------------------------------------------------------------

 

 

(ii) in the case of any Intellectual Property (including any IP Ancillary
Rights) or any IP Licenses included in the Collateral, execute, deliver and have
recorded any document that the Collateral Agent may request to evidence, effect,
publicize or record the Collateral Agent’s security interest in such
Intellectual Property or IP Licenses and the goodwill and general intangibles of
such Grantor relating thereto or represented thereby and the Collateral Agent’s
(on behalf of Lenders and the other Secured Parties) rights and remedies with
respect thereto;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
any Collateral, effect any repair or obtain or pay any insurance called for by
the terms of the Loan Agreement (including all or any part of the premiums
therefor and the costs thereof);

(iv) execute, in connection with any sale provided for in Section 6.1 or 6.5,
any document to effect or otherwise necessary or appropriate in relation to
evidence the sale of any Collateral; or

(v) (A) direct any party liable for any payment under any Collateral to make
payment of any moneys due or to become due thereunder directly to the Collateral
Agent or as the Collateral Agent shall direct, (B) ask or demand for, and
collect and receive payment of and receipt for, any moneys, claims and other
amounts due or to become due at any time in respect of or arising out of any
Collateral, (C) sign and indorse any invoice, freight or express bill, bill of
lading, storage or warehouse receipt, draft against debtors, assignment,
verification, notice and other document in connection with any Collateral,
(D) commence and prosecute any suit, action or proceeding at law or in equity in
any court of competent jurisdiction to collect any Collateral and to enforce any
other right in respect of any Collateral, (E) defend any actions, suits,
proceedings, audits, claims, demands, orders or disputes brought against such
Grantor with respect to any Collateral, (F) settle, compromise or adjust any
such actions, suits, proceedings, audits, claims, demands, orders or disputes
and, in connection therewith, give such discharges or releases as the Collateral
Agent may deem appropriate, (G) assign or license any Intellectual Property
included in the Collateral throughout the Territory on such terms and conditions
and in such manner as the Collateral Agent shall in its sole discretion
determine, including the execution and filing of any document necessary to
effectuate or record such assignment or license and (H) generally, sell, assign,
license, convey, transfer or grant a Lien on, make any contractual obligation
with respect to and otherwise deal with, any Collateral as fully and completely
as though the Collateral Agent on behalf of Lenders and the other Secured
Parties were the absolute owner thereof for all purposes and do, at the
Collateral Agent’s option, at any time or from time to time, all acts and things
that the Collateral Agent deems necessary to protect, preserve or realize upon
any Collateral and the Collateral Agent’s, Lenders’ and the other Secured
Parties’ security interests therein and to effect the intent of the Loan
Documents, all as fully and effectively as such Grantor might do.

(vi) If any Grantor fails to perform or comply with any contractual obligation
contained herein, the Collateral Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such contractual obligation.

(b) The expenses of the Collateral Agent, Lenders and the other Secured Parties
incurred in connection with actions undertaken as provided in this Section 7.1,
together with interest thereon at the Default Rate, from the date of payment by
the Collateral Agent to the date reimbursed by the relevant Grantor, shall be
payable by such Grantor to the Collateral Agent on demand.

(c) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue of this Section 7.1.  All powers, authorizations and
agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released.

Section 7.2 Authorization to File Financing Statements.  Each Grantor authorizes
the Collateral Agent and its Related Party, at any time and from time to time,
without notice to any Grantor, to file or record financing statements,
amendments thereto, and other filing or recording documents or instruments with
respect to any Collateral in such form, in such jurisdictions and in such
offices as the Collateral Agent reasonably determines appropriate to perfect or
protect the security interests of the Collateral Agent, Lenders and the other
Secured Parties under this Agreement or any other Loan Document (and the
Collateral Agent’s, Lenders’ and the other Secured Parties’ rights in respect
thereof), and such financing statements and amendments and may include a notice
that any disposition of the Collateral, by any Grantor or other Person, shall be
deemed to violate the rights of the Collateral Agent, Lenders

   

 

--------------------------------------------------------------------------------

 

 

and the other Secured Parties under the Code to the extent not permitted under
this Agreement or any other Loan Document.  A photographic or other reproduction
of this Agreement shall be sufficient as a financing statement or other filing
or recording document or instrument for filing or recording in any
jurisdiction.  Such Grantor also hereby ratifies its authorization for the
Collateral Agent to have filed any initial financing statement or amendment
thereto under the Code (or other similar laws) in effect in any jurisdiction if
filed prior to the date hereof.

 

Section 7.3 Authority of the Collateral Agent.  Each Grantor acknowledges that,
as between the Collateral Agent and the Grantors, the Collateral Agent shall be
conclusively presumed to be acting as agent for Lenders and all of the other
Secured Parties with full and valid authority so to act or refrain from acting,
and no Grantor shall be under any obligation or entitlement to make any inquiry
respecting such authority.

 

Section 7.4 Duty; Obligations and Liabilities.     Duty of the Collateral
Agent.  The Collateral Agent’s sole duty with respect to the custody,
safekeeping and physical preservation of the Collateral in its possession shall
be to deal with it in the same manner as the Collateral Agent deals with similar
property for its own account.  The powers conferred on the Collateral Agent
hereunder are solely to protect the Collateral Agent’s, Lenders’ and other
Secured Parties’ interest in the Collateral and shall not impose any duty upon
the Collateral Agent to exercise any such powers.  The Collateral Agent shall be
accountable only for amounts that it receives as a result of the exercise of
such powers, and neither it nor any of its Related Parties shall be responsible
to any Grantor for any act or failure to act hereunder, except for its or their
own gross negligence or willful misconduct as finally determined by a court of
competent jurisdiction.  In addition, the Collateral Agent shall not be liable
or responsible for any loss or damage to any Collateral, or for any diminution
in the value thereof, by reason of the act or omission of any warehousemen,
carrier, forwarding agency, consignee or other bailee if such Person has been
selected by the Collateral Agent in good faith.

 

(a) Obligations and Liabilities with respect to Collateral.  Neither the
Collateral Agent nor Lenders or any other Secured Party and no Related Party
thereof shall be liable for failure to demand, collect or realize upon any
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Grantor or any
other Person or to take any other action whatsoever with regard to any
Collateral.

Article VIII

MISCELLANEOUS

Section 8.1 Reinstatement.  Each Grantor agrees that, if any payment made by any
Credit Party or other Person and applied to the Secured Obligations is at any
time annulled, avoided, set aside, rescinded, invalidated, declared to be
fraudulent or preferential or otherwise required to be refunded or repaid, or
the proceeds of any Collateral are required to be returned by any Secured Party
to such Credit Party, its estate, trustee, receiver or any other party,
including any Grantor, under any bankruptcy law, state or federal law, common
law or equitable cause, then, to the extent of such payment or repayment, any
Lien or other Collateral securing such liability shall be and remain in full
force and effect, as fully as if such payment had never been made.  If, prior to
any of the foregoing, (a) any Lien or other Collateral securing such Grantor’s
liability hereunder shall have been released or terminated by virtue of the
foregoing or (b) any provision of the Guaranty hereunder shall have been
terminated, cancelled or surrendered, such Lien, other Collateral or provision
shall be reinstated in full force and effect and such prior release,
termination, cancellation or surrender shall not diminish, release, discharge,
impair or otherwise affect the obligations of such Grantor in respect of any
Lien or other Collateral securing such obligation or the amount of such payment.

 

Section 8.2 Release of Collateral and Guarantee Obligations.   When all
Obligations (other than inchoate indemnity obligations) have been paid in full
in cash and no Lender has any further obligation or commitment to make
extensions of credit pursuant to the Loan Agreement to Borrower, the Collateral
shall be released from the Lien created hereby and this Agreement and all
obligations (other than those expressly stated to survive such termination) of
the Collateral Agent, any Lender or any other Secured Party and each Guarantor
and Grantor hereunder shall terminate, all without delivery of any instrument or
performance of any act by any party (except as required hereunder), and all
rights of the Collateral Agent, any Lender and other Secured Party to the
Collateral shall revert to the Grantors.

 



   

 

--------------------------------------------------------------------------------

 

 

(a) In connection with any termination or release pursuant to this Section 8.2,
the Collateral Agent shall, and to the extent required, Lenders and each other
Secured Party hereby authorizes the Collateral Agent to, promptly execute and
deliver to any Grantor all instruments, documents and agreements which such
Grantor shall reasonably request in writing to evidence and confirm such
termination or release (including termination statements under the Code), and
will duly assign and transfer to such Grantor, such of the Collateral that may
be in the possession of the Collateral Agent, all without further consent or
joinder of Lenders or any other Secured Party. 

(b) Any termination or release pursuant to this Section 8.2 is subject to
reinstatement as provided in Section 8.1.

(c) Upon the release of the Liens on any Collateral or of a Grantor from all of
its obligations as a Credit Party under the Loan Agreement and as a Grantor
hereunder, any representation, warranty or covenant contained in any Loan
Document relating to any such Collateral or such Grantor, as applicable, shall
no longer be deemed to be made.

(d) Without limiting the generality of Section 2.4 of the Loan Agreement,
Borrower agrees to pay all reasonable and documented out-of-pocket expenses
incurred by the Collateral Agent, each Lender and each other Secured Party in
connection with the taking of any actions pursuant to or as otherwise
contemplated by this Section 8.2.

Section 8.3 Independent Obligations.  The obligations of each Grantor hereunder
are independent of and separate from the Secured Obligations and the Guaranteed
Obligations.  If any Secured Obligation or Guaranteed Obligation is not paid
when due, subject to any grace or cure period, or upon any Event of Default and
during the continuance thereof, the Collateral Agent for the benefit of Lenders
and the other Secured Parties may, at its sole election, proceed directly and at
once, without notice, against any Grantor and any Collateral to collect and
recover the full amount of any Secured Obligation or Guaranteed Obligation then
due, without first proceeding against any other Grantor, any other Credit Party
or any other Collateral and without first joining any other Grantor or any other
Credit Party in any proceeding.

 

Section 8.4 No Waiver by Course of Conduct.  Neither the Collateral Agent nor
Lenders or any other Secured Party shall by any act (except by a written
instrument pursuant to Section 8.5), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default.  No failure to exercise, nor any delay in
exercising, on the part of the Collateral Agent, any Lender or any other Secured
Party, any right, power or privilege hereunder shall operate as a waiver
thereof.  No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  A waiver by the Collateral Agent, any
Lender or any other Secured Party of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy that the
Collateral Agent, any Lender or any other Secured Party would otherwise have on
any future occasion.

 

Section 8.5 Amendments in Writing.  None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 11.5 of the Loan Agreement; provided,  however, that
annexes to this Agreement may be supplemented (but no existing provisions may be
modified and no Collateral may be released) through Pledge Amendments and
Joinder Agreements, in substantially the form of Annex 1 and Annex 2 attached
hereto, respectively, in each case, duly executed by the Collateral Agent and
each Grantor directly affected thereby.

 

Section 8.6 Additional Grantors and Guarantors; Additional Pledged Collateral. 
   Joinder Agreements.  If, at the option of Borrower or as required pursuant to
Section 5.12 or Section 5.13 of the Loan Agreement, a Borrower shall cause any
Domestic Subsidiary (other than Excluded Subsidiaries) that is not a Grantor or
Guarantor to become a Grantor and Guarantor hereunder, such Domestic Subsidiary
shall execute and deliver to the Collateral Agent a Joinder Agreement
substantially in the form of Annex 2 attached hereto and shall thereafter for
all purposes be a party hereto and have the same rights, benefits and
obligations as a Grantor party hereto on the Closing Date.

 



   

 

--------------------------------------------------------------------------------

 

 

(a) Pledge Amendments.  To the extent any Pledged Stock has not been delivered
as of the Tranche A Closing Date, such Grantor shall deliver a pledge amendment
duly executed by the Grantor in substantially the form of Annex 1 attached
hereto (each, a “Pledge Amendment”).  Such Grantor authorizes the Collateral
Agent to attach each Pledge Amendment to this Agreement.

Section 8.7 Notices.  All notices, requests and demands to or upon the
Collateral Agent or any Grantor hereunder shall be effected in the manner
provided for in Section 9 of the Loan Agreement; provided,  however, that any
such notice, request or demand to or upon any Grantor shall be addressed to the
Borrower’s notice address set forth in Section 9 of the Loan Agreement.

 

Section 8.8 Successors and Assigns.  This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of each
Secured Party and their successors and assigns; provided,  however, that no
Grantor may assign, transfer or delegate any of its rights or obligations under
this Agreement without the prior written consent of the Collateral Agent.

 

Section 8.9 Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.  Signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart.  Delivery of an executed signature page of this Agreement by
facsimile transmission or by electronic transmission shall be as effective as
delivery of a manually executed counterpart hereof.

 

Section 8.10 Severability.  Any provision of this Agreement being held illegal,
invalid or unenforceable in any jurisdiction shall not affect any part of such
provision not held illegal, invalid or unenforceable, any other provision of
this Agreement or any part of such provision in any other jurisdiction.

 

Section 8.11 Governing Law.  This Agreement and the rights and obligations of
the parties hereto shall be governed by, and construed and interpreted in
accordance with, the law of the State of New York without regard to any
principle of conflicts of law that could require the application of the law of
any other jurisdiction.

 

Section 8.12 Waiver of Jury Trial.  TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES TRIAL BY JURY IN ANY
SUIT, ACTION OR PROCEEDING WITH RESPECT TO, OR DIRECTLY OR INDIRECTLY ARISING
OUT OF, UNDER OR IN CONNECTION WITH, THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR
THE TRANSACTIONS CONTEMPLATED HEREIN AND THEREIN OR RELATED HERETO OR THERETO
(WHETHER FOUNDED IN CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO OTHER PARTY AND NO RELATED PARTY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) ACKNOWLEDGES THAT
IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.12 AND (C) HAS
REVIEWED THIS WAIVER WITH ITS COUNSEL.EACH GRANTOR AGREES TO BE BOUND BY THE
PROVISIONS OF SECTION 10 OF THE LOAN AGREEMENT.

 

IN WITNESS WHEREOF, each of the undersigned has caused this Guaranty and
Security Agreement to be duly executed and delivered as of the date first above
written.

TESARO, INC.,
as Borrower and Grantor

By_________________________________________

Name:______________________________________

Title:_______________________________________

 

TESARO SECURITIES CORPORATION,
as Grantor



   

 

--------------------------------------------------------------------------------

 

 

By_________________________________________

Name:______________________________________

Title:_______________________________________

 

ACCEPTED AND AGREED
as of the date first above written:

BIOPHARMA CREDIT PLC,
as Collateral Agent

By_________________________________________
Name: 
Title: 



   

 

--------------------------------------------------------------------------------

 

 

EXHIBIT D

 

COMMITMENTS; NOTICE ADDRESSES

 

Lender

Commitments

Notice Address

BioPharma Credit PLC

Tranche A Commitment:

$222,000,000.00

 

Tranche B Commitment:

74.0% of the Tranche B Loan Amount

BioPharma Credit PLC

c/o Beaufort House

51 New North Road

Exeter EX4 4EP

United Kingdom

Attn:  Company Secretary

Tel: +44 01 392 477 500

Fax:  +44 01 392 253 282

 

with copies (which shall not constitute notice) to:

 

Pharmakon Advisors LP

110 East 59th Street, #3300

New York, NY 10022

Attn:  Pedro Gonzalez de Cosio

Phone: +1 (212) 883-2296

Fax: +1 (917) 210-4048

Email:  pg@PharmakonAdvisors.com

 

and

 

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park

New York, NY 10036-6745

Attn:  Geoffrey E. Secol

Phone: (212) 872-8081

Fax: (212) 872-1002

Email:  gsecol@akingump.com

 

 

--------------------------------------------------------------------------------

 

 

BioPharma Credit Investments IV Sub LP

Tranche A Commitment:

$78,000,000.00

 

Tranche B Commitment:

26.0% of the Tranche B Loan Amount

BioPharma Credit Investments IV Sub LP

c/o Walkers Corporate Limited

Cayman Corporate Centre

27 Hospital Road

George Town, Grand Cayman KY1-9008

Cayman Islands

Attention:  Pedro Gonzalez de Cosio

Telephone:  +1 (212) 883-2296

Facsimile:  +1 (212) 490-7576

Email:  pg@PharmakonAdvisors.com

 

with copies (which shall not constitute notice) to:

 

Pharmakon Advisors LP

110 East 59th Street, #3300

New York, NY 10022

Attn:  Pedro Gonzalez de Cosio

Phone: +1 (212) 883-2296

Fax: +1 (917) 210-4048

Email:  pg@PharmakonAdvisors.com

 

and

 

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park

New York, NY 10036-6745

Attn:  Geoffrey E. Secol

Phone: (212) 872-8081

Fax: (212) 872-1002

Email:  gsecol@akingump.com

 

 

   

 

--------------------------------------------------------------------------------